



Exhibit 10.2
ZENDESK, INC.
2014 STOCK OPTION AND INCENTIVE PLAN

SECTION 1. GENERAL PURPOSE OF THE PLAN; DEFINITIONS
The name of the plan is the Zendesk, Inc. 2014 Stock Option and Incentive Plan
(the “Plan”). The purpose of the Plan is to encourage and enable the officers,
employees, Non-Employee Directors and other key persons (including Consultants)
of Zendesk, Inc. (the “Company”) and its Subsidiaries upon whose judgment,
initiative and efforts the Company largely depends for the successful conduct of
its business to acquire a proprietary interest in the Company. It is anticipated
that providing such persons with a direct stake in the Company’s welfare will
assure a closer identification of their interests with those of the Company and
its stockholders, thereby stimulating their efforts on the Company’s behalf and
strengthening their desire to remain with the Company.
The following terms shall be defined as set forth below:
“Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.
“Administrator” means either the Board or the compensation committee of the
Board or a similar committee performing the functions of the compensation
committee and which is comprised of not less than two Non-Employee Directors who
are independent.
“Award” or “Awards,” except where referring to a particular category of grant
under the Plan, shall include Incentive Stock Options, Non-Qualified Stock
Options, Stock Appreciation Rights, Restricted Stock Units, Restricted Stock
Awards, Unrestricted Stock Awards, Cash-Based Awards, Performance Share Awards
and Dividend Equivalent Rights.
“Award Certificate” means a written or electronic document setting forth the
terms and provisions applicable to an Award granted under the Plan. Each Award
Certificate is subject to the terms and conditions of the Plan.
“Board” means the Board of Directors of the Company.
“Cash-Based Award” means an Award entitling the recipient to receive a
cash-denominated payment.
“Code” means the Internal Revenue Code of 1986, as amended, and any successor
Code, and related rules, regulations and interpretations.
“Consultant” means any natural person that provides bona fide services to the
Company, and such services are not in connection with the offer or sale of
securities in a capital-raising transaction and do not directly or indirectly
promote or maintain a market for the Company’s securities.
“Covered Employee” means an employee who is a “Covered Employee” within the
meaning of Section 162(m) of the Code.
“Dividend Equivalent Right” means an Award entitling the grantee to receive
credits based on cash dividends that would have been paid on the shares of Stock
specified in the Dividend Equivalent Right (or other award to which it relates)
if such shares had been issued to and held by the grantee.
“Effective Date” means the date on which the Plan is approved by stockholders as
set forth in Section 21.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.
“Fair Market Value” of the Stock on any given date means the fair market value
of the Stock determined in good faith by the Administrator; provided, however,
that if the Stock is admitted to quotation on the National Association of
Securities Dealers Automated Quotation System (“NASDAQ”), NASDAQ Global Market
or another national securities exchange, the determination shall be made by
reference to market quotations. If there are no market quotations for such date,
the determination shall be made by reference to the last date preceding such
date for which there are market quotations; provided further, however, that if
the date for which Fair Market Value is determined is the first day when trading
prices for the Stock are


1

--------------------------------------------------------------------------------





reported on a national securities exchange, the Fair Market Value shall be the
“Price to the Public” (or equivalent) set forth on the cover page for the final
prospectus relating to the Company’s Initial Public Offering.
“Incentive Stock Option” means any Stock Option designated and qualified as an
“incentive stock option” as defined in Section 422 of the Code.
“Initial Public Offering” means the first offer and sale by the Company of its
Stock in an underwritten, firm-commitment public offering, or such other event
as a result of or following which the Stock shall be publicly held.
“Non-Employee Director” means a member of the Board who is not also an employee
of the Company or any Subsidiary.
“Non-Qualified Stock Option” means any Stock Option that is not an Incentive
Stock Option.
“Option” or “Stock Option” means any option to purchase shares of Stock granted
pursuant to Section 5.
“Performance-Based Award” means any Restricted Stock Award, Restricted Stock
Units, Performance Share Award or Cash-Based Award granted to a Covered Employee
that is intended to qualify as “performance-based compensation” under
Section 162(m) of the Code and the regulations promulgated thereunder.
“Performance Criteria” means the criteria that the Administrator selects for
purposes of establishing the Performance Goal or Performance Goals for an
individual for a Performance Cycle. The Performance Criteria (which shall be
applicable to the organizational level specified by the Administrator,
including, but not limited to, the Company or a unit, division, group, or
Subsidiary of the Company) that will be used to establish Performance Goals are
limited to the following: total shareholder return, earnings before interest,
taxes, depreciation and amortization, net income (loss) (either before or after
interest, taxes, depreciation and/or amortization), changes in the market price
of the Stock, economic value-added, funds from operations or similar measure,
sales or revenue, acquisitions or strategic transactions, operating income
(loss), cash flow (including, but not limited to, operating cash flow and free
cash flow), return on capital, assets, equity, or investment, return on sales,
gross or net profit levels, productivity, expense, margins, operating
efficiency, customer satisfaction, working capital, earnings (loss) per share of
Stock, sales or market shares and number of customers, any of which may be
measured either in absolute terms or as compared to any incremental increase or
as compared to results of a peer group.
“Performance Cycle” means one or more periods of time, which may be of varying
and overlapping durations, as the Administrator may select, over which the
attainment of one or more Performance Criteria will be measured for the purpose
of determining a grantee’s right to and the payment of a Restricted Stock Award,
Restricted Stock Units, Performance Share Award or Cash-Based Award, the vesting
and/or payment of which is subject to the attainment of one or more Performance
Goals. Each such period shall not be less than 12 months.
“Performance Goals” means, for a Performance Cycle, the specific goals
established in writing by the Administrator for a Performance Cycle based upon
the Performance Criteria.
“Performance Share Award” means an Award entitling the recipient to acquire
shares of Stock upon the attainment of specified Performance Goals.
“Registration Effective Time” means the date and time at which the registration
statement on Form S-1 that is filed by the Company with respect to the Initial
Public Offering is declared effective by the Securities and Exchange Commission.
“Restricted Stock Award” means an Award of shares of Stock subject to such
restrictions and conditions as the Administrator may determine at the time of
grant.
“Restricted Stock Units” means an Award of phantom stock units to a grantee.
“Sale Event” shall mean (i) the sale of all or substantially all of the assets
of the Company on a consolidated basis to an unrelated person or entity, (ii) a
merger, reorganization or consolidation pursuant to which the holders of the
Company’s outstanding voting power and outstanding stock immediately prior to
such transaction do not own a majority of the outstanding voting power and
outstanding stock or other equity interests of the resulting or successor entity
(or its ultimate parent, if applicable) immediately upon completion of such
transaction, (iii) the sale of all of the Stock of the Company to an unrelated
person, entity or group thereof acting in concert, or (iv) any other transaction
in which the owners of the Company’s outstanding voting power immediately prior
to such transaction do not own at least a majority of the outstanding voting
power


2

--------------------------------------------------------------------------------





of the Company or any successor entity immediately upon completion of the
transaction other than as a result of the acquisition of securities directly
from the Company.
“Sale Price” means the value as determined by the Administrator of the
consideration payable, or otherwise to be received by stockholders, per share of
Stock pursuant to a Sale Event.
“Section 409A” means Section 409A of the Code and the regulations and other
guidance promulgated thereunder.
“Stock” means the Common Stock, par value $0.01 per share, of the Company,
subject to adjustments pursuant to Section 3.
“Stock Appreciation Right” means an Award entitling the recipient to receive
shares of Stock having a value equal to the excess of the Fair Market Value of
the Stock on the date of exercise over the exercise price of the Stock
Appreciation Right multiplied by the number of shares of Stock with respect to
which the Stock Appreciation Right shall have been exercised.
“Subsidiary” means any corporation or other entity (other than the Company) in
which the Company has at least a 50 percent interest, either directly or
indirectly.
“Ten Percent Owner” means an employee who owns or is deemed to own (by reason of
the attribution rules of Section 424(d) of the Code) more than 10 percent of the
combined voting power of all classes of stock of the Company or any parent or
subsidiary corporation.
“Unrestricted Stock Award” means an Award of shares of Stock free of any
restrictions.

SECTION 2. ADMINISTRATION OF PLAN; ADMINISTRATOR AUTHORITY TO SELECT GRANTEES
AND DETERMINE AWARDS


(a) Administration of Plan. The Plan shall be administered by the Administrator.
(b) Powers of Administrator. The Administrator shall have the power and
authority to grant Awards consistent with the terms of the Plan, including the
power and authority:
(i) to select the individuals to whom Awards may from time to time be granted;
(ii) to determine the time or times of grant, and the extent, if any, of
Incentive Stock Options, Non-Qualified Stock Options, Stock Appreciation Rights,
Restricted Stock Awards, Restricted Stock Units, Unrestricted Stock Awards,
Cash-Based Awards, Performance Share Awards and Dividend Equivalent Rights, or
any combination of the foregoing, granted to any one or more grantees;
(iii) to determine the number of shares of Stock to be covered by any Award;
(iv) to determine and modify from time to time the terms and conditions,
including restrictions, not inconsistent with the terms of the Plan, of any
Award, which terms and conditions may differ among individual Awards and
grantees, and to approve the forms of Award Certificates;
(v) to accelerate at any time the exercisability or vesting of all or any
portion of any Award;
(vi) subject to the provisions of Section 5(b), to extend at any time the period
in which Stock Options may be exercised; and
(vii) at any time to adopt, alter and repeal such rules, guidelines and
practices for administration of the Plan and for its own acts and proceedings as
it shall deem advisable; to interpret the terms and provisions of the Plan and
any Award (including related written instruments); to make all determinations it
deems advisable for the administration of the Plan; to decide all disputes
arising in connection with the Plan; and to otherwise supervise the
administration of the Plan.
All decisions and interpretations of the Administrator shall be binding on all
persons, including the Company and Plan grantees.


3

--------------------------------------------------------------------------------





(c) Delegation of Authority to Grant Options and Restricted Stock Units. Subject
to applicable law, the Administrator, in its discretion, may delegate to the
Chief Executive Officer of the Company all or part of the Administrator’s
authority and duties with respect to the granting of Options and/or Restricted
Stock Units to individuals who are (i) not subject to the reporting and other
provisions of Section 16 of the Exchange Act and (ii) not Covered Employees. Any
such delegation by the Administrator shall include a limitation as to the amount
of Options and/or Restricted Stock Units that may be granted during the period
of the delegation and shall contain guidelines as to the determination of the
exercise price and the vesting criteria. The Administrator may revoke or amend
the terms of a delegation at any time but such action shall not invalidate any
prior actions of the Administrator’s delegate or delegates that were consistent
with the terms of the Plan.
(d) Award Certificate. Awards under the Plan shall be evidenced by Award
Certificates that set forth the terms, conditions and limitations for each Award
which may include, without limitation, the term of an Award and the provisions
applicable in the event employment or service terminates.
(e) Indemnification. Neither the Board nor the Administrator, nor any member of
either or any delegate thereof, shall be liable for any act, omission,
interpretation, construction or determination made in good faith in connection
with the Plan, and the members of the Board and the Administrator (and any
delegate thereof) shall be entitled in all cases to indemnification and
reimbursement by the Company in respect of any claim, loss, damage or expense
(including, without limitation, reasonable attorneys’ fees) arising or resulting
therefrom to the fullest extent permitted by law and/or under the Company’s
articles or bylaws or any directors’ and officers’ liability insurance coverage
which may be in effect from time to time and/or any indemnification agreement
between such individual and the Company.
(f) Foreign Award Recipients. Notwithstanding any provision of the Plan to the
contrary, in order to comply with the laws in other countries in which the
Company and its Subsidiaries operate or have employees or other individuals
eligible for Awards, the Administrator, in its sole discretion, shall have the
power and authority to: (i) determine which Subsidiaries shall be covered by the
Plan; (ii) determine which individuals outside the United States are eligible to
participate in the Plan; (iii) modify the terms and conditions of any Award
granted to individuals outside the United States to comply with applicable
foreign laws; (iv) establish subplans and modify exercise procedures and other
terms and procedures, to the extent the Administrator determines such actions to
be necessary or advisable (and such subplans and/or modifications shall be
attached to this Plan as appendices); provided, however, that no such subplans
and/or modifications shall increase the share limitations contained in
Section 3(a) hereof; and (v) take any action, before or after an Award is made,
that the Administrator determines to be necessary or advisable to obtain
approval or comply with any local governmental regulatory exemptions or
approvals. Notwithstanding the foregoing, the Administrator may not take any
actions hereunder, and no Awards shall be granted, that would violate the
Exchange Act or any other applicable United States securities law, the Code, or
any other applicable United States governing statute or law.

SECTION 3. STOCK ISSUABLE UNDER THE PLAN; MERGERS; SUBSTITUTION
(a) Stock Issuable. The maximum number of shares of Stock reserved and available
for issuance under the Plan shall be the sum of (i) 7,500,000 shares (the
“Initial Limit”), (ii) the number of shares of Stock that remain available for
grants under the Company’s 2009 Stock Option and Grant Plan, as amended (the
“2009 Plan”) immediately prior to the Registration Effective Time, and (iii) on
January 1, 2015 and each January 1 thereafter, the number of shares of Stock
reserved and available for issuance under the Plan shall be cumulatively
increased by 5 percent of the number of shares of Stock issued and outstanding
on the immediately preceding December 31 (the “Annual Increase”), subject, in
each case, to adjustment as provided in Section 3(b),. Subject to such overall
limitation, the maximum aggregate number of shares of Stock that may be issued
in the form of Incentive Stock Options shall not exceed the Initial Limit
cumulatively increased on January 1, 2015 and on each January 1 thereafter by
the lesser of the Annual Increase for such year or 7,500,000 shares of Stock,
subject in all cases to adjustment as provided in Section 3(b). For purposes of
this limitation, the shares of Stock underlying any Awards under the Plan or any
awards under the Company’s 2009 Plan that are forfeited, canceled, held back
upon exercise of an Option or settlement of an Award to cover the exercise price
or tax withholding, reacquired by the Company prior to vesting, satisfied
without the issuance of Stock or otherwise terminated (other than by exercise)
shall be added back to the shares of Stock available for issuance under the
Plan. In the event the Company repurchases shares of Stock on the open market,
such shares shall not be added to the shares of Stock available for issuance
under the Plan. Subject to such overall limitations, shares of Stock may be
issued up to such maximum number pursuant to any type or types of Award;
provided, however, that Stock Options or Stock Appreciation Rights with respect
to no more than 5,000,000 shares of Stock may be granted to any one individual
grantee during any one calendar year period. The shares available for issuance
under the Plan may be authorized but unissued shares of Stock or shares of Stock
reacquired by the Company.
(b) Changes in Stock. Subject to Section 3(c) hereof, if, as a result of any
reorganization, recapitalization, reclassification, stock dividend, stock split,
reverse stock split or other similar change in the Company’s capital stock, the


4

--------------------------------------------------------------------------------





outstanding shares of Stock are increased or decreased or are exchanged for a
different number or kind of shares or other securities of the Company, or
additional shares or new or different shares or other securities of the Company
or other non-cash assets are distributed with respect to such shares of Stock or
other securities, or, if, as a result of any merger or consolidation, sale of
all or substantially all of the assets of the Company, the outstanding shares of
Stock are converted into or exchanged for securities of the Company or any
successor entity (or a parent or subsidiary thereof), the Administrator shall
make an appropriate or proportionate adjustment in (i) the maximum number of
shares reserved for issuance under the Plan, including the maximum number of
shares that may be issued in the form of Incentive Stock Options, (ii) the
number of Stock Options or Stock Appreciation Rights that can be granted to any
one individual grantee and the maximum number of shares that may be granted
under a Performance-Based Award, (iii) the number and kind of shares or other
securities subject to any then outstanding Awards under the Plan, (iv) the
repurchase price, if any, per share subject to each outstanding Restricted Stock
Award, and (v) the exercise price for each share subject to any then outstanding
Stock Options and Stock Appreciation Rights under the Plan, without changing the
aggregate exercise price (i.e., the exercise price multiplied by the number of
Stock Options and Stock Appreciation Rights) as to which such Stock Options and
Stock Appreciation Rights remain exercisable. The Administrator shall also make
equitable or proportionate adjustments in the number of shares subject to
outstanding Awards and the exercise price and the terms of outstanding Awards to
take into consideration cash dividends paid other than in the ordinary course or
any other extraordinary corporate event. The adjustment by the Administrator
shall be final, binding and conclusive. No fractional shares of Stock shall be
issued under the Plan resulting from any such adjustment, but the Administrator
in its discretion may make a cash payment in lieu of fractional shares.
(c) Mergers and Other Transactions. Except as the Administrator may otherwise
specify with respect to particular Awards in the relevant Award Certificate, in
the case of and subject to the consummation of a Sale Event, the parties thereto
may cause the assumption or continuation of Awards theretofore granted by the
successor entity, or the substitution of such Awards with new Awards of the
successor entity or parent thereof, with appropriate adjustment as to the number
and kind of shares and, if appropriate, the per share exercise prices, as such
parties shall agree. To the extent the parties to such Sale Event do not provide
for the assumption, continuation or substitution of Awards, upon the effective
time of the Sale Event, the Plan and all outstanding Awards granted hereunder
shall terminate. In the event of such termination, (i) the Company shall have
the option (in its sole discretion) to make or provide for a cash payment to the
grantees holding Options and Stock Appreciation Rights, in exchange for the
cancellation thereof, in an amount equal to the difference between (A) the Sale
Price multiplied by the number of shares of Stock subject to outstanding Options
and Stock Appreciation Rights (to the extent then exercisable at prices not in
excess of the Sale Price) and (B) the aggregate exercise price of all such
outstanding Options and Stock Appreciation Rights; or (ii) each grantee shall be
permitted, within a specified period of time prior to the consummation of the
Sale Event as determined by the Administrator, to exercise all outstanding
Options and Stock Appreciation Rights (to the extent then exercisable) held by
such grantee.
(d) Substitute Awards. The Administrator may grant Awards under the Plan in
substitution for stock and stock based awards held by employees, directors or
other key persons of another corporation in connection with the merger or
consolidation of the employing corporation with the Company or a Subsidiary or
the acquisition by the Company or a Subsidiary of property or stock of the
employing corporation. The Administrator may direct that the substitute awards
be granted on such terms and conditions as the Administrator considers
appropriate in the circumstances. Any substitute Awards granted under the Plan
shall not count against the share limitation set forth in Section 3(a).

SECTION 4. ELIGIBILITY
Grantees under the Plan will be such full or part-time officers and other
employees, Non-Employee Directors and key persons (including Consultants) of the
Company and its Subsidiaries as are selected from time to time by the
Administrator in its sole discretion.

SECTION 5. STOCK OPTIONS
Any Stock Option granted under the Plan shall be in such form as the
Administrator may from time to time approve.
Stock Options granted under the Plan may be either Incentive Stock Options or
Non-Qualified Stock Options. Incentive Stock Options may be granted only to
employees of the Company or any Subsidiary that is a “subsidiary corporation”
within the meaning of Section 424(f) of the Code. To the extent that any Option
does not qualify as an Incentive Stock Option, it shall be deemed a
Non-Qualified Stock Option.
Stock Options granted pursuant to this Section 5 shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as the Administrator
shall deem desirable. If


5

--------------------------------------------------------------------------------





the Administrator so determines, Stock Options may be granted in lieu of cash
compensation at the optionee’s election, subject to such terms and conditions as
the Administrator may establish.
(a) Exercise Price. The exercise price per share for the Stock covered by a
Stock Option granted pursuant to this Section 5 shall be determined by the
Administrator at the time of grant but shall not be less than 100 percent of the
Fair Market Value on the date of grant. In the case of an Incentive Stock Option
that is granted to a Ten Percent Owner, the option price of such Incentive Stock
Option shall be not less than 110 percent of the Fair Market Value on the grant
date.
(b) Option Term. The term of each Stock Option shall be fixed by the
Administrator, but no Stock Option shall be exercisable more than ten years
after the date the Stock Option is granted. In the case of an Incentive Stock
Option that is granted to a Ten Percent Owner, the term of such Stock Option
shall be no more than five years from the date of grant.
(c) Exercisability; Rights of a Stockholder. Stock Options shall become
exercisable at such time or times, whether or not in installments, as shall be
determined by the Administrator at or after the grant date. The Administrator
may at any time accelerate the exercisability of all or any portion of any Stock
Option. An optionee shall have the rights of a stockholder only as to shares
acquired upon the exercise of a Stock Option and not as to unexercised Stock
Options.
(d) Method of Exercise. Stock Options may be exercised in whole or in part, by
giving written or electronic notice of exercise to the Company, specifying the
number of shares to be purchased. Payment of the purchase price may be made by
one or more of the following methods to the extent provided in the Option Award
Certificate:
(i) In cash, by certified or bank check or other instrument acceptable to the
Administrator;
(ii) Through the delivery (or attestation to the ownership) of shares of Stock
that are not then subject to restrictions under any Company plan. Such
surrendered shares shall be valued at Fair Market Value on the exercise date;
(iii) By the optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company for the
purchase price; provided that in the event the optionee chooses to pay the
purchase price as so provided, the optionee and the broker shall comply with
such procedures and enter into such agreements of indemnity and other agreements
as the Administrator shall prescribe as a condition of such payment procedure;
or
(iv) With respect to Stock Options that are not Incentive Stock Options, by a
“net exercise” arrangement pursuant to which the Company will reduce the number
of shares of Stock issuable upon exercise by the largest whole number of shares
with a Fair Market Value that does not exceed the aggregate exercise price.
Payment instruments will be received subject to collection. The transfer to the
optionee on the records of the Company or of the transfer agent of the shares of
Stock to be purchased pursuant to the exercise of a Stock Option will be
contingent upon receipt from the optionee (or a purchaser acting in his stead in
accordance with the provisions of the Stock Option) by the Company of the full
purchase price for such shares and the fulfillment of any other requirements
contained in the Option Award Certificate or applicable provisions of laws
(including the satisfaction of any withholding taxes that the Company is
obligated to withhold with respect to the optionee). In the event an optionee
chooses to pay the purchase price by previously-owned shares of Stock through
the attestation method, the number of shares of Stock transferred to the
optionee upon the exercise of the Stock Option shall be net of the number of
attested shares. In the event that the Company establishes, for itself or using
the services of a third party, an automated system for the exercise of Stock
Options, such as a system using an internet website or interactive voice
response, then the paperless exercise of Stock Options may be permitted through
the use of such an automated system.
(e) Annual Limit on Incentive Stock Options. To the extent required for
“incentive stock option” treatment under Section 422 of the Code, the aggregate
Fair Market Value (determined as of the time of grant) of the shares of Stock
with respect to which Incentive Stock Options granted under this Plan and any
other plan of the Company or its parent and subsidiary corporations become
exercisable for the first time by an optionee during any calendar year shall not
exceed $100,000. To the extent that any Stock Option exceeds this limit, it
shall constitute a Non-Qualified Stock Option.

SECTION 6. STOCK APPRECIATION RIGHTS
(a) Exercise Price of Stock Appreciation Rights. The exercise price of a Stock
Appreciation Right shall not be less than 100 percent of the Fair Market Value
of the Stock on the date of grant.


6

--------------------------------------------------------------------------------





(b) Grant and Exercise of Stock Appreciation Rights. Stock Appreciation Rights
may be granted by the Administrator independently of any Stock Option granted
pursuant to Section 5 of the Plan.
(c) Terms and Conditions of Stock Appreciation Rights. Stock Appreciation Rights
shall be subject to such terms and conditions as shall be determined from time
to time by the Administrator. The term of a Stock Appreciation Right may not
exceed ten years.

SECTION 7. RESTRICTED STOCK AWARDS
(a) Nature of Restricted Stock Awards. The Administrator shall determine the
restrictions and conditions applicable to each Restricted Stock Award at the
time of grant. Conditions may be based on continuing employment (or other
service relationship) and/or achievement of pre-established performance goals
and objectives. The terms and conditions of each such Award Certificate shall be
determined by the Administrator, and such terms and conditions may differ among
individual Awards and grantees.
(b) Rights as a Stockholder. Upon the grant of the Restricted Stock Award and
payment of any applicable purchase price, a grantee shall have the rights of a
stockholder with respect to the voting of the Restricted Stock and receipt of
dividends; provided that if the lapse of restrictions with respect to the
Restricted Stock Award is tied to the attainment of performance goals, any
dividends paid by the Company during the performance period shall accrue and
shall not be paid to the grantee until and to the extent the performance goals
are met with respect to the Restricted Stock Award. Unless the Administrator
shall otherwise determine, (i) uncertificated Restricted Stock shall be
accompanied by a notation on the records of the Company or the transfer agent to
the effect that they are subject to forfeiture until such Restricted Stock are
vested as provided in Section 7(d) below, and (ii) certificated Restricted Stock
shall remain in the possession of the Company until such Restricted Stock is
vested as provided in Section 7(d) below, and the grantee shall be required, as
a condition of the grant, to deliver to the Company such instruments of transfer
as the Administrator may prescribe.
(c) Restrictions. Restricted Stock may not be sold, assigned, transferred,
pledged or otherwise encumbered or disposed of except as specifically provided
herein or in the Restricted Stock Award Certificate. Except as may otherwise be
provided by the Administrator either in the Award Certificate or, subject to
Section 18 below, in writing after the Award is issued, if a grantee’s
employment (or other service relationship) with the Company and its Subsidiaries
terminates for any reason, any Restricted Stock that has not vested at the time
of termination shall automatically and without any requirement of notice to such
grantee from or other action by or on behalf of, the Company be deemed to have
been reacquired by the Company at its original purchase price (if any) from such
grantee or such grantee’s legal representative simultaneously with such
termination of employment (or other service relationship), and thereafter shall
cease to represent any ownership of the Company by the grantee or rights of the
grantee as a stockholder. Following such deemed reacquisition of unvested
Restricted Stock that are represented by physical certificates, a grantee shall
surrender such certificates to the Company upon request without consideration.
(d) Vesting of Restricted Stock. The Administrator at the time of grant shall
specify the date or dates and/or the attainment of pre-established performance
goals, objectives and other conditions on which the non-transferability of the
Restricted Stock and the Company’s right of repurchase or forfeiture shall
lapse. Subsequent to such date or dates and/or the attainment of such
pre-established performance goals, objectives and other conditions, the shares
on which all restrictions have lapsed shall no longer be Restricted Stock and
shall be deemed “vested.” Except as may otherwise be provided by the
Administrator either in the Award Certificate or, subject to Section 18 below,
in writing after the Award is issued, a grantee’s rights in any shares of
Restricted Stock that have not vested shall automatically terminate upon the
grantee’s termination of employment (or other service relationship) with the
Company and its Subsidiaries and such shares shall be subject to the provisions
of Section 7(c) above.

SECTION 8. RESTRICTED STOCK UNITS
(a) Nature of Restricted Stock Units. The Administrator shall determine the
restrictions and conditions applicable to each Restricted Stock Unit at the time
of grant. Conditions may be based on continuing employment (or other service
relationship) and/or achievement of pre-established performance goals and
objectives. The terms and conditions of each such Award Certificate shall be
determined by the Administrator, and such terms and conditions may differ among
individual Awards and grantees. At the end of the deferral period, the
Restricted Stock Units, to the extent vested, shall be settled in the form of
shares of Stock. To the extent that an award of Restricted Stock Units is
subject to Section 409A, it may contain such additional terms and conditions as
the Administrator shall determine in its sole discretion in order for such Award
to comply with the requirements of Section 409A.


7

--------------------------------------------------------------------------------





(b) Election to Receive Restricted Stock Units in Lieu of Compensation. The
Administrator may, in its sole discretion, permit a grantee to elect to receive
a portion of future cash compensation otherwise due to such grantee in the form
of an award of Restricted Stock Units. Any such election shall be made in
writing and shall be delivered to the Company no later than the date specified
by the Administrator and in accordance with Section 409A and such other rules
and procedures established by the Administrator. Any such future cash
compensation that the grantee elects to defer shall be converted to a fixed
number of Restricted Stock Units based on the Fair Market Value of Stock on the
date the compensation would otherwise have been paid to the grantee if such
payment had not been deferred as provided herein. The Administrator shall have
the sole right to determine whether and under what circumstances to permit such
elections and to impose such limitations and other terms and conditions thereon
as the Administrator deems appropriate. Any Restricted Stock Units that are
elected to be received in lieu of cash compensation shall be fully vested,
unless otherwise provided in the Award Certificate.
(c) Rights as a Stockholder. A grantee shall have the rights as a stockholder
only as to shares of Stock acquired by the grantee upon settlement of Restricted
Stock Units; provided, however, that the grantee may be credited with Dividend
Equivalent Rights with respect to the phantom stock units underlying his
Restricted Stock Units, subject to such terms and conditions as the
Administrator may determine.
(d) Termination. Except as may otherwise be provided by the Administrator either
in the Award Certificate or, subject to Section 18 below, in writing after the
Award is issued, a grantee’s right in all Restricted Stock Units that have not
vested shall automatically terminate upon the grantee’s termination of
employment (or cessation of service relationship) with the Company and its
Subsidiaries for any reason.

SECTION 9. UNRESTRICTED STOCK AWARDS
Grant or Sale of Unrestricted Stock. The Administrator may, in its sole
discretion, grant (or sell at par value or such higher purchase price determined
by the Administrator) an Unrestricted Stock Award under the Plan. Unrestricted
Stock Awards may be granted in respect of past services or other valid
consideration, or in lieu of cash compensation due to such grantee.

SECTION 10. CASH-BASED AWARDS
Grant of Cash-Based Awards. The Administrator may, in its sole discretion, grant
Cash-Based Awards to any grantee in such number or amount and upon such terms,
and subject to such conditions, as the Administrator shall determine at the time
of grant. The Administrator shall determine the maximum duration of the
Cash-Based Award, the amount of cash to which the Cash-Based Award pertains, the
conditions upon which the Cash-Based Award shall become vested or payable, and
such other provisions as the Administrator shall determine. Each Cash-Based
Award shall specify a cash-denominated payment amount, formula or payment ranges
as determined by the Administrator. Payment, if any, with respect to a
Cash-Based Award shall be made in accordance with the terms of the Award and may
be made in cash or in shares of Stock, as the Administrator determines.

SECTION 11. PERFORMANCE SHARE AWARDS
(a) Nature of Performance Share Awards. The Administrator may, in its sole
discretion, grant Performance Share Awards independent of, or in connection
with, the granting of any other Award under the Plan. The Administrator shall
determine whether and to whom Performance Share Awards shall be granted, the
Performance Goals, the periods during which performance is to be measured, which
may not be less than one year except in the case of a Sale Event, and such other
limitations and conditions as the Administrator shall determine.
(b) Rights as a Stockholder. A grantee receiving a Performance Share Award shall
have the rights of a stockholder only as to shares actually received by the
grantee under the Plan and not with respect to shares subject to the Award but
not actually received by the grantee. A grantee shall be entitled to receive
shares of Stock under a Performance Share Award only upon satisfaction of all
conditions specified in the Performance Share Award Certificate (or in a
performance plan adopted by the Administrator).
(c) Termination. Except as may otherwise be provided by the Administrator either
in the Award agreement or, subject to Section 18 below, in writing after the
Award is issued, a grantee’s rights in all Performance Share Awards shall
automatically terminate upon the grantee’s termination of employment (or
cessation of service relationship) with the Company and its Subsidiaries for any
reason.

SECTION 12. PERFORMANCE-BASED AWARDS TO COVERED EMPLOYEES


8

--------------------------------------------------------------------------------





(a) Performance-Based Awards. Any employee or other key person providing
services to the Company and who is selected by the Administrator may be granted
one or more Performance-Based Awards in the form of a Restricted Stock Award,
Restricted Stock Units, Performance Share Awards or Cash-Based Award payable
upon the attainment of Performance Goals that are established by the
Administrator and relate to one or more of the Performance Criteria, in each
case on a specified date or dates or over any period or periods determined by
the Administrator. The Administrator shall define in an objective fashion the
manner of calculating the Performance Criteria it selects to use for any
Performance Cycle. Depending on the Performance Criteria used to establish such
Performance Goals, the Performance Goals may be expressed in terms of overall
Company performance or the performance of a division, business unit, or an
individual. The Administrator, in its discretion, may adjust or modify the
calculation of Performance Goals for such Performance Cycle in order to prevent
the dilution or enlargement of the rights of an individual (i) in the event of,
or in anticipation of, any unusual or extraordinary corporate item, transaction,
event or development, (ii) in recognition of, or in anticipation of, any other
unusual or nonrecurring events affecting the Company, or the financial
statements of the Company, or (iii) in response to, or in anticipation of,
changes in applicable laws, regulations, accounting principles, or business
conditions provided however, that the Administrator may not exercise such
discretion in a manner that would increase the Performance-Based Award granted
to a Covered Employee. Each Performance-Based Award shall comply with the
provisions set forth below.
(b) Grant of Performance-Based Awards. With respect to each Performance-Based
Award granted to a Covered Employee, the Administrator shall select, within the
first 90 days of a Performance Cycle (or, if shorter, within the maximum period
allowed under Section 162(m) of the Code) the Performance Criteria for such
grant, and the Performance Goals with respect to each Performance Criterion
(including a threshold level of performance below which no amount will become
payable with respect to such Award). Each Performance-Based Award will specify
the amount payable, or the formula for determining the amount payable, upon
achievement of the various applicable performance targets. The Performance
Criteria established by the Administrator may be (but need not be) different for
each Performance Cycle and different Performance Goals may be applicable to
Performance-Based Awards to different Covered Employees.
(c) Payment of Performance-Based Awards. Following the completion of a
Performance Cycle, the Administrator shall meet to review and certify in writing
whether, and to what extent, the Performance Goals for the Performance Cycle
have been achieved and, if so, to also calculate and certify in writing the
amount of the Performance-Based Awards earned for the Performance Cycle. The
Administrator shall then determine the actual size of each Covered Employee’s
Performance-Based Award, and, in doing so, may reduce or eliminate the amount of
the Performance-Based Award for a Covered Employee if, in its sole judgment,
such reduction or elimination is appropriate.
(d) Maximum Award Payable. The maximum Performance-Based Award payable to any
one Covered Employee under the Plan for a Performance Cycle is 5,000,000 shares
of Stock (subject to adjustment as provided in Section 3(b) hereof) or $5
million in the case of a Performance-Based Award that is a Cash-Based Award.

SECTION 13. DIVIDEND EQUIVALENT RIGHTS
(a) Dividend Equivalent Rights. A Dividend Equivalent Right may be granted
hereunder to any grantee as a component of an award of Restricted Stock Units,
Restricted Stock Award or Performance Share Award or as a freestanding award.
The terms and conditions of Dividend Equivalent Rights shall be specified in the
Award Certificate. Dividend equivalents credited to the holder of a Dividend
Equivalent Right may be paid currently or may be deemed to be reinvested in
additional shares of Stock, which may thereafter accrue additional equivalents.
Any such reinvestment shall be at Fair Market Value on the date of reinvestment
or such other price as may then apply under a dividend reinvestment plan
sponsored by the Company, if any. Dividend Equivalent Rights may be settled in
cash or shares of Stock or a combination thereof, in a single installment or
installments. A Dividend Equivalent Right granted as a component of an award of
Restricted Stock Units or Restricted Stock Award with performance vesting or
Performance Share Award shall provide that such Dividend Equivalent Right shall
be settled only upon settlement or payment of, or lapse of restrictions on, such
other Award, and that such Dividend Equivalent Right shall expire or be
forfeited or annulled under the same conditions as such other Award.
(b) Interest Equivalents. Any Award under this Plan that is settled in whole or
in part in cash on a deferred basis may provide in the grant for interest
equivalents to be credited with respect to such cash payment. Interest
equivalents may be compounded and shall be paid upon such terms and conditions
as may be specified by the grant.
(c) Termination. Except as may otherwise be provided by the Administrator either
in the Award Certificate or, subject to Section 18 below, in writing after the
Award is issued, a grantee’s rights in all Dividend Equivalent Rights or
interest equivalents granted as a component of an award of Restricted Stock
Units, Restricted Stock Award or Performance Share Award that has not vested
shall automatically terminate upon the grantee’s termination of employment (or
cessation of service relationship) with the Company and its Subsidiaries for any
reason.


9

--------------------------------------------------------------------------------






SECTION 14. TRANSFERABILITY OF AWARDS
(a) Transferability. Except as provided in Section 14(b) below, during a
grantee’s lifetime, his or her Awards shall be exercisable only by the grantee,
or by the grantee’s legal representative or guardian in the event of the
grantee’s incapacity. No Awards shall be sold, assigned, transferred or
otherwise encumbered or disposed of by a grantee other than by will or by the
laws of descent and distribution or pursuant to a domestic relations order. No
Awards shall be subject, in whole or in part, to attachment, execution, or levy
of any kind, and any purported transfer in violation hereof shall be null and
void.
(b) Administrator Action. Notwithstanding Section 14(a), the Administrator, in
its discretion, may provide either in the Award Certificate regarding a given
Award or by subsequent written approval that the grantee (who is an employee or
director) may transfer his or her Non-Qualified Options to his or her immediate
family members, to trusts for the benefit of such family members, or to
partnerships in which such family members are the only partners, provided that
the transferee agrees in writing with the Company to be bound by all of the
terms and conditions of this Plan and the applicable Award. In no event may an
Award be transferred by a grantee for value.
(c) Family Member. For purposes of Section 14(b), “family member” shall mean a
grantee’s child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the grantee’s household (other than a tenant
of the grantee), a trust in which these persons (or the grantee) have more than
50 percent of the beneficial interest, a foundation in which these persons (or
the grantee) control the management of assets, and any other entity in which
these persons (or the grantee) own more than 50 percent of the voting interests.
(d) Designation of Beneficiary. Each grantee to whom an Award has been made
under the Plan may designate a beneficiary or beneficiaries to exercise any
Award or receive any payment under any Award payable on or after the grantee’s
death. Any such designation shall be on a form provided for that purpose by the
Administrator and shall not be effective until received by the Administrator. If
no beneficiary has been designated by a deceased grantee, or if the designated
beneficiaries have predeceased the grantee, the beneficiary shall be the
grantee’s estate.

SECTION 15. TAX WITHHOLDING
(a) Payment by Grantee. Each grantee shall, no later than the date as of which
the value of an Award or of any Stock or other amounts received thereunder first
becomes includable in the gross income of the grantee for Federal income tax
purposes, pay to the Company, or make arrangements satisfactory to the
Administrator regarding payment of, any Federal, state, or local taxes of any
kind required by law to be withheld by the Company with respect to such income.
The Company and its Subsidiaries shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to the
grantee. The Company’s obligation to deliver evidence of book entry (or stock
certificates) to any grantee is subject to and conditioned on tax withholding
obligations being satisfied by the grantee.
(b) Payment in Stock. Subject to approval by the Administrator, the Company’s
minimum required tax withholding obligation may be satisfied, in whole or in
part, by the Company withholding from shares of Stock to be issued pursuant to
any Award a number of shares with an aggregate Fair Market Value (as of the date
the withholding is effected) that would satisfy the withholding amount due.

SECTION 16. SECTION 409A AWARDS
To the extent that any Award is determined to constitute “nonqualified deferred
compensation” within the meaning of Section 409A (a “409A Award”), the Award
shall be subject to such additional rules and requirements as specified by the
Administrator from time to time in order to comply with Section 409A. In this
regard, if any amount under a 409A Award is payable upon a “separation from
service” (within the meaning of Section 409A) to a grantee who is then
considered a “specified employee” (within the meaning of Section 409A), then no
such payment shall be made prior to the date that is the earlier of (i) six
months and one day after the grantee’s separation from service, or (ii) the
grantee’s death, but only to the extent such delay is necessary to prevent such
payment from being subject to interest, penalties and/or additional tax imposed
pursuant to Section 409A. Further, the settlement of any such Award may not be
accelerated except to the extent permitted by Section 409A.

SECTION 17. TRANSFER, LEAVE OF ABSENCE, ETC.
For purposes of the Plan, the following events shall not be deemed a termination
of employment:


10

--------------------------------------------------------------------------------





(a) a transfer to the employment of the Company from a Subsidiary or from the
Company to a Subsidiary, or from one Subsidiary to another; or
(b) an approved leave of absence for military service or sickness, or for any
other purpose approved by the Company, if the employee’s right to re-employment
is guaranteed either by a statute or by contract or under the policy pursuant to
which the leave of absence was granted or if the Administrator otherwise so
provides in writing.

SECTION 18. AMENDMENTS AND TERMINATION
The Board may, at any time, amend or discontinue the Plan and the Administrator
may, at any time, amend or cancel any outstanding Award for the purpose of
satisfying changes in law or for any other lawful purpose, but no such action
shall adversely affect rights under any outstanding Award without the holder’s
consent. The Administrator is specifically authorized to exercise its discretion
to reduce the exercise price of outstanding Stock Options or Stock Appreciation
Rights or effect the repricing of such Awards through cancellation and
re-grants. To the extent required under the rules of any securities exchange or
market system on which the Stock is listed, to the extent determined by the
Administrator to be required by the Code to ensure that Incentive Stock Options
granted under the Plan are qualified under Section 422 of the Code, or to ensure
that compensation earned under Awards qualifies as performance-based
compensation under Section 162(m) of the Code, Plan amendments shall be subject
to approval by the Company stockholders entitled to vote at a meeting of
stockholders. Nothing in this Section 18 shall limit the Administrator’s
authority to take any action permitted pursuant to Section 3(b) or 3(c).

SECTION 19. STATUS OF PLAN
With respect to the portion of any Award that has not been exercised and any
payments in cash, Stock or other consideration not received by a grantee, a
grantee shall have no rights greater than those of a general creditor of the
Company unless the Administrator shall otherwise expressly determine in
connection with any Award or Awards. In its sole discretion, the Administrator
may authorize the creation of trusts or other arrangements to meet the Company’s
obligations to deliver Stock or make payments with respect to Awards hereunder,
provided that the existence of such trusts or other arrangements is consistent
with the foregoing sentence.

SECTION 20. GENERAL PROVISIONS
(a) No Distribution. The Administrator may require each person acquiring Stock
pursuant to an Award to represent to and agree with the Company in writing that
such person is acquiring the shares without a view to distribution thereof.
(b) Delivery of Stock Certificates. Stock certificates to grantees under this
Plan shall be deemed delivered for all purposes when the Company or a stock
transfer agent of the Company shall have mailed such certificates in the United
States mail, addressed to the grantee, at the grantee’s last known address on
file with the Company. Uncertificated Stock shall be deemed delivered for all
purposes when the Company or a Stock transfer agent of the Company shall have
given to the grantee by electronic mail (with proof of receipt) or by United
States mail, addressed to the grantee, at the grantee’s last known address on
file with the Company, notice of issuance and recorded the issuance in its
records (which may include electronic “book entry” records). Notwithstanding
anything herein to the contrary, the Company shall not be required to issue or
deliver any certificates evidencing shares of Stock pursuant to the exercise of
any Award, unless and until the Administrator has determined, with advice of
counsel (to the extent the Administrator deems such advice necessary or
advisable), that the issuance and delivery of such certificates is in compliance
with all applicable laws, regulations of governmental authorities and, if
applicable, the requirements of any exchange on which the shares of Stock are
listed, quoted or traded. All Stock certificates delivered pursuant to the Plan
shall be subject to any stop-transfer orders and other restrictions as the
Administrator deems necessary or advisable to comply with federal, state or
foreign jurisdiction, securities or other laws, rules and quotation system on
which the Stock is listed, quoted or traded. The Administrator may place legends
on any Stock certificate to reference restrictions applicable to the Stock. In
addition to the terms and conditions provided herein, the Administrator may
require that an individual make such reasonable covenants, agreements, and
representations as the Administrator, in its discretion, deems necessary or
advisable in order to comply with any such laws, regulations, or requirements.
The Administrator shall have the right to require any individual to comply with
any timing or other restrictions with respect to the settlement or exercise of
any Award, including a window-period limitation, as may be imposed in the
discretion of the Administrator.
(c) Stockholder Rights. Until Stock is deemed delivered in accordance with
Section 20(b), no right to vote or receive dividends or any other rights of a
stockholder will exist with respect to shares of Stock to be issued in
connection with an Award, notwithstanding the exercise of a Stock Option or any
other action by the grantee with respect to an Award.


11

--------------------------------------------------------------------------------





(d) Other Compensation Arrangements; No Employment Rights. Nothing contained in
this Plan shall prevent the Board from adopting other or additional compensation
arrangements, including trusts, and such arrangements may be either generally
applicable or applicable only in specific cases. The adoption of this Plan and
the grant of Awards do not confer upon any employee any right to continued
employment with the Company or any Subsidiary.
(e) Trading Policy Restrictions. Option exercises and other Awards under the
Plan shall be subject to the Company’s insider trading policies and procedures,
as in effect from time to time.
(f) Forfeiture of Awards under Sarbanes-Oxley Act. If the Company is required to
prepare an accounting restatement due to the material noncompliance of the
Company, as a result of misconduct, with any financial reporting requirement
under the securities laws, then any grantee who is one of the individuals
subject to automatic forfeiture under Section 304 of the Sarbanes-Oxley Act of
2002 shall reimburse the Company for the amount of any Award received by such
individual under the Plan during the 12-month period following the first public
issuance or filing with the United States Securities and Exchange Commission, as
the case may be, of the financial document embodying such financial reporting
requirement.

SECTION 21. EFFECTIVE DATE OF PLAN
This Plan shall become effective upon the last to occur of (i) stockholder
approval of the Plan in accordance with applicable state law, the Company’s
bylaws and articles of incorporation, and applicable stock exchange rules and
(ii) immediately prior to the date of the Registration Effective Time. No grants
of Stock Options and other Awards may be made hereunder after the tenth
anniversary of the Effective Date and no grants of Incentive Stock Options may
be made hereunder after the tenth anniversary of the date the Plan is approved
by the Board.

SECTION 22. GOVERNING LAW
This Plan and all Awards and actions taken thereunder shall be governed by, and
construed in accordance with, the laws of the State of Delaware, applied without
regard to conflict of law principles.
DATE APPROVED BY BOARD OF DIRECTORS: February 2014
DATE APPROVED BY STOCKHOLDERS: April 2014




12

--------------------------------------------------------------------------------






INCENTIVE STOCK OPTION AGREEMENT
UNDER THE ZENDESK, INC.
2014 STOCK OPTION AND INCENTIVE PLAN


Name of Optionee:
 
 
No. of Option Shares:
 
 
Option Exercise Price per Share:
 
$
 
 
[FMV on Grant Date (110% of FMV if a 10% owner)]
Grant Date:
 
 
Expiration Date:
 
 
 
 
[up to 10 years (5 if a 10% owner)]

Pursuant to the Zendesk, Inc. 2014 Stock Option and Incentive Plan as amended
through the date hereof (the “Plan”), Zendesk, Inc. (the “Company”) hereby
grants to the Optionee named above an option (the “Stock Option”) to purchase on
or prior to the Expiration Date specified above all or part of the number of
shares of Common Stock, par value $0.01 per share (the “Stock”), of the Company
specified above at the Option Exercise Price per Share specified above subject
to the terms and conditions set forth herein and in the Plan.
1. Exercisability Schedule. No portion of this Stock Option may be exercised
until such portion shall have become exercisable. Except as set forth below, and
subject to the discretion of the Administrator (as defined in Section 2 of the
Plan) to accelerate the exercisability schedule hereunder, this Stock Option
shall be exercisable with respect to the following number of Option Shares on
the dates indicated so long as the Optionee remains an employee of the Company
or a Subsidiary on such dates:
 
Incremental Number of Option Shares Exercisable*
  
Exercisability Date
 
 
 
(    %)
  
            
(    %)
  
 
(    %)
  
 
(    %)
  
 
(    %)
  
 

*
Max. of $100,000 per yr.

Once exercisable, this Stock Option shall continue to be exercisable at any time
or times prior to the close of business on the Expiration Date, subject to the
provisions hereof and of the Plan.






--------------------------------------------------------------------------------





2. Manner of Exercise.
(a) The Optionee may exercise this Stock Option only in the following manner:
from time to time on or prior to the Expiration Date of this Stock Option, the
Optionee may give written notice to the Administrator of his or her election to
purchase some or all of the Option Shares purchasable at the time of such
notice. This notice shall specify the number of Option Shares to be purchased.
Payment of the purchase price for the Option Shares may be made by one or more
of the following methods: (i) in cash, by certified or bank check or other
instrument acceptable to the Administrator; (ii) through the delivery (or
attestation to the ownership) of shares of Stock that have been purchased by the
Optionee on the open market or that are beneficially owned by the Optionee and
are not then subject to any restrictions under any Company plan and that
otherwise satisfy any holding periods as may be required by the Administrator;
or (iii) by the Optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company to pay the
option purchase price, provided that in the event the Optionee chooses to pay
the option purchase price as so provided, the Optionee and the broker shall
comply with such procedures and enter into such agreements of indemnity and
other agreements as the Administrator shall prescribe as a condition of such
payment procedure; or (iv) a combination of (i), (ii) and (iii) above. Payment
instruments will be received subject to collection.
The transfer to the Optionee on the records of the Company or of the transfer
agent of the Option Shares will be contingent upon (i) the Company’s receipt
from the Optionee of the full purchase price for the Option Shares, as set forth
above, (ii) the satisfaction of any obligations for Tax-Related Items (as
defined below) due in connection with the Option, (iii) the fulfillment of any
other requirements contained herein or in the Plan or in any other agreement or
provision of laws, and (iv) the receipt by the Company of any agreement,
statement or other evidence that the Company may require to satisfy itself that
the issuance of Stock to be purchased pursuant to the exercise of Stock Options
under the Plan and any subsequent resale of the shares of Stock will be in
compliance with applicable laws and regulations. In the event the Optionee
chooses to pay the purchase price by previously-owned shares of Stock through
the attestation method, the number of shares of Stock transferred to the
Optionee upon the exercise of the Stock Option shall be net of the Shares
attested to.
(b) The shares of Stock purchased upon exercise of this Stock Option shall be
transferred to the Optionee on the records of the Company or of the transfer
agent upon compliance to the satisfaction of the Administrator with all
requirements under applicable laws or regulations in connection with such
transfer and with the requirements hereof and of the Plan. The determination of
the Administrator as to such compliance shall be final and binding on the
Optionee. The Optionee shall not be deemed to be the holder of, or to have any
of the rights of a holder with respect to, any shares of Stock subject to this
Stock Option unless and until this Stock Option shall have been exercised
pursuant to the terms hereof, the Company or the transfer agent shall have
transferred the shares to the Optionee, and the Optionee’s name shall have been
entered as the stockholder of record on the books of the Company. Thereupon, the
Optionee shall have full voting, dividend and other ownership rights with
respect to such shares of Stock.
(c) The minimum number of shares with respect to which this Stock Option may be
exercised at any one time shall be 100 shares, unless the number of shares with
respect to which this Stock Option is being exercised is the total number of
shares subject to exercise under this Stock Option at the time.
(d) Notwithstanding any other provision hereof or of the Plan, no portion of
this Stock Option shall be exercisable after the Expiration Date hereof.
3. Termination of Employment. If the Optionee’s employment by the Company or a
Subsidiary (as defined in the Plan) is terminated, the period within which to
exercise the Stock Option may be subject to earlier termination as set forth
below.
(a) Termination Due to Death. If the Optionee’s employment terminates by reason
of the Optionee’s death, any portion of this Stock Option outstanding on such
date, to the extent exercisable on the date of death, may thereafter be
exercised by the Optionee’s legal representative or legatee for a period of [12]
months from the date of death or until the Expiration Date, if earlier. Any
portion of this Stock Option that is not exercisable on the date of death shall
terminate immediately and be of no further force or effect.
(b) Termination Due to Disability. If the Optionee’s employment terminates by
reason of the Optionee’s disability (as determined by the Administrator), any
portion of this Stock Option outstanding on such date, to the extent exercisable
on the date of such termination, may thereafter be exercised by the Optionee for
a period of [12] months from the date of termination or until the Expiration
Date, if earlier. Any portion of this Stock Option that is not exercisable on
the date of termination shall terminate immediately and be of no further force
or effect.


2

--------------------------------------------------------------------------------





(c) Termination for Cause. If the Optionee’s employment terminates for Cause,
any portion of this Stock Option outstanding on such date shall terminate
immediately and be of no further force and effect. For purposes hereof, “Cause”
shall mean, unless otherwise provided in an employment agreement between the
Company and the Optionee, a determination by the Administrator that the Optionee
shall be dismissed as a result of (i) any material breach by the Optionee of any
agreement between the Optionee and the Company or any Subsidiary; (ii) the
conviction of, indictment for or plea of nolo contendere by the Optionee to a
felony or a crime involving moral turpitude; or (iii) any material misconduct or
willful and deliberate non-performance (other than by reason of disability) by
the Optionee of the Optionee’s duties to the Company or any Subsidiary.
(d) Other Termination. If the Optionee’s employment terminates for any reason
other than the Optionee’s death, the Optionee’s disability, or Cause, and unless
otherwise determined by the Administrator, any portion of this Stock Option
outstanding on such date may be exercised, to the extent exercisable on the date
of termination, for a period of three months from the date of termination or
until the Expiration Date, if earlier. Any portion of this Stock Option that is
not exercisable on the date of termination shall terminate immediately and be of
no further force or effect.
The Administrator’s determination of the reason for termination of the
Optionee’s employment shall be conclusive and binding on the Optionee and his or
her representatives or legatees.
4. Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Stock Option shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 2(b) of
the Plan. Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.
5. Transferability. This Agreement is personal to the Optionee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution. This
Stock Option is exercisable, during the Optionee’s lifetime, only by the
Optionee, and thereafter, only by the Optionee’s legal representative or
legatee.
6. Status of the Stock Option. This Stock Option is intended to qualify as an
“incentive stock option” under Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”), but the Company does not represent or warrant that this
Stock Option qualifies as such. The Optionee should consult with his or her own
tax advisors regarding the tax effects of this Stock Option and the requirements
necessary to obtain favorable income tax treatment under Section 422 of the
Code, including, but not limited to, holding period requirements. To the extent
any portion of this Stock Option does not so qualify as an “incentive stock
option,” such portion shall be deemed to be a non-qualified stock option. If the
Optionee intends to dispose or does dispose (whether by sale, gift, transfer or
otherwise) of any Option Shares within the one-year period beginning on the date
after the transfer of such shares to him or her, or within the two-year period
beginning on the day after the grant of this Stock Option, he or she will so
notify the Company within 30 days after such disposition.
7. Responsibility for Taxes. The Optionee acknowledges that, regardless of any
action taken by the Company or, if different, the Subsidiary which employs the
Optionee (the “Employer”), the ultimate liability for all Federal, state and
other income tax, social insurance, payroll tax, fringe benefits tax, payment on
account or other tax related items related to the Optionee’s participation in
the Plan and legally applicable to the Optionee (“Tax-Related Items”) is and
remains the Optionee’s responsibility and may exceed the amount actually
withheld by the Company or the Employer. The Optionee further acknowledges that
the Company and/or the Employer (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of this Stock Option, including, but not limited to, the grant, vesting or
exercise of this Stock Option, the subsequent sale of Option Shares acquired
pursuant to such exercise and the receipt of any dividends; and (ii) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of this Stock Option to reduce or eliminate the Optionee’s liability for
Tax-Related Items or achieve any particular tax result. Further, if the Optionee
is subject to Tax-Related Items in more than one jurisdiction between the Grant
Date and the date of any relevant taxable or tax withholding event, as
applicable, the Optionee acknowledges that the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.
(a) Prior to the relevant taxable or tax withholding event, as applicable, the
Optionee agrees to make adequate arrangements satisfactory to the Company and/or
the Employer to satisfy all Tax-Related Items to the extent applicable. In this
regard, the Optionee authorizes the Company or its agent to satisfy the
obligations with regard to all Tax-Related Items by one or a combination of the
following:
(i) withholding from the Optionee’s wages or other cash compensation paid to the
Optionee by the Company and/or the Employer; or


3

--------------------------------------------------------------------------------





(ii) withholding from proceeds of the sale of Option Shares acquired upon
exercise of the Stock Option either through a voluntary sale or through a
mandatory sale arranged by the Company (on the Optionee’s behalf pursuant to
this authorization without further consent); or
(iii) withholding in Option Shares to be issued upon exercise of the Option a
number of shares of Stock with an aggregate Fair Market Value that would satisfy
the minimum withholding amount due; or
(iv) by any other method deemed by the Company to comply with applicable laws.
(b) Depending on the withholding method and subject to the foregoing, the
Company may withhold or account for Tax-Related Items by considering applicable
minimum statutory withholding amounts or other applicable withholding rates,
including maximum applicable rates, in which case the Optionee will receive a
refund of any over-withheld amount in cash and will have no entitlement to the
equivalent in shares. If the obligation for Tax-Related Items is satisfied by
withholding in Option Shares, for tax purposes, the Optionee is deemed to have
been issued the full number of Option Shares subject to the exercised Stock
Option, notwithstanding that a number of the Option Shares are held back solely
for the purpose of paying the Tax-Related Items.
(c) Finally, the Optionee agrees to pay to the Company or the Employer any
amount of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of the Optionee’s participation in the Plan
that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the Option Shares or the proceeds of the sale of
Option Shares if the Optionee fails to comply with his or her obligations in
connection with the Tax-Related Items.
8. No Obligation to Continue Employment. Neither the Company nor any Subsidiary
is obligated by or as a result of the Plan or this Agreement to continue the
Optionee in employment and neither the Plan nor this Agreement shall interfere
in any way with the right of the Company or any Subsidiary to terminate the
employment of the Optionee at any time.
9. Integration. This Agreement constitutes the entire agreement between the
parties with respect to this Stock Option and supersedes all prior agreements
and discussions between the parties concerning such subject matter.
10. Nature of Grant. In accepting this Stock Option, the Optionee acknowledges,
understands and agrees that:
(a) the Plan is established voluntarily by the Company and it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, to the extent permitted by the Plan;
(b) the grant of this Stock Option is voluntary and occasional and does not
create any contractual or other right to receive future grants of stock options,
or benefits in lieu of stock options, even if stock options have been granted in
the past;
(c) all decisions with respect to future stock option or other grants, if any,
will be at the sole discretion of the Company;
(d) this Stock Option grant and the Optionee’s participation in the Plan shall
not be interpreted as forming an employment contract with the Company;
(e) the Optionee is voluntarily participating in the Plan;
(f) this Stock Option and any Option Shares acquired under the Plan are not
intended to replace any pension rights or compensation;
(g) this Stock Option and any Option Shares acquired under the Plan, and the
income and value of same, are not part of normal or expected compensation for
any purpose, including, without limitation, calculating any severance,
resignation, termination, redundancy, dismissal, end-of-service payments,
bonuses, long-service awards, pension or retirement benefits or payments or
welfare benefits or similar payments;
(h) the future value of this Option Shares underlying the Stock Option is
unknown, indeterminable, and cannot be predicted with certainty;
(i) if the underlying Option Shares do not increase in value, this Stock Option
will have no value;


4

--------------------------------------------------------------------------------





(j) if the Optionee exercises this Stock Option and acquires Option Shares, the
value of such Option Shares may increase or decrease in value, even below the
Option Exercise Price;
(k) no claim or entitlement to compensation or damages shall arise from
forfeiture of this Stock Option resulting from the termination of the Optionee’s
employment relationship (for any reason whatsoever, whether or not later found
to be invalid or in breach of employment laws in the jurisdiction where the
Optionee is employed or the terms of the Optionee’s employment agreement, if
any), and in consideration of the grant of this Stock Option to which the
Optionee is otherwise not entitled, the Optionee irrevocably agrees never to
institute any claim against the Employer, the Company or any of its
Subsidiaries, waives his or her ability, if any, to bring any such claim, and
releases the Employer, the Company and its Subsidiaries from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, the Optionee shall be deemed
irrevocably to have agreed not to pursue such claim and agrees to execute any
and all documents necessary to request dismissal or withdrawal of such claim;
and
(l) unless otherwise provided in the Plan or by the Company in its discretion,
this Stock Option and the benefits evidenced by this Agreement do not create any
entitlement to have this Stock Option or any such benefits transferred to, or
assumed by, another company nor to be exchanged, cashed out or substituted for,
in connection with any corporate transaction affecting the Stock.
11. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Optionee’s participation in the Plan, or the Optionee’s acquisition or sale of
the underlying Option Shares. The Optionee is hereby advised to consult with his
or her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
12. Data Privacy. The Optionee hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the Optionee’s
personal data as described in this Agreement and any other Stock Option grant
materials by and among, as applicable, the Employer, the Company and any
Subsidiary for the exclusive purpose of implementing, administering and managing
the Optionee’s participation in the Plan.
The Optionee understands that the Employer, the Company and its Subsidiaries may
hold certain personal information about the Optionee, including, but not limited
to, the Optionee’s name, home address and telephone number, date of birth,
social insurance number or other identification number, salary, nationality, job
title, any shares of stock or directorships held in the Company, details of all
stock options or any other entitlement to shares of stock awarded, canceled,
exercised, vested, unvested or outstanding in the Optionee’s favor (“Data”), for
the exclusive purpose of implementing, administering and managing the Plan.
The Optionee understands that Data will be transferred to the stock plan service
provider selected by the Company, which is assisting the Company with the
implementation, administration and management of the Plan. The Optionee
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipient’s country (e.g., the United States) may
have different data privacy laws and protections than the Optionee’s country.
The Optionee understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative. The Optionee authorizes the Company, the stock
plan service provider and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purposes of implementing, administering
and managing the Optionee’s participation in the Plan. The Optionee understands
that Data will be held only as long as is necessary to implement, administer and
manage the Optionee’s participation in the Plan. The Optionee understands that
he or she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative. Further, the
Optionee understands that he or she is providing the consents herein on a purely
voluntary basis. If the Optionee does not consent, or if the Optionee later
seeks to revoke his or her consent, his or her employment status or service and
career with the Company or any Subsidiary will not be adversely affected; the
only adverse consequence of refusing or withdrawing consent is that the Company
would not be able to grant the Optionee Stock Options or other equity awards or
administer or maintain such awards. Therefore, the Optionee understands that
refusing or withdrawing his or her consent may affect the Optionee’s ability to
participate in the Plan. For more information on the consequences of the
Optionee’s refusal to consent or withdrawal of consent, the Optionee understands
that he or she may contact his or her local human resources representative.
13. Governing Law; Venue. This Stock Option grant and the provisions of this
Agreement are governed by, and subject to, the laws of the State of Delaware,
without regard to the conflict of law provisions. For purposes of any action,
lawsuit or


5

--------------------------------------------------------------------------------





other proceedings brought to enforce this Agreement, relating to it, or arising
from it, the parties hereby submit to and consent to the sole and exclusive
jurisdiction of the courts of San Francisco County, California, or the federal
courts for the United States for the Northern District of California, and no
other courts, including the courts where this grant is made and/or to be
performed.
14. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Optionee hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.
15. Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
16. Insider Trading Restrictions/Market Abuse Laws. The Optionee acknowledges
that, depending on the Optionee’s country of residence, the Optionee may be
subject to insider trading restrictions and/or market abuse laws, which may
affect the Optionee’s ability to acquire or sell Option Shares or rights to
Option Shares ( e.g. , the Option) under the Plan during such times as the
Optionee is considered to have “inside information” regarding the Company (as
defined by the laws in the Optionee’s country). Any restrictions under these
laws or regulations are separate from and in addition to any restrictions that
may be imposed under any applicable Company insider trading policy. The Optionee
acknowledges that it is his or her responsibility to comply with any applicable
restrictions, and the Optionee is advised to speak to his or her personal
advisor on this matter.
17. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Optionee’s participation in the Plan, on this Stock
Option and on any Option Shares purchased upon exercise of this Stock Option, to
the extent the Company determines it is necessary or advisable for legal or
administrative reasons, and to require the Optionee to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.
18. Waiver. The Optionee acknowledges that a waiver by the Company of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by the
Optionee or any other Plan participant.
19. Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Optionee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.
 
ZENDESK, INC.
 
 
By:
 
 
Title:

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned. Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Optionee (including through an
online acceptance process) is acceptable.
 
Dated:
 
 
 
 
 
 
 
 
Optionee’s Signature
 
 
 
 
 
 
 
 
 
Optionee’s name and address:
 
 
 
 
 



6

--------------------------------------------------------------------------------






NON-QUALIFIED STOCK OPTION AGREEMENT
FOR COMPANY EMPLOYEES
UNDER THE ZENDESK, INC.
2014 STOCK OPTION AND INCENTIVE PLAN
 
Name of Optionee:
 
 
No. of Option Shares:
 
 
Option Exercise Price per Share:
 
$
 
 
[FMV on Grant Date]
Grant Date:
 
 
Expiration Date:
 
 

 
Pursuant to the Zendesk, Inc. 2014 Stock Option and Incentive Plan as amended
through the date hereof (the “Plan”), Zendesk, Inc. (the “Company”) hereby
grants to the Optionee named above an option (the “Stock Option”) to purchase on
or prior to the Expiration Date specified above all or part of the number of
shares of Common Stock, par value $0.01 per share (the “Stock”) of the Company
specified above at the Option Exercise Price per Share specified above subject
to the terms and conditions set forth herein and in the Plan. This Stock Option
is not intended to be an “incentive stock option” under Section 422 of the
Internal Revenue Code of 1986, as amended.
1. Exercisability Schedule. No portion of this Stock Option may be exercised
until such portion shall have become exercisable. Except as set forth below, and
subject to the discretion of the Administrator (as defined in Section 2 of the
Plan) to accelerate the exercisability schedule hereunder, this Stock Option
shall be exercisable with respect to the following number of Option Shares on
the dates indicated so long as the Optionee remains an employee of the Company
or a Subsidiary on such dates:
 
Incremental Number of Option Shares Exercisable
  
Exercisability Date
(    %)
  
            
(    %)
  
 
(    %)
  
 
(    %)
  
 
(    %)
  
 

 
Once exercisable, this Stock Option shall continue to be exercisable at any time
or times prior to the close of business on the Expiration Date, subject to the
provisions hereof and of the Plan.
2. Manner of Exercise.
(a) The Optionee may exercise this Stock Option only in the following manner:
from time to time on or prior to the Expiration Date of this Stock Option, the
Optionee may give written notice to the Administrator of his or her election to
purchase some or all of the Option Shares purchasable at the time of such
notice. This notice shall specify the number of Option Shares to be purchased.
Payment of the purchase price for the Option Shares may be made by one or more
of the following methods: (i) in cash, by certified or bank check or other
instrument acceptable to the Administrator; (ii) through the delivery (or
attestation to the ownership) of shares of Stock that have been purchased by the
Optionee on the open market or that are beneficially owned by the Optionee and
are not then subject to any restrictions under any Company plan and that
otherwise satisfy any holding periods as may be required by the Administrator;
(iii) by the Optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company to pay the
option purchase price, provided that in the event the Optionee chooses to pay
the option purchase price as so provided, the Optionee and the broker shall
comply with such procedures and enter into such agreements of indemnity and
other agreements as the Administrator shall prescribe as a condition of such
payment procedure; (iv) by a “net exercise” arrangement pursuant to which the
Company will reduce the number of shares of Stock issuable upon exercise by the
largest whole number of shares with a Fair Market Value that does not exceed the
aggregate exercise price; or (v) a combination of (i), (ii), (iii) and
(iv) above. Payment instruments will be received subject to collection.




--------------------------------------------------------------------------------





The transfer to the Optionee on the records of the Company or of the transfer
agent of the Option Shares will be contingent upon (i) the Company’s receipt
from the Optionee of the full purchase price for the Option Shares, as set forth
above, (ii) the satisfaction of any obligations for Tax-Related Items (as
defined below) due in connection with the Option; (iii) the fulfillment of any
other requirements contained herein or in the Plan or in any other agreement or
provision of laws, and (iv) the receipt by the Company of any agreement,
statement or other evidence that the Company may require to satisfy itself that
the issuance of Stock to be purchased pursuant to the exercise of Stock Options
under the Plan and any subsequent resale of the shares of Stock will be in
compliance with applicable laws and regulations. In the event the Optionee
chooses to pay the purchase price by previously-owned shares of Stock through
the attestation method, the number of shares of Stock transferred to the
Optionee upon the exercise of the Stock Option shall be net of the Shares
attested to.
(b) The shares of Stock purchased upon exercise of this Stock Option shall be
transferred to the Optionee on the records of the Company or of the transfer
agent upon compliance to the satisfaction of the Administrator with all
requirements under applicable laws or regulations in connection with such
transfer and with the requirements hereof and of the Plan. The determination of
the Administrator as to such compliance shall be final and binding on the
Optionee. The Optionee shall not be deemed to be the holder of, or to have any
of the rights of a holder with respect to, any shares of Stock subject to this
Stock Option unless and until this Stock Option shall have been exercised
pursuant to the terms hereof, the Company or the transfer agent shall have
transferred the shares to the Optionee, and the Optionee’s name shall have been
entered as the stockholder of record on the books of the Company. Thereupon, the
Optionee shall have full voting, dividend and other ownership rights with
respect to such shares of Stock.
(c) The minimum number of shares with respect to which this Stock Option may be
exercised at any one time shall be 100 shares, unless the number of shares with
respect to which this Stock Option is being exercised is the total number of
shares subject to exercise under this Stock Option at the time.
(d) Notwithstanding any other provision hereof or of the Plan, no portion of
this Stock Option shall be exercisable after the Expiration Date hereof.
3. Termination of Employment. If the Optionee’s employment by the Company or a
Subsidiary (as defined in the Plan) is terminated, the period within which to
exercise the Stock Option may be subject to earlier termination as set forth
below.
(a) Termination Due to Death. If the Optionee’s employment terminates by reason
of the Optionee’s death, any portion of this Stock Option outstanding on such
date, to the extent exercisable on the date of death, may thereafter be
exercised by the Optionee’s legal representative or legatee for a period of [12]
months from the date of death or until the Expiration Date, if earlier. Any
portion of this Stock Option that is not exercisable on the date of death shall
terminate immediately and be of no further force or effect.
(b) Termination Due to Disability. If the Optionee’s employment terminates by
reason of the Optionee’s disability (as determined by the Administrator), any
portion of this Stock Option outstanding on such date, to the extent exercisable
on the date of such termination, may thereafter be exercised by the Optionee for
a period of [12] months from the date of termination or until the Expiration
Date, if earlier. Any portion of this Stock Option that is not exercisable on
the date of termination shall terminate immediately and be of no further force
or effect.
(c) Termination for Cause. If the Optionee’s employment terminates for Cause,
any portion of this Stock Option outstanding on such date shall terminate
immediately and be of no further force and effect. For purposes hereof, “Cause”
shall mean, unless otherwise provided in an employment agreement between the
Company and the Optionee, a determination by the Administrator that the Optionee
shall be dismissed as a result of (i) any material breach by the Optionee of any
agreement between the Optionee and the Company or any Subsidiary; (ii) the
conviction of, indictment for or plea of nolo contendere by the Optionee to a
felony or a crime involving moral turpitude; or (iii) any material misconduct or
willful and deliberate non-performance (other than by reason of disability) by
the Optionee of the Optionee’s duties to the Company or any Subsidiary.
(d) Other Termination. If the Optionee’s employment terminates for any reason
other than the Optionee’s death, the Optionee’s disability or Cause, and unless
otherwise determined by the Administrator, any portion of this Stock Option
outstanding on such date may be exercised, to the extent exercisable on the date
of termination, for a period of three months from the date of termination or
until the Expiration Date, if earlier. Any portion of this Stock Option that is
not exercisable on the date of termination shall terminate immediately and be of
no further force or effect.
The Administrator’s determination of the reason for termination of the
Optionee’s employment shall be conclusive and binding on the Optionee and his or
her representatives or legatees.


2

--------------------------------------------------------------------------------





4. Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Stock Option shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 2(b) of
the Plan. Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.
5. Transferability. This Agreement is personal to the Optionee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution. This
Stock Option is exercisable, during the Optionee’s lifetime, only by the
Optionee, and thereafter, only by the Optionee’s legal representative or
legatee.
6. Responsibility for Taxes. The Optionee acknowledges that, regardless of any
action taken by the Company or, if different, the Subsidiary which employs the
Optionee (the “Employer”), the ultimate liability for all Federal, state and
other income tax, social insurance, payroll tax, fringe benefits tax, payment on
account or other tax related items related to the Optionee’s participation in
the Plan and legally applicable to the Optionee (“Tax-Related Items”) is and
remains the Optionee’s responsibility and may exceed the amount actually
withheld by the Company or the Employer. The Optionee further acknowledges that
the Company and/or the Employer (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of this Stock Option, including, but not limited to, the grant, vesting or
exercise of this Stock Option, the subsequent sale of Option Shares acquired
pursuant to such exercise and the receipt of any dividends; and (ii) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of this Stock Option to reduce or eliminate the Optionee’s liability for
Tax-Related Items or achieve any particular tax result. Further, if the Optionee
is subject to Tax-Related Items in more than one jurisdiction between the Grant
Date and the date of any relevant taxable or tax withholding event, as
applicable, the Optionee acknowledges that the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.
(a) Prior to the relevant taxable or tax withholding event, as applicable, the
Optionee agrees to make adequate arrangements satisfactory to the Company and/or
the Employer to satisfy all Tax-Related Items. In this regard, the Optionee
authorizes the Company or its agent to satisfy the obligations with regard to
all Tax-Related Items by one or a combination of the following:
(i) withholding from the Optionee’s wages or other cash compensation paid to the
Optionee by the Company and/or the Employer; or
(ii) withholding from proceeds of the sale of Option Shares acquired upon
exercise of the Stock Option either through a voluntary sale or through a
mandatory sale arranged by the Company (on the Optionee’s behalf pursuant to
this authorization without further consent); or
(iii) withholding in Option Shares to be issued upon exercise of the Option a
number of shares of Stock with an aggregate Fair Market Value that would satisfy
the minimum withholding amount due; or
(iv) by any other method deemed by the Company to comply with applicable laws.
(b) Depending on the withholding method and subject to the foregoing, the
Company may withhold or account for Tax-Related Items by considering applicable
minimum statutory withholding amounts or other applicable withholding rates,
including maximum applicable rates, in which case the Optionee will receive a
refund of any over-withheld amount in cash and will have no entitlement to the
equivalent in shares. If the obligation for Tax-Related Items is satisfied by
withholding in Option Shares, for tax purposes, the Optionee is deemed to have
been issued the full number of Option Shares subject to the exercised Stock
Option, notwithstanding that a number of the Option Shares are held back solely
for the purpose of paying the Tax-Related Items.
(c) Finally, the Optionee agrees to pay to the Company or the Employer any
amount of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of the Optionee’s participation in the Plan
that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the Option Shares or the proceeds of the sale of
Option Shares if the Optionee fails to comply with his or her obligations in
connection with the Tax-Related Items.
7. No Obligation to Continue Employment. Neither the Company nor any Subsidiary
is obligated by or as a result of the Plan or this Agreement to continue the
Optionee in employment and neither the Plan nor this Agreement shall interfere
in any way with the right of the Company or any Subsidiary to terminate the
employment of the Optionee at any time.
8. Integration. This Agreement constitutes the entire agreement between the
parties with respect to this Stock Option and supersedes all prior agreements
and discussions between the parties concerning such subject matter.


3

--------------------------------------------------------------------------------





9. Nature of Grant. In accepting this Stock Option, the Optionee acknowledges,
understands and agrees that:
(a) the Plan is established voluntarily by the Company and it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, to the extent permitted by the Plan;
(b) the grant of this Stock Option is voluntary and occasional and does not
create any contractual or other right to receive future grants of stock options,
or benefits in lieu of stock options, even if stock options have been granted in
the past;
(c) all decisions with respect to future stock option or other grants, if any,
will be at the sole discretion of the Company;
(d) this Stock Option grant and the Optionee’s participation in the Plan shall
not be interpreted as forming an employment contract with the Company;
(e) the Optionee is voluntarily participating in the Plan;
(f) this Stock Option and any Option Shares acquired under the Plan are not
intended to replace any pension rights or compensation;
(g) this Stock Option and any Option Shares acquired under the Plan, and the
income and value of same, are not part of normal or expected compensation for
any purpose, including, without limitation, calculating any severance,
resignation, termination, redundancy, dismissal, end-of-service payments,
bonuses, long-service awards, pension or retirement benefits or payments or
welfare benefits or similar payments;
(h) the future value of this Option Shares underlying the Stock Option is
unknown, indeterminable, and cannot be predicted with certainty;
(i) if the underlying Option Shares do not increase in value, this Stock Option
will have no value;
(j) if the Optionee exercises this Stock Option and acquires Option Shares, the
value of such Option Shares may increase or decrease in value, even below the
Option Exercise Price;
(k) no claim or entitlement to compensation or damages shall arise from
forfeiture of this Stock Option resulting from the termination of the Optionee’s
employment relationship (for any reason whatsoever, whether or not later found
to be invalid or in breach of employment laws in the jurisdiction where the
Optionee is employed or the terms of the Optionee’s employment agreement, if
any), and in consideration of the grant of this Stock Option to which the
Optionee is otherwise not entitled, the Optionee irrevocably agrees never to
institute any claim against the Employer, the Company or any of its
Subsidiaries, waives his or her ability, if any, to bring any such claim, and
releases the Employer, the Company and its Subsidiaries from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, the Optionee shall be deemed
irrevocably to have agreed not to pursue such claim and agrees to execute any
and all documents necessary to request dismissal or withdrawal of such claim;
and
(l) unless otherwise provided in the Plan or by the Company in its discretion,
this Stock Option and the benefits evidenced by this Agreement do not create any
entitlement to have this Stock Option or any such benefits transferred to, or
assumed by, another company nor to be exchanged, cashed out or substituted for,
in connection with any corporate transaction affecting the Stock.
10. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Optionee’s participation in the Plan, or the Optionee’s acquisition or sale of
the underlying Option Shares. The Optionee is hereby advised to consult with his
or her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
11. Data Privacy. The Optionee hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the Optionee’s
personal data as described in this Agreement and any other Stock Option grant
materials by and among, as applicable, the Employer, Company and any Subsidiary
for the exclusive purpose of implementing, administering and managing the
Optionee’s participation in the Plan.
The Optionee understands that the Employer, the Company and its Subsidiaries may
hold certain personal information about the Optionee, including, but not limited
to, the Optionee’s name, home address and telephone number,


4

--------------------------------------------------------------------------------





date of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all stock options or any other entitlement to shares of
stock awarded, canceled, exercised, vested, unvested or outstanding in the
Optionee’s favor (“Data”), for the exclusive purpose of implementing,
administering and managing the Plan.
The Optionee understands that Data will be transferred to the stock plan service
provider selected by the Company, which is assisting the Company with the
implementation, administration and management of the Plan. The Optionee
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipient’s country (e.g., the United States) may
have different data privacy laws and protections than the Optionee’s country.
The Optionee understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative. The Optionee authorizes the Company, the stock
plan service provider and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purposes of implementing, administering
and managing the Optionee’s participation in the Plan. The Optionee understands
that Data will be held only as long as is necessary to implement, administer and
manage the Optionee’s participation in the Plan. The Optionee understands that
he or she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative. Further, the
Optionee understands that he or she is providing the consents herein on a purely
voluntary basis. If the Optionee does not consent, or if the Optionee later
seeks to revoke his or her consent, his or her employment status or service and
career with the Company or any Subsidiary will not be adversely affected; the
only adverse consequence of refusing or withdrawing consent is that the Company
would not be able to grant the Optionee Stock Options or other equity awards or
administer or maintain such awards. Therefore, the Optionee understands that
refusing or withdrawing his or her consent may affect the Optionee’s ability to
participate in the Plan. For more information on the consequences of the
Optionee’s refusal to consent or withdrawal of consent, the Optionee understands
that he or she may contact his or her local human resources representative.
12. Governing Law; Venue. This Stock Option grant and the provisions of this
Agreement are governed by, and subject to, the laws of the State of Delaware,
without regard to the conflict of law provisions. For purposes of any action,
lawsuit or other proceedings brought to enforce this Agreement, relating to it,
or arising from it, the parties hereby submit to and consent to the sole and
exclusive jurisdiction of the courts of San Francisco County, California, or the
federal courts for the United States for the Northern District of California,
and no other courts, including the courts where this grant is made and/or to be
performed.
13. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Optionee hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.
14. Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
15. Insider Trading Restrictions/Market Abuse Laws. The Optionee acknowledges
that, depending on the Optionee’s country of residence, the Optionee may be
subject to insider trading restrictions and/or market abuse laws, which may
affect the Optionee’s ability to acquire or sell Option Shares or rights to
Option Shares (e.g., the Option) under the Plan during such times as the
Optionee is considered to have “inside information” regarding the Company (as
defined by the laws in the Optionee’s country). Any restrictions under these
laws or regulations are separate from and in addition to any restrictions that
may be imposed under any applicable Company insider trading policy. The Optionee
acknowledges that it is his or her responsibility to comply with any applicable
restrictions, and the Optionee is advised to speak to his or her personal
advisor on this matter.
16. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Optionee’s participation in the Plan, on this Stock
Option and on any Option Shares purchased upon exercise of this Stock Option, to
the extent the Company determines it is necessary or advisable for legal or
administrative reasons, and to require the Optionee to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.
17. Waiver. The Optionee acknowledges that a waiver by the Company of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by the
Optionee or any other Plan participant.


5

--------------------------------------------------------------------------------





18. Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Optionee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.
 
ZENDESK, INC.
 
 
By:
 
 
Title:

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned. Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Optionee (including through an
online acceptance process) is acceptable.
 
Dated:
 
 
 
 
 
 
 
 
Optionee’s Signature
 
 
 
 
 
 
 
 
 
Optionee’s name and address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



6

--------------------------------------------------------------------------------






NON-QUALIFIED STOCK OPTION AGREEMENT
FOR NON-EMPLOYEE DIRECTORS
UNDER THE ZENDESK, INC.
2014 STOCK OPTION AND INCENTIVE PLAN
 
Name of Optionee:
 
 
No. of Option Shares:
 
 
Option Exercise Price per Share:
 
$
 
 
[FMV on Grant Date]
Grant Date:
 
 
 
 
Expiration Date:
 
 
 
 
 
[No more than 10 years]
 

Pursuant to the Zendesk, Inc. 2014 Stock Option and Incentive Plan as amended
through the date hereof (the “Plan”), Zendesk, Inc. (the “Company”) hereby
grants to the Optionee named above, who is a Director of the Company but is not
an employee of the Company, an option (the “Stock Option”) to purchase on or
prior to the Expiration Date specified above all or part of the number of shares
of Common Stock, par value $0.01 per share (the “Stock”), of the Company
specified above at the Option Exercise Price per Share specified above subject
to the terms and conditions set forth herein and in the Plan. This Stock Option
is not intended to be an “incentive stock option” under Section 422 of the
Internal Revenue Code of 1986, as amended.
1. Exercisability Schedule. No portion of this Stock Option may be exercised
until such portion shall have become exercisable. Except as set forth below, and
subject to the discretion of the Administrator (as defined in Section 2 of the
Plan) to accelerate the exercisability schedule hereunder, this Stock Option
shall be exercisable with respect to the following number of Option Shares on
the dates indicated so long as the Optionee remains in service as a member of
the Board on such dates:
 
Incremental Number of Option Shares Exercisable
  
Exercisability Date
(    %)
  
            
(    %)
  
 
(    %)
  
 
(    %)
  
 
(    %)
  
 

 
 
Once exercisable, this Stock Option shall continue to be exercisable at any time
or times prior to the close of business on the Expiration Date, subject to the
provisions hereof and of the Plan.
2. Manner of Exercise.
(a) The Optionee may exercise this Stock Option only in the following manner:
from time to time on or prior to the Expiration Date of this Stock Option, the
Optionee may give written notice to the Administrator of his or her election to
purchase some or all of the Option Shares purchasable at the time of such
notice. This notice shall specify the number of Option Shares to be purchased.
Payment of the purchase price for the Option Shares may be made by one or more
of the following methods: (i) in cash, by certified or bank check or other
instrument acceptable to the Administrator; (ii) through the delivery (or
attestation to the ownership) of shares of Stock that have been purchased by the
Optionee on the open market or that are beneficially owned by the Optionee and
are not then subject to any restrictions under any Company plan and that
otherwise satisfy any holding periods as may be required by the Administrator;
(iii) by the Optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company to pay the
option purchase price, provided that in the event the Optionee chooses to pay
the option purchase price as so provided, the Optionee and the broker shall
comply with such procedures and enter into such agreements of indemnity and
other agreements as the Administrator shall prescribe as a condition of such
payment procedure; (iv) by a “net exercise” arrangement pursuant to which the
Company will reduce the number of shares of Stock issuable upon exercise by the




--------------------------------------------------------------------------------





largest whole number of shares with a Fair Market Value that does not exceed the
aggregate exercise price; or (v) a combination of (i), (ii), (iii) and
(iv) above. Payment instruments will be received subject to collection.
The transfer to the Optionee on the records of the Company or of the transfer
agent of the Option Shares will be contingent upon (i) the Company’s receipt
from the Optionee of the full purchase price for the Option Shares, as set forth
above, (ii) the satisfaction of any obligations for Tax-Related Items (as
defined below) due in connection with the Option, (iii) the fulfillment of any
other requirements contained herein or in the Plan or in any other agreement or
provision of laws, and (iv) the receipt by the Company of any agreement,
statement or other evidence that the Company may require to satisfy itself that
the issuance of Stock to be purchased pursuant to the exercise of Stock Options
under the Plan and any subsequent resale of the shares of Stock will be in
compliance with applicable laws and regulations. In the event the Optionee
chooses to pay the purchase price by previously-owned shares of Stock through
the attestation method, the number of shares of Stock transferred to the
Optionee upon the exercise of the Stock Option shall be net of the Shares
attested to.
(b) The shares of Stock purchased upon exercise of this Stock Option shall be
transferred to the Optionee on the records of the Company or of the transfer
agent upon compliance to the satisfaction of the Administrator with all
requirements under applicable laws or regulations in connection with such
transfer and with the requirements hereof and of the Plan. The determination of
the Administrator as to such compliance shall be final and binding on the
Optionee. The Optionee shall not be deemed to be the holder of, or to have any
of the rights of a holder with respect to, any shares of Stock subject to this
Stock Option unless and until this Stock Option shall have been exercised
pursuant to the terms hereof, the Company or the transfer agent shall have
transferred the shares to the Optionee, and the Optionee’s name shall have been
entered as the stockholder of record on the books of the Company. Thereupon, the
Optionee shall have full voting, dividend and other ownership rights with
respect to such shares of Stock.
(c) The minimum number of shares with respect to which this Stock Option may be
exercised at any one time shall be 100 shares, unless the number of shares with
respect to which this Stock Option is being exercised is the total number of
shares subject to exercise under this Stock Option at the time.
(d) Notwithstanding any other provision hereof or of the Plan, no portion of
this Stock Option shall be exercisable after the Expiration Date hereof.
3. Termination as Director. If the Optionee ceases to be a Director of the
Company, the period within which to exercise the Stock Option may be subject to
earlier termination as set forth below.
(a) Termination Due to Death. If the Optionee’s service as a Director terminates
by reason of the Optionee’s death, any portion of this Stock Option outstanding
on such date, to the extent exercisable on the date of death, may thereafter be
exercised by the Optionee’s legal representative or legatee for a period of [12]
months from the date of death or until the Expiration Date, if earlier. Any
portion of this Stock Option that is not exercisable on the date of death shall
terminate immediately and be of no further force or effect.
(b) Other Termination. If the Optionee ceases to be a Director for any reason
other than the Optionee’s death, any portion of this Stock Option outstanding on
such date may be exercised, to the extent exercisable on the date the Optionee
ceased to be a Director, for a period of [six] months from the date the Optionee
ceased to be a Director or until the Expiration Date, if earlier. Any portion of
this Stock Option that is not exercisable on the date the Optionee ceases to be
a Director shall terminate immediately and be of no further force or effect.
4. Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Stock Option shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 2(b) of
the Plan. Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.
5. Transferability. This Agreement is personal to the Optionee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution. This
Stock Option is exercisable, during the Optionee’s lifetime, only by the
Optionee, and thereafter, only by the Optionee’s legal representative or
legatee.
6. No Obligation to Continue as a Director. Neither the Plan nor this Stock
Option confers upon the Optionee any rights with respect to continuance as a
Director.
7. Responsibility for Taxes. The Grantee acknowledges that, regardless of any
action taken by the Company, the ultimate liability for all Federal, state and
other income tax, social insurance, payroll tax, fringe benefits tax, payment on
account or


2

--------------------------------------------------------------------------------





other tax related items related to the Grantee’s participation in the Plan and
legally applicable to the Grantee (“Tax-Related Items”) is and remains the
Grantee’s responsibility and may exceed the amount (if any) actually withheld by
the Company. To the extent that the Company is required to withhold any
Tax-Related Items, such withholding may be satisfied in accordance with the
terms of the Plan.
8. Integration. This Agreement constitutes the entire agreement between the
parties with respect to this Stock Option and supersedes all prior agreements
and discussions between the parties concerning such subject matter.
9. Nature of Grant. In accepting this Stock Option, the Optionee acknowledges,
understands and agrees that:
(a) the Plan is established voluntarily by the Company and it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, to the extent permitted by the Plan;
(b) the grant of this Stock Option is voluntary and occasional and does not
create any contractual or other right to receive future grants of stock options,
or benefits in lieu of stock options, even if stock options have been granted in
the past;
(c) all decisions with respect to future stock option or other grants, if any,
will be at the sole discretion of the Company;
(d) this Stock Option grant and the Optionee’s participation in the Plan shall
not be interpreted as forming an employment or other service contract with the
Company;
(e) the Optionee is voluntarily participating in the Plan;
(f) this Stock Option and any Option Shares acquired under the Plan are not
intended to replace any pension rights or compensation;
(g) this Stock Option and any Option Shares acquired under the Plan, and the
income and value of same, are not part of normal or expected compensation for
any purpose, including, without limitation, calculating any severance,
resignation, termination, redundancy, dismissal, end-of-service payments,
bonuses, long-service awards, pension or retirement benefits or payments or
welfare benefits or similar payments;
(h) the future value of this Option Shares underlying the Stock Option is
unknown, indeterminable, and cannot be predicted with certainty;
(i) if the underlying Option Shares do not increase in value, this Stock Option
will have no value;
(j) if the Optionee exercises this Stock Option and acquires Option Shares, the
value of such Option Shares may increase or decrease in value, even below the
Option Exercise Price;
(k) no claim or entitlement to compensation or damages shall arise from
forfeiture of this Stock Option resulting from the termination of the Optionee’s
employment or other service relationship (for any reason whatsoever, whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where the Optionee provides services or the terms of the Optionee’s
employment or service agreement, if any), and in consideration of the grant of
this Stock Option to which the Optionee is otherwise not entitled, the Optionee
irrevocably agrees never to institute any claim against the Company or any of
its Subsidiaries, waives his or her ability, if any, to bring any such claim,
and releases the Company and its Subsidiaries from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, the Optionee shall be deemed
irrevocably to have agreed not to pursue such claim and agrees to execute any
and all documents necessary to request dismissal or withdrawal of such claim;
and
(l) unless otherwise provided in the Plan or by the Company in its discretion,
this Stock Option and the benefits evidenced by this Agreement do not create any
entitlement to have this Stock Option or any such benefits transferred to, or
assumed by, another company nor to be exchanged, cashed out or substituted for,
in connection with any corporate transaction affecting the Stock.
10. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Optionee’s participation in the Plan, or the Optionee’s acquisition or sale of
the underlying Option Shares. The Optionee is hereby advised to consult with his
or her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.


3

--------------------------------------------------------------------------------





11. Data Privacy. The Optionee hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the Optionee’s
personal data as described in this Agreement and any other Stock Option grant
materials by and among, as applicable, the Company and any Subsidiary for the
exclusive purpose of implementing, administering and managing the Optionee’s
participation in the Plan.
The Optionee understands that the Company and its Subsidiaries may hold certain
personal information about the Optionee, including, but not limited to, the
Optionee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all stock
options or any other entitlement to shares of stock awarded, canceled,
exercised, vested, unvested or outstanding in the Optionee’s favor (“Data”), for
the exclusive purpose of implementing, administering and managing the Plan.
The Optionee understands that Data will be transferred to the stock plan service
provider selected by the Company, which is assisting the Company with the
implementation, administration and management of the Plan. The Optionee
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipient’s country (e.g., the United States) may
have different data privacy laws and protections than the Optionee’s country.
The Optionee understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative. The Optionee authorizes the Company, the stock
plan service provider and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purposes of implementing, administering
and managing the Optionee’s participation in the Plan. The Optionee understands
that Data will be held only as long as is necessary to implement, administer and
manage the Optionee’s participation in the Plan. The Optionee understands that
he or she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative. Further, the
Optionee understands that he or she is providing the consents herein on a purely
voluntary basis. If the Optionee does not consent, or if the Optionee later
seeks to revoke his or her consent, his or her employment status or service and
career with the Company or any Subsidiary will not be adversely affected; the
only adverse consequence of refusing or withdrawing consent is that the Company
would not be able to grant the Optionee Stock Options or other equity awards or
administer or maintain such awards. Therefore, the Optionee understands that
refusing or withdrawing his or her consent may affect the Optionee’s ability to
participate in the Plan. For more information on the consequences of the
Optionee’s refusal to consent or withdrawal of consent, the Optionee understands
that he or she may contact his or her local human resources representative.
12. Governing Law; Venue. This Stock Option grant and the provisions of this
Agreement are governed by, and subject to, the laws of the State of Delaware,
without regard to the conflict of law provisions. For purposes of any action,
lawsuit or other proceedings brought to enforce this Agreement, relating to it,
or arising from it, the parties hereby submit to and consent to the sole and
exclusive jurisdiction of the courts of San Francisco County, California, or the
federal courts for the United States for the Northern District of California,
and no other courts, including the courts where this grant is made and/or to be
performed.
13. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Optionee hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.
14. Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
15. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Optionee’s participation in the Plan, on this Stock
Option and on any Option Shares purchased upon exercise of this Stock Option, to
the extent the Company determines it is necessary or advisable for legal or
administrative reasons, and to require the Optionee to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.
16. Waiver. The Optionee acknowledges that a waiver by the Company of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by the
Optionee or any other Plan participant.


4

--------------------------------------------------------------------------------





17. Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Optionee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.
 
 
 
 
ZENDESK, INC.
 
 
By:
 
 
 
 
Title:

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned. Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Optionee (including through an
online acceptance process) is acceptable.


Dated:
 
 
 
 
 
 
 
 
Optionee’s Signature
 
 
 
 
 
 
 
 
 
Optionee’s name and address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





5

--------------------------------------------------------------------------------






NON-QUALIFIED STOCK OPTION AGREEMENT
FOR NON-U.S. OPTIONEES
UNDER THE ZENDESK, INC.
2014 STOCK OPTION AND INCENTIVE PLAN
 
Name of Optionee:
 
No. of Option Shares:
 
Option Exercise Price per Share:
$
 
[FMV on Grant Date]
Grant Date:
 
Expiration Date:
 

 
Pursuant to the Zendesk, Inc. 2014 Stock Option and Incentive Plan as amended
through the date hereof (the “Plan”), Zendesk, Inc. (the “Company”) hereby
grants to the Optionee named above an option (the “Stock Option”) to purchase on
or prior to the Expiration Date specified above all or part of the number of
shares of Common Stock, par value $0.01 per share (the “Stock”) of the Company
specified above at the Option Exercise Price per Share specified above. This
Stock Option shall be governed by and subject to the terms and conditions of the
Plan and this Non-Qualified Stock Option Agreement for Non-U.S. Optionees (the
“Stock Option Agreement”), including any special terms and conditions for the
Optionee’s country set forth in any appendix to this Stock Option Agreement (the
“Appendix”) (together with the Stock Option Agreement, the “Agreement”).
This Stock Option is not intended to be an “incentive stock option” under
Section 422 of the U.S. Internal Revenue Code of 1986, as amended.
1. Exercisability Schedule. No portion of this Stock Option may be exercised
until such portion shall have become exercisable. Except as set forth below, and
subject to the discretion of the Administrator (as defined in Section 2 of the
Plan) to accelerate the exercisability schedule hereunder, this Stock Option
shall be exercisable with respect to the following number of Option Shares on
the dates indicated so long as Optionee remains an employee or other service
provider with the Company or a Subsidiary on such dates, as further described in
Paragraph 3 of this Stock Option Agreement:
 
Incremental Number of Option Shares Exercisable
  
Exercisability Date
(    %)
  
            
(    %)
  
 
(    %)
  
 
(    %)
  
 
(    %)
  
 

 
 
Once exercisable, this Stock Option shall continue to be exercisable at any time
or times prior to the close of business on the Expiration Date, subject to the
provisions of the Agreement and of the Plan.
2. Manner of Exercise.
(a) The Optionee may exercise this Stock Option only in the following manner:
from time to time on or prior to the Expiration Date of this Stock Option, the
Optionee may give written notice to the Administrator of his or her election to
purchase some or all of the Option Shares purchasable at the time of such
notice. This notice shall specify the number of Option Shares to be purchased.
Payment of the purchase price for the Option Shares may be made by one or more
of the following methods: (i) in cash, by certified or bank check or other
instrument acceptable to the Administrator; (ii) by the Optionee delivering to
the Company a properly executed exercise notice together with irrevocable
instructions to a broker to promptly deliver to the Company cash or a check
payable and acceptable to the Company to pay the option purchase price, provided
that in the event the Optionee chooses to pay the option purchase price as so
provided, the Optionee and the broker shall comply with such procedures and
enter into such agreements of indemnity and other agreements as the
Administrator shall prescribe as a condition of such




--------------------------------------------------------------------------------





payment procedure; (iii) if permitted by the Administrator, by a “net exercise”
arrangement pursuant to which the Company will reduce the number of shares of
Stock issuable upon exercise by the largest whole number of shares with a Fair
Market Value that does not exceed the aggregate exercise price; or (iv) a
combination of (i), (ii) and (iii) above. Payment instruments will be received
subject to collection.
The transfer to the Optionee on the records of the Company or of the transfer
agent of the Option Shares will be contingent upon (i) the Company’s receipt
from the Optionee of the full purchase price in the Agreement for the Option
Shares, as set forth above, (ii) the satisfaction of any obligations for
Tax-Related Items (as defined in Paragraph 6 below) due in connection with the
Option, (iii) the fulfillment of any other requirements contained in the
Agreement or in the Plan or in any other agreement or provision of laws, and
(iii) the receipt by the Company of any agreement, statement or other evidence
that the Company may require to satisfy itself that the issuance of Stock to be
purchased pursuant to the exercise of Stock Options under the Plan and any
subsequent resale of the shares of Stock will be in compliance with applicable
laws and regulations.
(b) The shares of Stock purchased upon exercise of this Stock Option shall be
transferred to the Optionee on the records of the Company or of the transfer
agent upon compliance to the satisfaction of the Administrator with all
requirements under applicable laws or regulations in connection with such
transfer and with the requirements of the Agreement and of the Plan. The
determination of the Administrator as to such compliance shall be final and
binding on the Optionee. The Optionee shall not be deemed to be the holder of,
or to have any of the rights of a holder with respect to, any shares of Stock
subject to this Stock Option unless and until this Stock Option shall have been
exercised pursuant to the terms hereof, the Company or the transfer agent shall
have transferred the shares to the Optionee, and the Optionee’s name shall have
been entered as the stockholder of record on the books of the Company.
Thereupon, the Optionee shall have full voting, dividend and other ownership
rights with respect to such shares of Stock.
(c) The minimum number of shares with respect to which this Stock Option may be
exercised at any one time shall be 100 shares, unless the number of shares with
respect to which this Stock Option is being exercised is the total number of
shares subject to exercise under this Stock Option at the time.
(d) Notwithstanding any other provision hereof or of the Plan, no portion of
this Stock Option shall be exercisable after the Expiration Date hereof.
3. Termination of Service Relationship. If the Optionee’s service relationship
by the Company or its Subsidiaries is terminated, the period within which to
exercise the Stock Option may be subject to earlier termination as set forth
below. For purposes of this Stock Option, the Optionee’s service relationship
will be considered terminated as of the date the Optionee is no longer actively
providing services to the Company or any Subsidiary (regardless of the reason
for such termination and whether or not later found to be invalid or in breach
of labor laws in the jurisdiction where the Optionee is providing services or
the terms of the Optionee’s service agreement, if any). Unless otherwise
determined by the Company, (i) the Optionee’s right to vest in this Stock Option
under the Plan, if any, will terminate as of such date and will not be extended
by any notice period ( e.g., the Optionee’s period of service would not include
any contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where the Optionee is a
service provider or the terms of the Optionee’s service agreement, if any); and
(ii) the period (if any) during which the Optionee may exercise this Stock
Option after such termination will commence on the date the Optionee ceases to
actively provide services and will not be extended by any notice period mandated
under labor laws in the jurisdiction where the Optionee is providing services.
The Administrator shall have the exclusive discretion to determine when the
Optionee is no longer actively providing services for purposes of his or her
Stock Option grant (including whether the Optionee may still be considered to be
providing services while on a leave of absence).
(a) Termination Due to Death. If the Optionee’s service relationship terminates
by reason of the Optionee’s death, any portion of this Stock Option outstanding
on such date, to the extent exercisable on the date of death, may thereafter be
exercised by the Optionee’s legal representative or legatee, for a period of
[12] months from the date of death or until the Expiration Date, if earlier. Any
portion of this Stock Option that is not exercisable on the date of death shall
terminate immediately and be of no further force or effect.
(b) Termination Due to Disability. If the Optionee’s service relationship
terminates by reason of the Optionee’s disability (as determined by the
Administrator), any portion of this Stock Option outstanding on such date, to
the extent exercisable on the date of such termination, may thereafter be
exercised by the Optionee for a period of [12] months from the date of
termination or until the Expiration Date, if earlier. Any portion of this Stock
Option that is not exercisable on the date of termination shall terminate
immediately and be of no further force or effect.


2

--------------------------------------------------------------------------------





(c) Termination for Cause. If the Optionee’s service relationship terminates for
Cause, any portion of this Stock Option outstanding on such date shall terminate
immediately and be of no further force and effect. For purposes hereof, “Cause”
shall mean a determination by the Administrator that the Optionee shall be
dismissed as a result of (i) any material breach by the Optionee of any
agreement between the Optionee and the Company or any Subsidiary; (ii) the
conviction of, indictment for or plea of nolo contendere by the Optionee to a
felony or a crime involving moral turpitude; or (iii) any material misconduct or
willful and deliberate non-performance (other than by reason of disability) by
the Optionee of the Optionee’s duties to the Company or any Subsidiary.
(d) Other Termination. If the Optionee’s service relationship terminates for any
reason other than the Optionee’s death, the Optionee’s disability or Cause, and
unless otherwise determined by the Administrator, any portion of this Stock
Option outstanding on such date may be exercised, to the extent exercisable on
the date of termination, for a period of three months from the date of
termination or until the Expiration Date, if earlier. Any portion of this Stock
Option that is not exercisable on the date of termination shall terminate
immediately and be of no further force or effect.
The Administrator’s determination of the reason for termination of the
Optionee’s service relationship shall be conclusive and binding on the Optionee
and his or her representatives or legatees.
4. Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Stock Option shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 2(b) of
the Plan. Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.
5. Transferability. This Agreement is personal to the Optionee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution. This
Stock Option is exercisable, during the Optionee’s lifetime, only by the
Optionee, and thereafter, only by the Optionee’s legal representative or
legatee.
6. Responsibility for Taxes. The Optionee acknowledges that, regardless of any
action taken by the Company or, if different, any Subsidiary for which the
Optionee renders services (the “Service Recipient”), the ultimate liability for
all income tax, social insurance, payroll tax, fringe benefits tax, payment on
account or other tax-related items related to the Optionee’s participation in
the Plan and legally applicable to the Optionee (“Tax-Related Items”) is and
remains the Optionee’s responsibility and may exceed the amount actually
withheld by the Company or the Service Recipient. The Optionee further
acknowledges that the Company and/or the Service Recipient (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of this Stock Option, including, but not limited
to, the grant, vesting or exercise of this Stock Option, the subsequent sale of
Option Shares acquired pursuant to such exercise and the receipt of any
dividends; and (ii) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of this Stock Option to reduce or eliminate
the Optionee’s liability for Tax-Related Items or achieve any particular tax
result. Further, if the Optionee is subject to Tax-Related Items in more than
one jurisdiction between the Grant Date and the date of any relevant taxable or
tax withholding event, as applicable, the Optionee acknowledges that the Company
and/or the Service Recipient (or former service recipient, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.
Prior to the relevant taxable or tax withholding event, as applicable, the
Optionee agrees to make adequate arrangements satisfactory to the Company and/or
the Service Recipient to satisfy all Tax-Related Items. In this regard, the
Optionee authorizes the Company and/or the Service Recipient, or their
respective agents, at their discretion, to satisfy the obligations with regard
to all Tax-Related Items by one or a combination of the following:
(a) withholding from the Optionee’s wages or other cash compensation paid to the
Optionee by the Company and/or the Service Recipient; or
(b) withholding from proceeds of the sale of Option Shares acquired upon
exercise of the Stock Option either through a voluntary sale or through a
mandatory sale arranged by the Company (on the Optionee’s behalf pursuant to
this authorization without further consent); or
(c) withholding in Option Shares to be issued upon exercise of the Option; or
(d) by any other method deemed by the Company to comply with applicable laws.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case the Optionee will receive a refund of any over-withheld
amount in cash and will have no entitlement to the equivalent in shares. If the
obligation for Tax-Related Items is satisfied by withholding in Option Shares,
for tax purposes, the


3

--------------------------------------------------------------------------------





Optionee is deemed to have been issued the full number of Option Shares subject
to the exercised Stock Option, notwithstanding that a number of the Option
Shares are held back solely for the purpose of paying the Tax-Related Items.
Finally, the Optionee agrees to pay to the Company or the Service Recipient any
amount of Tax-Related Items that the Company or the Service Recipient may be
required to withhold or account for as a result of the Optionee’s participation
in the Plan that cannot be satisfied by the means previously described. The
Company may refuse to issue or deliver the Option Shares or the proceeds of the
sale of Option Shares if the Optionee fails to comply with his or her
obligations in connection with the Tax-Related Items.
7. No Obligation to Continue Service Relationship. Neither the Company nor any
Subsidiary is obligated by or as a result of the Plan or this Agreement to
continue the Optionee’s service relationship and neither the Plan nor this
Agreement shall interfere in any way with the right of the Company or any
Subsidiary to terminate the Optionee’s ervice relationship at any time.
8. Integration. This Agreement constitutes the entire agreement between the
parties with respect to this Stock Option and supersedes all prior agreements
and discussions between the parties concerning such subject matter.
9. Nature of Grant. In accepting this Stock Option, the Optionee acknowledges,
understands and agrees that:
(a) the Plan is established voluntarily by the Company and it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, to the extent permitted by the Plan;
(b) the grant of this Stock Option is voluntary and occasional and does not
create any contractual or other right to receive future grants of stock options,
or benefits in lieu of stock options, even if stock options have been granted in
the past;
(c) all decisions with respect to future stock option or other grants, if any,
will be at the sole discretion of the Company;
(d) this Stock Option grant and the Optionee’s participation in the Plan shall
not be interpreted as forming a service contract with the Company;
(e) the Optionee is voluntarily participating in the Plan;
(f) this Stock Option and any Option Shares acquired under the Plan are not
intended to replace any pension rights or compensation;
(g) this Stock Option and any Option Shares acquired under the Plan, and the
income and value of same, are not part of normal or expected compensation for
any purpose, including, without limitation, calculating any severance,
resignation, termination, redundancy, dismissal, end-of-service payments,
bonuses, long-service awards, pension or retirement benefits or payments or
welfare benefits or similar payments;
(h) the future value of this Option Shares underlying the Stock Option is
unknown, indeterminable, and cannot be predicted with certainty;
(i) if the underlying Option Shares do not increase in value, this Stock Option
will have no value;
(j) if the Optionee exercises this Stock Option and acquires Option Shares, the
value of such Option Shares may increase or decrease in value, even below the
Option Exercise Price;
(k) no claim or entitlement to compensation or damages shall arise from
forfeiture of this Stock Option resulting from the termination of the Optionee’s
service relationship (for any reason whatsoever, whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where the
Optionee is providing services or the terms of the Optionee’s service agreement,
if any), and in consideration of the grant of this Stock Option to which the
Optionee is otherwise not entitled, the Optionee irrevocably agrees never to
institute any claim against the Company, the Service Recipient or any other
Subsidiary, waives his or her ability, if any, to bring any such claim, and
releases the Company, the Service Recipient and any other Subsidiary from any
such claim; if, notwithstanding the foregoing, any such claim is allowed by a
court of competent jurisdiction, then, by participating in the Plan, the
Optionee shall be deemed irrevocably to have agreed not to pursue such claim and
agrees to execute any and all documents necessary to request dismissal or
withdrawal of such claim;


4

--------------------------------------------------------------------------------





(l) unless otherwise provided in the Plan or by the Company in its discretion,
this Stock Option and the benefits evidenced by this Agreement do not create any
entitlement to have this Stock Option or any such benefits transferred to, or
assumed by, another company nor to be exchanged, cashed out or substituted for,
in connection with any corporate transaction affecting the Stock; and
(m) neither the Company, the Service Recipient nor any other Subsidiary shall be
liable for any foreign exchange rate fluctuation between the Optionee’s local
currency and the United States Dollar that may affect the value of this Stock
Option or of any amounts due to the Optionee pursuant to the exercise of this
Stock Option or the subsequent sale of any Option Shares acquired upon exercise.
10. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Optionee’s participation in the Plan, or the Optionee’s acquisition or sale of
the underlying Option Shares. The Optionee is hereby advised to consult with his
or her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
11. Data Privacy. The Optionee hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the Optionee’s
personal data as described in this Agreement and any other Stock Option grant
materials by and among, as applicable, the Company, the Service Recipient and
any other Subsidiary for the exclusive purpose of implementing, administering
and managing the Optionee’s participation in the Plan.
The Optionee understands that the Company, the Service Recipient and any other
Subsidiary may hold certain personal information about the Optionee, including,
but not limited to, the Optionee’s name, home address and telephone number, date
of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all stock options or any other entitlement to shares of
stock awarded, canceled, exercised, vested, unvested or outstanding in the
Optionee’s favor (“Data”), for the exclusive purpose of implementing,
administering and managing the Plan.
The Optionee understands that Data will be transferred to the stock plan service
provider selected by the Company, which is assisting the Company with the
implementation, administration and management of the Plan. The Optionee
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipient’s country (e.g., the United States) may
have different data privacy laws and protections than the Optionee’s country.
The Optionee understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative. The Optionee authorizes the Company, the stock
plan service provider and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purposes of implementing, administering
and managing the Optionee’s participation in the Plan. The Optionee understands
that Data will be held only as long as is necessary to implement, administer and
manage the Optionee’s participation in the Plan. The Optionee understands that
he or she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative. Further, the
Optionee understands that he or she is providing the consents herein on a purely
voluntary basis. If the Optionee does not consent, or if the Optionee later
seeks to revoke his or her consent, his or her service relationship with the
Company, the Service Recipient or any other Subsidiary will not be adversely
affected; the only adverse consequence of refusing or withdrawing consent is
that the Company would not be able to grant the Optionee Stock Options or other
equity awards or administer or maintain such awards. Therefore, the Optionee
understands that refusing or withdrawing his or her consent may affect the
Optionee’s ability to participate in the Plan. For more information on the
consequences of the Optionee’s refusal to consent or withdrawal of consent, the
Optionee understands that he or she may contact his or her local human resources
representative.
12. Governing Law; Venue. This Stock Option grant and the provisions of this
Agreement are governed by, and subject to, the laws of the State of Delaware,
without regard to the conflict of law provisions. For purposes of any action,
lawsuit or other proceedings brought to enforce this Agreement, relating to it,
or arising from it, the parties hereby submit to and consent to the sole and
exclusive jurisdiction of the courts of San Francisco County, California, or the
federal courts for the United States for the Northern District of California,
and no other courts, including the courts where this grant is made and/or to be
performed.
13. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Optionee hereby consents to receive such


5

--------------------------------------------------------------------------------





documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.
14. Language. If the Optionee has received this Agreement, or any other document
related to this Stock Option and/or the Plan translated into a language other
than English and if the meaning of the translated version is different than the
English version, the English version will control.
15. Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
16. Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Optionee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.
17. Appendix. Notwithstanding any provisions in this Stock Option Agreement,
this Stock Option grant shall be subject to any special terms and conditions set
forth in any Appendix to this Stock Option Agreement for the Optionee’s country.
Moreover, if the Optionee relocates to one of the countries included in the
Appendix, the special terms and conditions for such country will apply to the
Optionee, to the extent the Company determines that the application of such
terms and conditions is necessary or advisable for legal or administrative
reasons. The Appendix constitutes part of this Stock Option Agreement.
18. Insider Trading Restrictions/Market Abuse Laws. The Optionee acknowledges
that, depending on the Optionee’s country of residence, the Optionee may be
subject to insider trading restrictions and/or market abuse laws, which may
affect the Optionee’s ability to acquire or sell Option Shares or rights to
Option Shares ( e.g. , the Option) under the Plan during such times as the
Optionee is considered to have “inside information” regarding the Company (as
defined by the laws in the Optionee’s country). Any restrictions under these
laws or regulations are separate from and in addition to any restrictions that
may be imposed under any applicable Company insider trading policy. The Optionee
acknowledges that it is his or her responsibility to comply with any applicable
restrictions, and the Optionee is advised to speak to his or her personal
advisor on this matter.
19. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Optionee’s participation in the Plan, on this Stock
Option and on any Option Shares purchased upon exercise of this Stock Option, to
the extent the Company determines it is necessary or advisable for legal or
administrative reasons, and to require the Optionee to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.
20. Waiver. The Optionee acknowledges that a waiver by the Company of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by the
Optionee or any other Plan participant.
 
ZENDESK, INC.
 
 
By:
 
 
 
 
Title:

The Agreement is hereby accepted and the terms and conditions thereof hereby
agreed to by the undersigned. Electronic acceptance of this Agreement pursuant
to the Company’s instructions to the Optionee (including through an online
acceptance process) is acceptable.


Dated:
 
 
 
 
 
 
 
 
Optionee’s Signature
 
 
 
 
 
 
 
 
 
Optionee’s name and address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



6

--------------------------------------------------------------------------------






APPENDIX
TO THE
STOCK OPTION AGREEMENT FOR NON-U.S. OPTIONEES
Terms and Conditions
This Appendix includes additional terms and conditions that govern this Stock
Option if the Optionee works and/or resides in one of the countries listed
below. If the Optionee is a citizen or resident of a country other than the one
in which the Optionee is currently working and/or residing (or is considered as
such for local law purposes), or the Optionee transfers employment to a
different country after this Stock Option is granted, the Company will, in its
discretion, determine the extent to which the terms and conditions contained
herein will apply to the Optionee.
Notifications
This Appendix also includes information regarding certain other issues of which
the Optionee should be aware with respect to the Optionee’s participation in the
Plan. The information is based on the securities, exchange control and other
laws in effect in the respective countries as of December 2013. Such laws are
often complex and change frequently. As a result, the Company strongly
recommends that the Optionee not rely on the information noted herein as the
only source of information relating to the consequences of participation in the
Plan because the information may be out-of-date at the time the Optionee vests
in or exercises this Stock Option or sells any Option Shares acquired at
exercise.
In addition, the information contained herein is general in nature and may not
apply to the Optionee’s particular situation. As a result, the Company is not in
a position to assure the Optionee of any particular result. Accordingly, the
Optionee is strongly advised to seek appropriate professional advice as to how
the relevant laws in the Optionee’s country may apply to the Optionee’s
individual situation.
If the Optionee is a citizen or resident of a country other than the one in
which the Optionee is currently working and/or residing (or is considered as
such for local law purposes), or if the Optionee transfers employment to a
different country after this Stock Option is granted, the notifications
contained in this Appendix may not be applicable to the Optionee in the same
manner.
Capitalized terms used but not defined in this Appendix shall have the same
meanings assigned to them in the Plan and the Stock Option Agreement.
AUSTRALIA
Terms and Conditions
Exercisability Schedule. The following provision supplements Paragraph 1 of the
Stock Option Agreement:
The Optionee shall not be permitted to exercise this Stock Option when the Fair
Market Value per Option Share is equal to or less than the Option Exercise
Price. If all or a portion of this Stock Option vests when the Fair Market Value
per Option Share is equal to or less than the Option Exercise Price, this Stock
Option may only be exercised starting on the first U.S. business day following
the day on which the Fair Market Value per Option Share exceeds the Option
Exercise Price. If the first U.S. business day following the day on which the
Fair Market Value per Option Share exceeds the Option Exercise Price falls in
closed trading window (determined under applicable law or pursuant to the
Company’s insider trading policy, if any), this Stock Option may be exercised
only on the first U.S. business day following such closed trading window,
provided the Fair Market Value per Option Share exceeds the Option Exercise
Price on such day.
Expiration Date. Notwithstanding the Expiration Date set forth in the Stock
Option Agreement, this Stock Option shall expire on the day immediately
preceding the seventh (7th) anniversary of the Grant Date.
Notifications
Securities Law Information. If the Optionee acquires Option Shares under the
Plan and offers the Option Shares for sale to a person or entity resident in
Australia, the offer may be subject to disclosure requirements under Australian
law. The Optionee should consult with his or her personal legal advisor before
making any such offer in Australia.


7

--------------------------------------------------------------------------------





BRAZIL
Terms and Conditions
Compliance with Law. The Optionee must comply with applicable Brazilian laws and
is responsible for paying any and all applicable taxes associated with the
exercise of this Stock Option, the receipt of any dividends, and the sale of
Option Shares acquired under the Plan.
Notifications
Exchange Control Information. If the Optionee is resident or domiciled in
Brazil, the Optionee will be required to submit an annual declaration of assets
and rights held outside of Brazil to the Central Bank of Brazil if the aggregate
value of such assets and rights equals or exceeds US$100,000. Assets and rights
that must be reported include any Option Shares acquired under the Plan. Foreign
individuals holding Brazilian visas are considered Brazilian residents for
purposes of this reporting requirement and must declare at least the assets held
abroad that were acquired subsequent to the date of admittance as a resident of
Brazil.
FRANCE
Terms and Conditions
Language Consent. By accepting this Stock Option, the Optionee confirms having
read and understood the documents relating to this Stock Option (the Plan and
the Agreement) which were provided to the Optionee in English. The Optionee
accepts the terms of those documents accordingly.
Reconnaissance Relative à la Langue Utilisée. En acceptant le attribution, le
Participant confirme avoir lu et compris les documents relatifs à cette
attribution (le Plan et ce Contrat) qui ont été communiqués au Participant en
langue anglaise. Le Participant accepte les termes de ces documents en
connaissance de cause.
Notifications
Foreign Asset/Account Reporting Information. If the Optionee maintains a foreign
bank account, the Optionee is required to report such account to the French tax
authorities on his or her annual tax return.
GERMANY
Notifications
Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank ( Bundesbank ). In case of payments
in connection with securities (including proceeds realized upon the sale of
Option Shares or the receipt of any dividends), the report must be made by the
5th day of the month following the month in which the payment was received.
Effective from September 2013, the report must be filed electronically. The form
of report (“ Allgemeine Meldeportal Statistik ”) can be accessed via the
Bundesbank’s website (www.bundesbank.de) and is available in both German and
English. The Optionee is responsible for making this report.
IRELAND
Notifications
Director Reporting Obligation. If the Optionee is a director, shadow director or
secretary of a Subsidiary in Ireland, the Optionee must notify the Irish
Subsidiary in writing within five business days of receiving or disposing of an
interest in the Company ( e.g. , Stock Options, Option Shares), or within five
business days of becoming aware of the event giving rise to the notification
requirement or within five days of becoming a director or secretary if such an
interest exists at the time. This notification requirement also applies with
respect to the interests of the Optionee’s spouse or children under the age of
18 (whose interests will be attributed to the Optionee if the Optionee is a
director, shadow director or secretary).
JAPAN
Notifications
Exchange Control Information. If the Optionee pays more than ¥30,000,000 for the
purchase of Option Shares in any one transaction, the Optionee must file an ex
post facto Payment Report with the Ministry of Finance (through the Bank of
Japan or the bank carrying out the transaction). The precise reporting
requirements vary depending on whether the relevant payment is


8

--------------------------------------------------------------------------------





made through a bank in Japan. If the Optionee acquires Option Shares with a
value in excess of ¥100,000,000 in a single transaction, the Optionee must also
file an ex post facto Report Concerning Acquisition of Shares with the Ministry
of Finance through the Bank of Japan within 20 days of acquiring the Option
Shares. The forms to make these reports can be acquired at the Bank of Japan.
A Payment Report is required independently of a Report Concerning Acquisition of
Securities. Consequently, if the total amount that the Optionee pays on a
one-time basis at exercise of this Stock Option exceeds ¥100,000,000, the
Optionee must file both a Payment Report and a Report Concerning Acquisition of
Securities.
Foreign Asset/Account Reporting Information. The Optionee is required to report
details of any assets held outside of Japan as of December 31, including Option
Shares acquired under the Plan, to the extent such assets have a total net fair
market value exceeding ¥50,000,000. Such report will be due by March 15 each
year. The Optionee is responsible for complying with this reporting obligation
and is advised to consult his or her personal tax advisor in this regard.
PHILIPPINES
Notifications
Securities Law Information. The Optionee acknowledges that he or she is
permitted to sell Option Shares acquired under the Plan through the designated
Plan broker appointed by the Company (or such other broker to whom the Optionee
transfers his or her Option Shares), provided that such sale takes place outside
of the Philippines through the facilities of the [insert stock market on which
shares will be listed] on which the Option Shares are listed.
SINGAPORE
Notifications
Securities Law Information. The grant of the Stock Options is being made
pursuant to the “Qualifying Person” exemption” under section 273(1)(f) of the
Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Plan has not
been lodged or registered as a prospectus with the Monetary Authority of
Singapore. The Optionee should note that the Stock Options are subject to
section 257 of the SFA and the Optionee will not be able to make (i) any
subsequent sale of the Option Shares in Singapore or (ii) any offer of such
subsequent sale of the Option Shares subject to the Stock Options in Singapore,
unless such sale or offer in is made pursuant to the exemptions under Part XIII
Division 1 Subdivision (4) (other than section 280) of the SFA. The Option
Shares are currently traded on the [insert stock exchange on which shares will
be listed], which is located outside of Singapore, under the ticker symbol
“[insert]” and Option Shares acquired under the Plan may be sold through this
exchange.
Director Reporting Obligation. If the Optionee is a director, associate director
or shadow director of a Singapore Subsidiary, he or she is subject to certain
notification requirements under the Singapore Companies Act, regardless of
whether he or she is a Singapore resident or employed in Singapore. Among these
requirements is the obligation to notify the Singapore Subsidiary in writing
when the Optionee receives or disposes of an interest ( e.g., Stock Options,
Option Shares) in the Company or a Subsidiary. These notifications must be made
within two business days of acquiring or disposing of any interest in the
Company or any Subsidiary or within two business days of becoming a director,
associate director or shadow director if such an interest exists at that time.
UNITED KINGDOM
Terms and Conditions
Responsibility for Taxes. The following provisions supplement Paragraph 6 of the
Stock Option Agreement:
If payment or withholding of income tax is not made within ninety (90) days of
the event giving rise to the Tax-Related Items or such other period specified in
Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003 (the
“Due Date”), the amount of any uncollected income tax will constitute a loan
owed by the Optionee to the Service Recipient, effective on the Due Date. The
loan will bear interest at the then-current official rate of Her Majesty’s
Revenue and Customs (“HMRC”) and it will be immediately due and repayable by the
Optionee, and the Company or the Service Recipient may recover it at any time
thereafter by any of the means referred to in Paragraph 6 of the Stock Option
Agreement.
Notwithstanding the foregoing, if the Optionee is a director or executive
officer of the Company (within the meaning of Section 13(k) of the 1934 Act),
the Optionee will not be eligible for such a loan to cover the unpaid income
tax. In the event


9

--------------------------------------------------------------------------------





that the Optionee is such a director or executive officer and the income tax is
not collected from or paid by the Optionee by the Due Date, the amount of any
uncollected taxes will constitute a benefit to the Optionee on which additional
income tax and national insurance contributions (“NICs”) will be payable. The
Optionee will be responsible for reporting and paying any income tax due on this
additional benefit directly to HMRC under the self-assessment regime and for
paying to the Company or the Service Recipient, as applicable, any employee NICs
due on this additional benefit, which the Company or the Service Recipient may
recover from the Optionee by any of the means referred to in Paragraph 6 of the
Stock Option Agreement.
Joint Election. As a condition of the Optionee’s participation in the Plan and
the exercise of the Stock Option, the Optionee shall accept any liability for
secondary Class 1 NICs which may be payable by the Company and/or the Service
Recipient in connection with the Stock Option and any event giving rise to
Tax-Related Items (the “Employer’s Liability”). Without prejudice to the
foregoing, the Optionee shall enter into a joint election with the Company or
the Service Recipient, the form of such joint election being formally approved
by HMRC (the “Joint Election”), and any other required consent or elections,
including any such other joint elections as may be required between the Optionee
and any successor to the Company and/or the Service Recipient. The Company
and/or the Service Recipient may collect the Employer’s Liability from the
Optionee by any of the means set forth in Paragraph 6 of the Stock Option
Agreement.


10

--------------------------------------------------------------------------------






RESTRICTED STOCK UNIT AWARD AGREEMENT
FOR COMPANY EMPLOYEES
UNDER THE ZENDESK, INC.
2014 STOCK OPTION AND INCENTIVE PLAN
 
Name of Grantee:
 
 
 
 
 
 
 
No. of Restricted Stock Units:
 
 
 
 
 
 
 
Grant Date:
 
 
 

 
Pursuant to the Zendesk, Inc. 2014 Stock Option and Incentive Plan as amended
through the date hereof (the “Plan”), Zendesk, Inc. (the “Company”) hereby
grants an award of the number of Restricted Stock Units listed above (an
“Award”) to the Grantee named above. Each Restricted Stock Unit shall relate to
one share of Common Stock, par value $0.01 per share (the “Stock”) of the
Company.
1. Restrictions on Transfer of Award. This Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of by the Grantee, and any
shares of Stock issuable with respect to the Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of until (i) the
Restricted Stock Units have vested as provided in Paragraph 2 of this Agreement
and (ii) shares of Stock have been issued to the Grantee in accordance with the
terms of the Plan and this Agreement.
2. Vesting of Restricted Stock Units. The restrictions and conditions of
Paragraph 1 of this Agreement shall lapse on the Vesting Date or Dates specified
in the following schedule so long as the Grantee remains an employee of the
Company or a Subsidiary on such Dates. If a series of Vesting Dates is
specified, then the restrictions and conditions in Paragraph 1 shall lapse only
with respect to the number of Restricted Stock Units specified as vested on such
date.
 
Incremental Number of Restricted Stock Units Vested
  
Vesting Date
(    %)
  
            
(    %)
  
 
(    %)
  
 
(    %)
  
 

 
The Administrator may at any time accelerate the vesting schedule specified in
this Paragraph 2.
3. Termination of Employment. If the Grantee’s employment with the Company and
its Subsidiaries terminates for any reason (including death or disability) prior
to the satisfaction of the vesting conditions set forth in Paragraph 2 above,
any Restricted Stock Units that have not vested as of such date shall
automatically and without notice terminate and be forfeited, and neither the
Grantee nor any of his or her successors, heirs, assigns, or personal
representatives will thereafter have any further rights or interests in such
unvested Restricted Stock Units.
For purposes of the Award, the Grantee’s employment will be considered
terminated as of the date the Grantee is no longer actively providing services
to the Company or any Subsidiary (regardless of the reason for such termination
and whether or not later found to be invalid or in breach of employment laws in
the jurisdiction where the Grantee is employed or the terms of the Grantee’s
employment agreement, if any). Unless otherwise determined by the Company, the
Grantee’s right to vest in the Restricted Stock Units under the Plan, if any,
will terminate as of such date and will not be extended by any notice period
(e.g., the Grantee’s period of service would not include any contractual notice
period or any period of “garden leave” or similar period mandated under
employment laws in the jurisdiction where the Grantee is employed or the terms
of the Grantee’s employment agreement, if any). The Administrator shall have the
exclusive discretion to determine when the Grantee is no longer actively
providing services for purposes of his or her Award (including whether the
Grantee may still be considered to be providing services while on a leave of
absence).
4. Issuance of Shares of Stock. As soon as practicable following each Vesting
Date (but in no event later than two and one-half months after the end of the
year in which the Vesting Date occurs), the Company shall issue to the Grantee
the number of shares of Stock equal to the aggregate number of Restricted Stock
Units that have vested pursuant to Paragraph 2 of this




--------------------------------------------------------------------------------





Agreement on such date and the Grantee shall thereafter have all the rights of a
stockholder of the Company with respect to such shares.
5. Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 2(b) of
the Plan. Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.
6. Responsibility for Taxes. The Grantee acknowledges that, regardless of any
action taken by the Company or, if different, the Subsidiary which employs the
Grantee (the “Employer”), the ultimate liability for all Federal, state and
other income tax, social insurance, payroll tax, fringe benefits tax, payment on
account or other tax related items related to the Grantee’s participation in the
Plan and legally applicable to the Grantee (“Tax-Related Items”) is and remains
the Grantee’s responsibility and may exceed the amount actually withheld by the
Company or the Employer. The Grantee further acknowledges that the Company
and/or the Employer (i) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the
Restricted Stock Units, including, but not limited to, the grant, vesting or
settlement of the Restricted Stock Units, the subsequent sale of any shares of
Stock acquired under the Plan and the receipt of any dividends or dividend
equivalents; and (ii) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of the Restricted Stock Units to reduce or
eliminate the Grantee’s liability for Tax-Related Items or achieve any
particular tax result. Further, if the Grantee is subject to Tax-Related Items
in more than one jurisdiction between the Grant Date and the date of any
relevant taxable or tax withholding event, as applicable, the Grantee
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.
(a) Prior to the relevant taxable or tax withholding event, as applicable, the
Grantee agrees to make adequate arrangements satisfactory to the Company and/or
the Employer to satisfy all Tax-Related Items. In this regard, the Grantee
authorizes the Company and/or the Employer, or their respective agents, at their
discretion, to satisfy their withholding obligations, if any, with regard to all
Tax-Related Items by one or a combination of the following:
(i) withholding from the Grantee’s wages or other cash compensation paid to the
Grantee by the Company and/or the Employer; or
(ii) withholding from proceeds of the sale of shares of Stock acquired upon
settlement of the Restricted Stock Units either through a voluntary sale or
through a mandatory sale arranged by the Company (on the Grantee’s behalf
pursuant to this authorization without further consent); or
(iii) withholding from shares of Stock to be issued upon settlement of the
Restricted Stock Units a number of shares with an aggregate Fair Market Value
that would satisfy the required minimum withholding amount due; or
(iv) by any other method deemed by the Company to comply with applicable laws.
(b) Depending on the withholding method and subject to the foregoing, the
Company may withhold or account for Tax-Related Items by considering applicable
minimum statutory withholding amounts or other applicable withholding rates,
including maximum applicable rates, in which case the Grantee will receive a
refund of any over-withheld amount in cash and will have no entitlement to the
equivalent in shares. If the obligation for Tax-Related Items is satisfied by
withholding in shares of Stock, for tax purposes, the Grantee is deemed to have
been issued the full number of shares subject to the vested Restricted Stock
Units, notwithstanding that a number of the shares are held back solely for the
purpose of paying the Tax-Related Items.
(c) Finally, the Grantee agrees to pay to the Company or the Employer any amount
of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of the Grantee’s participation in the Plan
that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the shares or the proceeds of the sale of shares of
Stock if the Grantee fails to comply with his or her obligations in connection
with the Tax-Related Items.
7. Section 409A of the Code. This Agreement shall be interpreted in such a
manner that all provisions relating to the settlement of the Award are exempt
from the requirements of Section 409A of the Code as “short-term deferrals” as
described in Section 409A of the Code.
8. No Obligation to Continue Employment. Neither the Company nor any Subsidiary
is obligated by or as a result of the Plan or this Agreement to continue the
Grantee in employment and neither the Plan nor this Agreement shall interfere in
any way with the right of the Company or any Subsidiary to terminate the
employment of the Grantee at any time.


2

--------------------------------------------------------------------------------





9. Integration. This Agreement constitutes the entire agreement between the
parties with respect to this Award and supersedes all prior agreements and
discussions between the parties concerning such subject matter.
10. Nature of Grant. In accepting the Award, the Grantee acknowledges,
understands and agrees that:
(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;
(b) the grant of the Restricted Stock Units is voluntary and occasional and does
not create any contractual or other right to receive future grants of restricted
stock units, or benefits in lieu of restricted stock units, even if restricted
stock units have been granted in the past;
(c) all decisions with respect to future restricted stock units or other grants,
if any, will be at the sole discretion of the Company;
(d) the Award and the Grantee’s participation in the Plan shall not be
interpreted as forming an employment contract with the Company;
(e) the Grantee is voluntarily participating in the Plan;
(f) the Award and any shares of Stock acquired under the Plan are not intended
to replace any pension rights or compensation;
(g) the Award and any shares of Stock acquired under the Plan, and the income
and value of same, are not part of normal or expected compensation for any
purpose, including, without limitation, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or payments or welfare
benefits or similar payments;
(h) the future value of the shares of Stock underlying the Award is unknown,
indeterminable, and cannot be predicted with certainty;
(i) no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from the termination of the Grantee’s
employment relationship (for any reason whatsoever, whether or not later found
to be invalid or in breach of employment laws in the jurisdiction where the
Grantee is employed or the terms of the Grantee’s employment agreement, if any),
and in consideration of the grant of the Restricted Stock Units to which the
Grantee is otherwise not entitled, the Grantee irrevocably agrees never to
institute any claim against the Employer, the Company or any of its
Subsidiaries, waives his or her ability, if any, to bring any such claim, and
releases the Employer, the Company and its Subsidiaries from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, the Grantee shall be deemed
irrevocably to have agreed not to pursue such claim and agrees to execute any
and all documents necessary to request dismissal or withdrawal of such claim;
and
(j) unless otherwise provided in the Plan or by the Company in its discretion,
the Award and the benefits evidenced by this Agreement do not create any
entitlement to have the Restricted Stock Units or any such benefits transferred
to, or assumed by, another company nor to be exchanged, cashed out or
substituted for, in connection with any corporate transaction affecting the
Stock.
11. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Grantee’s participation in the Plan, or the Grantee’s acquisition or sale of the
underlying shares of Stock. The Grantee is hereby advised to consult with his or
her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
12. Data Privacy. The Grantee hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the Grantee’s
personal data as described in this Agreement and any other Award grant materials
by and among, as applicable, the Employer, the Company and any Subsidiary for
the exclusive purpose of implementing, administering and managing the Grantee’s
participation in the Plan.
The Grantee understands that the Employer, the Company and its Subsidiaries may
hold certain personal information about the Grantee, including, but not limited
to, the Grantee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships


3

--------------------------------------------------------------------------------





held in the Company, details of all awards or any other entitlement to shares of
Stock awarded, canceled, exercised, vested, unvested or outstanding in the
Grantee’s favor (“Data”), for the exclusive purpose of implementing,
administering and managing the Plan.
The Grantee understands that Data will be transferred to the stock plan service
provider selected by the Company, which is assisting the Company with the
implementation, administration and management of the Plan. The Grantee
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipient’s country (e.g., the United States) may
have different data privacy laws and protections than the Grantee’s country. The
Grantee understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative. The Grantee authorizes the Company, the stock
plan service provider and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purposes of implementing, administering
and managing the Grantee’s participation in the Plan. The Grantee understands
that Data will be held only as long as is necessary to implement, administer and
manage the Grantee’s participation in the Plan. The Grantee understands that he
or she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative. Further, the Grantee
understands that he or she is providing the consents herein on a purely
voluntary basis. If the Grantee does not consent, or if the Grantee later seeks
to revoke his or her consent, his or her employment status or service and career
with the Company or any Subsidiary will not be adversely affected; the only
adverse consequence of refusing or withdrawing consent is that the Company would
not be able to grant the Grantee Restricted Stock Units or other equity awards
or administer or maintain such awards. Therefore, the Grantee understands that
refusing or withdrawing his or her consent may affect the Grantee’s ability to
participate in the Plan. For more information on the consequences of the
Grantee’s refusal to consent or withdrawal of consent, the Grantee understands
that he or she may contact his or her local human resources representative.
13. Governing Law; Venue. The Award and the provisions of this Agreement are
governed by, and subject to, the laws of the State of Delaware, without regard
to the conflict of law provisions. For purposes of any action, lawsuit or other
proceedings brought to enforce this Agreement, relating to it, or arising from
it, the parties hereby submit to and consent to the sole and exclusive
jurisdiction of the courts of San Francisco County, California, or the federal
courts for the United States for the Northern District of California, and no
other courts, including any courts where this grant is made and/or to be
performed.
14. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Grantee hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.
15. Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
16. Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Grantee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.
17. Insider Trading Restrictions/Market Abuse Laws. The Grantee acknowledges
that, depending on the Grantee’s country of residence, the Grantee may be
subject to insider trading restrictions and/or market abuse laws, which may
affect the Grantee’s ability to acquire or sell shares of Stock or rights to
shares of Stock ( e.g. , Restricted Stock Units) under the Plan during such
times as the Grantee is considered to have “inside information” regarding the
Company (as defined by the laws in the Grantee’s country). Any restrictions
under these laws or regulations are separate from and in addition to any
restrictions that may be imposed under any applicable Company insider trading
policy. The Grantee acknowledges that it is his or her responsibility to comply
with any applicable restrictions, and the Grantee is advised to speak to his or
her personal advisor on this matter.
18. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Grantee’s participation in the Plan, on the Award and
on any shares of Stock issued upon settlement of the Award, to the extent the
Company determines it is necessary or advisable for legal or administrative
reasons, and to require the Grantee to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.


4

--------------------------------------------------------------------------------





19. Waiver. The Grantee acknowledges that a waiver by the Company of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by the
Grantee or any other Plan participant.
 
ZENDESK, INC.
 
 
By:
 
 
 
 
Title:

 
The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned. Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Grantee (including through an
online acceptance process) is acceptable.
 
Dated:
 
 
 
 
 
 
 
 
Grantee’s Signature
 
 
 
 
 
 
 
 
 
Grantee’s name and address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



5

--------------------------------------------------------------------------------






RESTRICTED STOCK UNIT AWARD AGREEMENT
FOR NON-EMPLOYEE DIRECTORS
UNDER THE ZENDESK, INC.
2014 STOCK OPTION AND INCENTIVE PLAN
 
Name of Grantee:
 
 
 
 
 
No. of Restricted Stock Units:
 
 
 
 
 
Grant Date:
 
 

 
Pursuant to the Zendesk, Inc. 2014 Stock Option and Incentive Plan as amended
through the date hereof (the “Plan”), Zendesk, Inc. (the “Company”) hereby
grants an award of the number of Restricted Stock Units listed above (an
“Award”) to the Grantee named above. Each Restricted Stock Unit shall relate to
one share of Common Stock, par value $0.01 per share (the “Stock”) of the
Company.
1. Restrictions on Transfer of Award. This Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of by the Grantee, and any
shares of Stock issuable with respect to the Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of until (i) the
Restricted Stock Units have vested as provided in Paragraph 2 of this Agreement
and (ii) shares of Stock have been issued to the Grantee in accordance with the
terms of the Plan and this Agreement.
2. Vesting of Restricted Stock Units. The restrictions and conditions of
Paragraph 1 of this Agreement shall lapse on the Vesting Date or Dates specified
in the following schedule so long as the Grantee remains in service as a member
of the Board on such Dates. If a series of Vesting Dates is specified, then the
restrictions and conditions in Paragraph 1 shall lapse only with respect to the
number of Restricted Stock Units specified as vested on such date.
 
Incremental Number of Restricted Stock Units Vested
  
Vesting Date
(    %)
  
            
(    %)
  
 
(    %)
  
 
(    %)
  
 

 
The Administrator may at any time accelerate the vesting schedule specified in
this Paragraph 2.
3. Termination of Service. If the Grantee’s service with the Company and its
Subsidiaries terminates for any reason (including death or disability) prior to
the satisfaction of the vesting conditions set forth in Paragraph 2 above, any
Restricted Stock Units that have not vested as of such date shall automatically
and without notice terminate and be forfeited, and neither the Grantee nor any
of his or her successors, heirs, assigns, or personal representatives will
thereafter have any further rights or interests in such unvested Restricted
Stock Units.
4. Issuance of Shares of Stock. As soon as practicable following each Vesting
Date (but in no event later than two and one-half months after the end of the
year in which the Vesting Date occurs), the Company shall issue to the Grantee
the number of shares of Stock equal to the aggregate number of Restricted Stock
Units that have vested pursuant to Paragraph 2 of this Agreement on such date
and the Grantee shall thereafter have all the rights of a stockholder of the
Company with respect to such shares.
5. Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 2(b) of
the Plan. Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.
6. Responsibility for Taxes. The Grantee acknowledges that, regardless of any
action taken by the Company, the ultimate liability for all Federal, state and
other income tax, social insurance, payroll tax, fringe benefits tax, payment on
account or




--------------------------------------------------------------------------------





other tax related items related to the Grantee’s participation in the Plan and
legally applicable to the Grantee (“Tax-Related Items”) is and remains the
Grantee’s responsibility and may exceed the amount (if any) actually withheld by
the Company. To the extent that the Company is required to withhold upon
settlement of this Award with respect to any Tax-Related Items, such withholding
may be satisfied in accordance with the terms of the Plan.
7. Section 409A of the Code. This Agreement shall be interpreted in such a
manner that all provisions relating to the settlement of the Award are exempt
from the requirements of Section 409A of the Code as “short-term deferrals” as
described in Section 409A of the Code.
8. No Obligation to Continue as a Director. Neither the Plan nor this Award
confers upon the Grantee any rights with respect to continuance as a Director.
9. Integration. This Agreement constitutes the entire agreement between the
parties with respect to this Award and supersedes all prior agreements and
discussions between the parties concerning such subject matter.
10. Nature of Grant. In accepting the Award, the Grantee acknowledges,
understands and agrees that:
(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;
(b) the grant of the Restricted Stock Units is voluntary and occasional and does
not create any contractual or other right to receive future grants of restricted
stock units, or benefits in lieu of restricted stock units, even if restricted
stock units have been granted in the past;
(c) all decisions with respect to future restricted stock units or other grants,
if any, will be at the sole discretion of the Company;
(d) the Award and the Grantee’s participation in the Plan shall not be
interpreted as forming an employment or other service contract with the Company;
(e) the Grantee is voluntarily participating in the Plan;
(f) the Award and any shares of Stock acquired under the Plan are not intended
to replace any pension rights or compensation;
(g) the Award and any shares of Stock acquired under the Plan, and the income
and value of same, are not part of normal or expected compensation for any
purpose, including, without limitation, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or payments or welfare
benefits or similar payments;
(h) the future value of the shares of Stock underlying the Award is unknown,
indeterminable, and cannot be predicted with certainty;
(i) no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from the termination of the Grantee’s
employment or other service relationship (for any reason whatsoever, whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where the Grantee provides services or the terms of the Grantee’s
employment or service agreement, if any), and in consideration of the grant of
the Restricted Stock Units to which the Grantee is otherwise not entitled, the
Grantee irrevocably agrees never to institute any claim against the Company or
any of its Subsidiaries, waives his or her ability, if any, to bring any such
claim, and releases the Company and its Subsidiaries from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, the Grantee shall be deemed
irrevocably to have agreed not to pursue such claim and agree to execute any and
all documents necessary to request dismissal or withdrawal of such claim; and
(j) unless otherwise provided in the Plan or by the Company in its discretion,
the Award and the benefits evidenced by this Agreement do not create any
entitlement to have the Restricted Stock Units or any such benefits transferred
to, or assumed by, another company nor to be exchanged, cashed out or
substituted for, in connection with any corporate transaction affecting the
Stock.


2

--------------------------------------------------------------------------------





11. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Grantee’s participation in the Plan, or the Grantee’s acquisition or sale of the
underlying shares of Stock. The Grantee is hereby advised to consult with his or
her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
12. Data Privacy. The Grantee hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the Grantee’s
personal data as described in this Agreement and any other Award grant materials
by and among, as applicable, the Company and any Subsidiary for the exclusive
purpose of implementing, administering and managing the Grantee’s participation
in the Plan.
The Grantee understands that the Company and its Subsidiaries may hold certain
personal information about the Grantee, including, but not limited to, the
Grantee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all awards
or any other entitlement to shares of Stock awarded, canceled, exercised,
vested, unvested or outstanding in the Grantee’s favor (“Data”), for the
exclusive purpose of implementing, administering and managing the Plan.
The Grantee understands that Data will be transferred to the stock plan service
provider selected by the Company, which is assisting the Company with the
implementation, administration and management of the Plan. The Grantee
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipient’s country (e.g., the United States) may
have different data privacy laws and protections than the Grantee’s country. The
Grantee understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative. The Grantee authorizes the Company, the stock
plan service provider and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purposes of implementing, administering
and managing the Grantee’s participation in the Plan. The Grantee understands
that Data will be held only as long as is necessary to implement, administer and
manage the Grantee’s participation in the Plan. The Grantee understands that he
or she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative. Further, the Grantee
understands that he or she is providing the consents herein on a purely
voluntary basis. If the Grantee does not consent, or if the Grantee later seeks
to revoke his or her consent, his or her employment status or service and career
with the Company or any Subsidiary will not be adversely affected; the only
adverse consequence of refusing or withdrawing consent is that the Company would
not be able to grant the Grantee Restricted Stock Units or other equity awards
or administer or maintain such awards. Therefore, the Grantee understands that
refusing or withdrawing his or her consent may affect the Grantee’s ability to
participate in the Plan. For more information on the consequences of the
Grantee’s refusal to consent or withdrawal of consent, the Grantee understands
that he or she may contact his or her local human resources representative.
13. Governing Law; Venue. The Award and the provisions of this Agreement are
governed by, and subject to, the laws of the State of Delaware, without regard
to the conflict of law provisions. For purposes of any action, lawsuit or other
proceedings brought to enforce this Agreement, relating to it, or arising from
it, the parties hereby submit to and consent to the sole and exclusive
jurisdiction of the courts of San Francisco County, California, or the federal
courts for the United States for the Northern District of California, and no
other courts, including any courts where this grant is made and/or to be
performed.
14. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Grantee hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.
15. Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
16. Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Grantee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.
17. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Grantee’s participation in the Plan, on the Award and
on any shares of Stock issued upon settlement of the Award, to the extent the


3

--------------------------------------------------------------------------------





Company determines it is necessary or advisable for legal or administrative
reasons, and to require the Grantee to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.
18. Waiver. The Grantee acknowledges that a waiver by the Company of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by the
Grantee or any other Plan participant.
 
ZENDESK, INC.
 
 
By:
 
 
 
 
Title:

 
The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned. Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Grantee (including through an
online acceptance process) is acceptable.
 
Dated:
 
 
 
 
 
 
 
 
Grantee’s Signature
 
 
 
 
 
 
 
 
 
Grantee’s name and address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



4

--------------------------------------------------------------------------------






RESTRICTED STOCK UNIT AWARD AGREEMENT
FOR NON-U.S. GRANTEES
UNDER THE ZENDESK, INC.
2014 STOCK OPTION AND INCENTIVE PLAN
 
Name of Grantee:
 
 
 
 
 
 
 
No. of Restricted Stock Units:
 
 
 
 
 
 
 
Grant Date:
 
 
 

 
Pursuant to the Zendesk, Inc. 2014 Stock Option and Incentive Plan as amended
through the date hereof (the “Plan”), Zendesk, Inc. (the “Company”) hereby
grants an award of the number of Restricted Stock Units listed above (an
“Award”) to the Grantee named above. Each Restricted Stock Unit shall relate to
one share of Common Stock, par value $0.01 per share (the “Stock”) of the
Company. The Award shall be governed by and subject to the terms of the Plan and
this Restricted Stock Unit Award Agreement for Non-U.S. Grantees (the “Award
Agreement”) including any special terms and conditions for the Grantee’s country
set forth in any appendix to this Award Agreement (the “Appendix”) (together
with the Award Agreement, the “Agreement”).
1. Restrictions on Transfer of Award. This Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of by the Grantee, and any
shares of Stock issuable with respect to the Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of until (i) the
Restricted Stock Units have vested as provided in Paragraph 2 of this Award
Agreement and (ii) shares of Stock have been issued to the Grantee in accordance
with the terms of the Plan and this Agreement.
2. Vesting of Restricted Stock Units. The restrictions and conditions of
Paragraph 1 of this Award Agreement shall lapse on the Vesting Date or Dates
specified in the following schedule so long as the Grantee remains an employee
or other service provider with the Company or a Subsidiary on such Dates, as
further described in Paragraph 3 of this Award Agreement. If a series of Vesting
Dates is specified, then the restrictions and conditions in Paragraph 1 shall
lapse only with respect to the number of Restricted Stock Units specified as
vested on such date.
 
Incremental Number of Restricted Stock Units Vested
  
Vesting Date
(    %)
  
            
(    %)
  
 
(    %)
  
 
(    %)
  
 

 
The Administrator may at any time accelerate the vesting schedule specified in
this Paragraph 2.
3. Termination of Service Relationship. If the Grantee’s service relationship
with the Company and its Subsidiaries terminates for any reason (including death
or disability) prior to the satisfaction of the vesting conditions set forth in
Paragraph 2 above, any Restricted Stock Units that have not vested as of such
date shall automatically and without notice terminate and be forfeited, and
neither the Grantee nor any of his or her successors, heirs, assigns, or
personal representatives will thereafter have any further rights or interests in
such unvested Restricted Stock Units.
For purposes of the Award, the Grantee’s service relationship will be considered
terminated as of the date the Grantee is no longer actively providing services
to the Company or any Subsidiary (regardless of the reason for such termination
and whether or not later found to be invalid or in breach of labor laws in the
jurisdiction where the Grantee is providing services or the terms of the
Grantee’s service agreement, if any). Unless otherwise determined by the
Company, the Grantee’s right to vest in the Restricted Stock Units under the
Plan, if any, will terminate as of such date and will not be extended by any
notice period ( e.g., the Grantee’s period of service would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under labor laws in the jurisdiction where the Grantee is providing
services or the terms of the Grantee’s service agreement, if any). The
Administrator shall have the exclusive discretion to determine when the Grantee
is no longer




--------------------------------------------------------------------------------





actively providing services for purposes of his or her Award (including whether
the Grantee may still be considered to be providing services while on a leave of
absence).
4. Issuance of Shares of Stock. As soon as practicable following each Vesting
Date (but in no event later than two and one-half months after the end of the
year in which the Vesting Date occurs), the Company shall issue to the Grantee
the number of shares of Stock equal to the aggregate number of Restricted Stock
Units that have vested pursuant to Paragraph 2 of this Award Agreement on such
date and the Grantee shall thereafter have all the rights of a stockholder of
the Company with respect to such shares.
5. Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 2(b) of
the Plan. Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.
6. Responsibility for Taxes. The Grantee acknowledges that, regardless of any
action taken by the Company or, if different, any Subsidiary for which the
Grantee renders services (the “Service Recipient”), the ultimate liability for
all income tax, social insurance, payroll tax, fringe benefits tax, payment on
account or other tax-related items related to the Grantee’s participation in the
Plan and legally applicable to the Grantee (“Tax-Related Items”) is and remains
the Grantee’s responsibility and may exceed the amount actually withheld by the
Company or the Service Recipient. The Grantee further acknowledges that the
Company and/or the Service Recipient (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Restricted Stock Units, including, but not limited to, the grant, vesting
or settlement of the Restricted Stock Units, the subsequent sale of any shares
of Stock acquired under the Plan and the receipt of any dividends or dividend
equivalents; and (ii) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of the Restricted Stock Units to reduce or
eliminate the Grantee’s liability for Tax-Related Items or achieve any
particular tax result. Further, if the Grantee is subject to Tax-Related Items
in more than one jurisdiction between the Grant Date and the date of any
relevant taxable or tax withholding event, as applicable, the Grantee
acknowledges that the Company and/or the Service Recipient (or former service
recipient, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.
Prior to the relevant taxable or tax withholding event, as applicable, the
Grantee agrees to make adequate arrangements satisfactory to the Company and/or
the Service Recipient to satisfy all Tax-Related Items. In this regard, the
Grantee authorizes the Company and/or the Service Recipient, or their respective
agents, at their discretion, to satisfy their withholding obligations, if any,
with regard to all Tax-Related Items by one or a combination of the following:
(1)
withholding from the Grantee’s wages or other cash compensation paid to the
Grantee by the Company and/or the Service Recipient; or

(2)
withholding from proceeds of the sale of shares of Stock acquired upon
settlement of the Restricted Stock Units either through a voluntary sale or
through a mandatory sale arranged by the Company (on the Grantee’s behalf
pursuant to this authorization without further consent); or

(3)
withholding in shares of Stock to be issued upon settlement of the Restricted
Stock Units; or

(4)
by any other method deemed by the Company to comply with applicable laws.

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case the Grantee will receive a refund of any over-withheld
amount in cash and will have no entitlement to the equivalent in shares. If the
obligation for Tax-Related Items is satisfied by withholding in shares of Stock,
for tax purposes, the Grantee is deemed to have been issued the full number of
shares subject to the vested Restricted Stock Units, notwithstanding that a
number of the shares are held back solely for the purpose of paying the
Tax-Related Items.
Finally, the Grantee agrees to pay to the Company or the Service Recipient any
amount of Tax-Related Items that the Company or the Service Recipient may be
required to withhold or account for as a result of the Grantee’s participation
in the Plan that cannot be satisfied by the means previously described. The
Company may refuse to issue or deliver the shares or the proceeds of the sale of
shares of Stock if the Grantee fails to comply with his or her obligations in
connection with the Tax-Related Items.
7. Section 409A of the Code. This Agreement shall be interpreted in such a
manner that all provisions relating to the settlement of the Award are exempt
from the requirements of Section 409A of the Code as “short-term deferrals” as
described in Section 409A of the Code.


2

--------------------------------------------------------------------------------





8. No Obligation to Continue Service Relationship. Neither the Company nor any
Subsidiary is obligated by or as a result of the Plan or this Agreement to
continue the Grantee’s service relationship and neither the Plan nor this
Agreement shall interfere in any way with the right of the Company or any
Subsidiary to terminate the Grantee’s service relationship at any time.
9. Integration. This Agreement constitutes the entire agreement between the
parties with respect to this Award and supersedes all prior agreements and
discussions between the parties concerning such subject matter.
10. Nature of Grant. In accepting the Award, the Grantee acknowledges,
understands and agrees that:
(i) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;
(ii) the grant of the Restricted Stock Units is voluntary and occasional and
does not create any contractual or other right to receive future grants of
restricted stock units, or benefits in lieu of restricted stock units, even if
restricted stock units have been granted in the past;
(iii) all decisions with respect to future restricted stock units or other
grants, if any, will be at the sole discretion of the Company;
(iv) the Award and the Grantee’s participation in the Plan shall not be
interpreted as forming a service contract with the Company;
(v) the Grantee is voluntarily participating in the Plan;
(vi) the Award and any shares of Stock acquired under the Plan are not intended
to replace any pension rights or compensation;
(vii) the Award and any shares of Stock acquired under the Plan, and the income
and value of same, are not part of normal or expected compensation for any
purpose, including, without limitation, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or payments or welfare
benefits or similar payments;
(viii) the future value of the shares of Stock underlying the Award is unknown,
indeterminable, and cannot be predicted with certainty;
(ix) no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from the termination of the Grantee’s service
relationship (for any reason whatsoever, whether or not later found to be
invalid or in breach of employment laws in the jurisdiction where the Grantee is
providing services or the terms of the Grantee’s service agreement, if any), and
in consideration of the grant of the Restricted Stock Units to which the Grantee
is otherwise not entitled, the Grantee irrevocably agrees never to institute any
claim against the Company, the Service Recipient or any other Subsidiary, waives
his or her ability, if any, to bring any such claim, and releases, the Company,
the Service Recipient and any other Subsidiary from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, the Grantee shall be deemed
irrevocably to have agreed not to pursue such claim and agree to execute any and
all documents necessary to request dismissal or withdrawal of such claim;
(x) unless otherwise provided in the Plan or by the Company in its discretion,
the Award and the benefits evidenced by this Agreement do not create any
entitlement to have the Restricted Stock Units or any such benefits transferred
to, or assumed by, another company nor to be exchanged, cashed out or
substituted for, in connection with any corporate transaction affecting the
Stock; and
(xi) neither, the Company, the Service Recipient nor any other Subsidiary shall
be liable for any foreign exchange rate fluctuation between the Grantee’s local
currency and the United States Dollar that may affect the value of the Award or
of any amounts due to the Grantee pursuant to settlement of the Award or the
subsequent sale of any shares of Stock acquired upon settlement.
11. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Grantee’s participation in the Plan, or the Grantee’s acquisition or sale of the


3

--------------------------------------------------------------------------------





underlying shares of Stock. The Grantee is hereby advised to consult with his or
her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
12. Data Privacy. The Grantee hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the Grantee’s
personal data as described in this Agreement and any other Award grant materials
by and among, as applicable, the Company, the Service Recipient and any other
Subsidiary for the exclusive purpose of implementing, administering and managing
the Grantee’s participation in the Plan.
The Grantee understands that the Company, the Service Recipient and any other
Subsidiary may hold certain personal information about the Grantee, including,
but not limited to, the Grantee’s name, home address and telephone number, date
of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all awards or any other entitlement to shares of Stock
awarded, canceled, exercised, vested, unvested or outstanding in the Grantee’s
favor (“Data”), for the exclusive purpose of implementing, administering and
managing the Plan.
The Grantee understands that Data will be transferred to the stock plan service
provider selected by the Company, which is assisting the Company with the
implementation, administration and management of the Plan. The Grantee
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipient’s country (e.g., the United States) may
have different data privacy laws and protections than the Grantee’s country. The
Grantee understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative. The Grantee authorizes the Company, the stock
plan service provider and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purposes of implementing, administering
and managing the Grantee’s participation in the Plan. The Grantee understands
that Data will be held only as long as is necessary to implement, administer and
manage the Grantee’s participation in the Plan. The Grantee understands that he
or she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative. Further, the Grantee
understands that he or she is providing the consents herein on a purely
voluntary basis. If the Grantee does not consent, or if the Grantee later seeks
to revoke his or her consent, his or her service relationship with the Company,
the Service Recipient or any other Subsidiary will not be adversely affected;
the only adverse consequence of refusing or withdrawing consent is that the
Company would not be able to grant the Grantee Restricted Stock Units or other
equity awards or administer or maintain such awards. Therefore, the Grantee
understands that refusing or withdrawing his or her consent may affect the
Grantee’s ability to participate in the Plan. For more information on the
consequences of the Grantee’s refusal to consent or withdrawal of consent, the
Grantee understands that he or she may contact his or her local human resources
representative.
13. Governing Law; Venue. The Award and the provisions of this Agreement are
governed by, and subject to, the laws of the State of Delaware, without regard
to the conflict of law provisions. For purposes of any action, lawsuit or other
proceedings brought to enforce this Agreement, relating to it, or arising from
it, the parties hereby submit to and consent to the sole and exclusive
jurisdiction of the courts of San Francisco County, California, or the federal
courts for the United States for the Northern District of California, and no
other courts, including any courts where this grant is made and/or to be
performed.
14. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Grantee hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.
15. Language. If the Grantee has received this Agreement, or any other document
related to the Award and/or the Plan translated into a language other than
English and if the meaning of the translated version is different than the
English version, the English version will control.
16. Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
17. Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Grantee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.


4

--------------------------------------------------------------------------------





18. Appendix. Notwithstanding any provisions in this Award Agreement, the Award
shall be subject to any special terms and conditions set forth in any Appendix
to this Award Agreement for the Grantee’s country. Moreover, if the Grantee
relocates to one of the countries included in the Appendix, the special terms
and conditions for such country will apply to the Grantee, to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons. The Appendix
constitutes part of this Award Agreement.
19. Insider Trading Restrictions/Market Abuse Laws. The Grantee acknowledges
that, depending on the Grantee’s country of residence, the Grantee may be
subject to insider trading restrictions and/or market abuse laws, which may
affect the Grantee’s ability to acquire or sell shares of Stock or rights to
shares of Stock ( e.g. , Restricted Stock Units) under the Plan during such
times as the Grantee is considered to have “inside information” regarding the
Company (as defined by the laws in the Grantee’s country). Any restrictions
under these laws or regulations are separate from and in addition to any
restrictions that may be imposed under any applicable Company insider trading
policy. The Grantee acknowledges that it is his or her responsibility to comply
with any applicable restrictions, and the Grantee is advised to speak to his or
her personal advisor on this matter.
20. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Grantee’s participation in the Plan, on the Award and
on any shares of Stock issued upon settlement of the Award, to the extent the
Company determines it is necessary or advisable for legal or administrative
reasons, and to require the Grantee to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.
21. Waiver. The Grantee acknowledges that a waiver by the Company of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by the
Grantee or any other Plan participant.
 
ZENDESK, INC.
 
 
By:
 
 
 
 
Title:

 
The Agreement is hereby accepted and the terms and conditions thereof hereby
agreed to by the undersigned. Electronic acceptance of this Agreement pursuant
to the Company’s instructions to the Grantee (including through an online
acceptance process) is acceptable.
 
Dated:
 
 
 
 
 
 
 
 
Grantee’s Signature
 
 
 
 
 
 
 
 
 
Grantee’s name and address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



5

--------------------------------------------------------------------------------






APPENDIX
TO THE
RESTRICTED STOCK UNIT AWARD AGREEMENT
FOR NON-U.S. GRANTEES
Terms and Conditions
This Appendix includes additional terms and conditions that govern the Award if
the Grantee works and/or resides in one of the countries listed below. If the
Grantee is a citizen or resident of a country other than the one in which the
Grantee is currently working and/or residing (or is considered as such for local
law purposes), or the Grantee transfers employment to a different country after
the Award is granted, the Company will, in its discretion, determine the extent
to which the terms and conditions contained herein will apply to the Grantee.
Notifications
This Appendix also includes information regarding certain other issues of which
the Grantee should be aware with respect to the Grantee’s participation in the
Plan. The information is based on the securities, exchange control and other
laws in effect in the respective countries as of December 2013. Such laws are
often complex and change frequently. As a result, the Company strongly
recommends that the Grantee not rely on the information noted herein as the only
source of information relating to the consequences of participation in the Plan
because the information may be out-of-date at the time the Grantee vests in the
Restricted Stock Units or sells any shares of Stock issued at settlement of the
Award.
In addition, the information contained herein is general in nature and may not
apply to the Grantee’s particular situation. As a result, the Company is not in
a position to assure the Grantee of any particular result. Accordingly, the
Grantee is strongly advised to seek appropriate professional advice as to how
the relevant laws in the Grantee’s country may apply to the Grantee’s individual
situation.
If the Grantee is a citizen or resident of a country other than the one in which
the Grantee is currently working and/or residing (or is considered as such for
local law purposes), or if the Grantee transfers employment to a different
country after the Award is granted, the notifications contained in this Appendix
may not be applicable to the Grantee in the same manner.
Capitalized terms used but not defined in this Appendix shall have the same
meanings assigned to them in the Plan and the Award Agreement.
AUSTRALIA
Notifications
Securities Law Information. If the Grantee acquires shares of Stock under the
Plan and offers the shares for sale to a person or entity resident in Australia,
the offer may be subject to disclosure requirements under Australian law. The
Grantee should consult with his or her personal legal advisor before making any
such offer in Australia.
BRAZIL
Terms and Conditions
Compliance with Law. The Grantee must comply with applicable Brazilian laws and
is responsible for paying any and all applicable taxes associated with the
settlement of the Award, the receipt of any dividends, and the sale of shares of
Stock acquired under the Plan.
Notifications
Exchange Control Information. If the Grantee is a resident or is domiciled in
Brazil, he or she will be required to submit an annual declaration of assets and
rights held outside of Brazil to the Central Bank of Brazil if the aggregate
value of such assets and rights equals or exceeds US$100,000. Assets and rights
that must be reported include any shares of Stock acquired under the Plan.
Foreign individuals holding Brazilian visas are considered Brazilian residents
for purposes of this reporting requirement and must declare at least the assets
held abroad that were acquired subsequent to the date of admittance as a
resident of Brazil.


6

--------------------------------------------------------------------------------





DENMARK
Notifications
Securities/Tax Reporting Information. The Grantee may hold shares of Stock
acquired under the Plan in a safety-deposit account ( e.g. , a brokerage
account) with either a Danish bank or with an approved foreign broker or bank.
If the shares of Stock are held with a foreign broker or bank, the Grantee is
required to inform the Danish Tax Administration about the safety-deposit
account. For this purpose, the Grantee must file a Form V (Erklaering V) with
the Danish Tax Administration. Both the Grantee and the broker or bank must sign
the Form V. By signing the Form V, the broker or bank undertakes an obligation,
without further request each year, to forward information to the Danish Tax
Administration concerning the shares of Stock in the safety-deposit account. In
the event that the applicable broker or bank with which the account is held does
not wish to, or, pursuant to the laws of the country in question, is not allowed
to assume such obligation to report, the Grantee will be solely responsible for
providing certain details regarding the foreign brokerage or bank account and
any shares of Stock acquired in connection with the Plan and held in such
account to the Danish Tax Administration as part of the Grantee’s annual income
tax return. By signing the Form V, the Grantee authorizes the Danish Tax
Administration to examine the account. A sample of the Declaration V can be
found at the following website: www.skat.dk/getFile.aspx?Id=47392.
In addition, if the Grantee opens a brokerage account (or a deposit account with
a U.S. bank), the brokerage account (or bank account, as applicable) will be
treated as a deposit account because cash can be held in the account. Therefore,
the Grantee must also file a Form K (Erklaering K) with the Danish Tax
Administration. Both the Grantee and the broker must sign the Form K. By signing
the Form K, the broker or bank, as applicable, undertakes an obligation, without
further request each year, to forward information to the Danish Tax
Administration concerning the content of the deposit account. In the event that
the applicable financial institution (broker or bank) with which the account is
held does not wish to, or, pursuant to the laws of the country in question, is
not allowed to assume such obligation to report, the Grantee will be solely
responsible for providing certain details regarding the foreign brokerage or
bank account to the Danish Tax Administration as part of the Grantee’s annual
income tax return. By signing the Form K, the Grantee authorizes the Danish Tax
Administration to examine the account. A sample of Declaration K can be found at
the following website: www.skat.dk/getFile.aspx?Id=42409&newwindow=true.
FRANCE
Term and Conditions
Language Consent. By accepting the Award, the Grantee confirms having read and
understood the documents relating to this grant (the Plan and the Agreement)
which were provided to the Grantee in English. The Grantee accepts the terms of
those documents accordingly.
Reconnaissance Relative à la Langue Utilisée. En acceptant le attribution, le
Bénéficiaire confirme avoir lu et compris les documents relatifs à cette
attribution (le Plan et ce Contrat) qui ont été communiqués au Bénéficiaire en
langue anglaise. Le Bénéficiaire accepte les termes de ces documents en
connaissance de cause.
Notifications
Foreign Asset/Account Reporting Information. If the Grantee maintains a foreign
bank account, the Grantee is required to report such account to the French tax
authorities on his or her annual tax return.
GERMANY
Notifications
Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank ( Bundesbank ). In case of payments
in connection with securities (including proceeds realized upon the sale of
shares of Stock or the receipt of dividends), the report must be made by the 5th
day of the month following the month in which the payment was received.
Effective from September 2013, the report must be filed electronically. The form
of report (“ Allgemeine Meldeportal Statistik ”) can be accessed via the
Bundesbank’s website (www.bundesbank.de) and is available in both German and
English. The Grantee is responsible for making this report.
IRELAND
Notifications


7

--------------------------------------------------------------------------------





Director Reporting Obligation. If the Grantee is a director, shadow director or
secretary of a Subsidiary in Ireland, the Grantee must notify the Irish
Subsidiary in writing within five business days of receiving or disposing of an
interest in the Company ( e.g. , Restricted Stock Units, shares of Stock), or
within five business days of becoming aware of the event giving rise to the
notification requirement or within five days of becoming a director or secretary
if such an interest exists at the time. This notification requirement also
applies with respect to the interests of the Grantee’s spouse or children under
the age of 18 (whose interests will be attributed to the Grantee if the Grantee
is a director, shadow director or secretary).
JAPAN
Notifications
Foreign Asset/Account Reporting Information. The Grantee is required to report
details of any assets held outside of Japan as of December 31, including shares
of Stock acquired under the Plan, to the extent such assets have a total net
fair market value exceeding ¥50,000,000. Such report will be due by March 15
each year. The Grantee is responsible for complying with this reporting
obligation and is advised to consult with his or her personal tax advisor in
this regard.
PHILIPPINES
Notifications
Securities Law Information. The Grantee acknowledges that he or she is permitted
to sell shares of Stock acquired under the Plan through the designated Plan
broker appointed by the Company (or such other broker to whom the Grantee
transfers his or her shares of Stock), provided that such sale takes place
outside of the Philippines through the facilities of the [insert stock market on
which shares will be listed] on which the shares are listed.
SINGAPORE
Notifications
Securities Law Information. The grant of the Restricted Stock Units is being
made pursuant to the “Qualifying Person” exemption” under section 273(1)(f) of
the Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Plan has not
been lodged or registered as a prospectus with the Monetary Authority of
Singapore. The Grantee should note that the Restricted Stock Units are subject
to section 257 of the SFA and the Grantee will not be able to make (i) any
subsequent sale of the shares of Stock in Singapore or (ii) any offer of such
subsequent sale of the shares of Stock subject to the Restricted Stock Units in
Singapore, unless such sale or offer in is made pursuant to the exemptions under
Part XIII Division 1 Subdivision (4) (other than section 280) of the SFA. The
shares of Stock are currently traded on the [insert stock exchange on which
shares will be listed], which is located outside of Singapore, under the ticker
symbol “[insert]” and shares of Stock acquired under the Plan may be sold
through this exchange.
Director Reporting Obligation. If the Grantee is a director, associate director
or shadow director of a Singapore Subsidiary, he or she is subject to certain
notification requirements under the Singapore Companies Act, regardless of
whether he or she is a Singapore resident or employed in Singapore. Among these
requirements is the obligation to notify the Singapore Subsidiary in writing
when the Grantee receives or disposes of an interest ( e.g., Restricted Stock
Units, shares of Stock) in the Company or a Subsidiary. These notifications must
be made within two business days of acquiring or disposing of any interest in
the Company or any Subsidiary or within two business days of becoming a
director, associate director or shadow director if such an interest exists at
that time.
UNITED KINGDOM
Terms and Conditions
Responsibility for Taxes. The following provisions supplement Paragraph 6 of the
Award Agreement:
If payment or withholding of income tax is not made within ninety (90) days of
the event giving rise to the Tax-Related Items or such other period specified in
Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003 (the
“Due Date”), the amount of any uncollected income tax will constitute a loan
owed by the Grantee to the Service Recipient, effective on the Due Date. The
loan will bear interest at the then-current official rate of Her Majesty’s
Revenue and Customs (“HMRC”) and it will be immediately due and repayable by the
Grantee, and the Company or the Service Recipient may recover it at any time
thereafter by any of the means referred to in Paragraph 6 of the Award
Agreement.


8

--------------------------------------------------------------------------------





Notwithstanding the foregoing, if the Grantee is a director or executive officer
of the Company (within the meaning of Section 13(k) of the 1934 Act), the
Grantee will not be eligible for such a loan to cover the unpaid income tax. In
the event that the Grantee is such a director or executive officer and the
income tax is not collected from or paid by the Grantee by the Due Date, the
amount of any uncollected taxes will constitute a benefit to the Grantee on
which additional income tax and national insurance contributions (“NICs”) will
be payable. The Grantee will be responsible for reporting and paying any income
tax due on this additional benefit directly to HMRC under the self-assessment
regime and for paying to the Company or the Service Recipient, as applicable,
any employee NICs due on this additional benefit, which the Company or the
Service Recipient may recover from the Grantee by any of the means referred to
in Paragraph 6 of the Award Agreement.
Joint Election. As a condition of the Grantee’s participation in the Plan and
vesting of the Restricted Stock Units, the Grantee shall accept any liability
for secondary Class 1 NICs which may be payable by the Company and/or the
Service Recipient in connection with the Award and any event giving rise to
Tax-Related Items (the “Employer’s Liability”). Without prejudice to the
foregoing, the Grantee shall enter into a joint election with the Company or the
Service Recipient, the form of such joint election being formally approved by
HMRC (the “Joint Election”), and any other required consent or elections,
including any such other joint elections as may be required between the Grantee
and any successor to the Company and/or the Service Recipient. The Company
and/or the Service Recipient may collect the Employer’s Liability from the
Grantee by any of the means set forth in Paragraph 6 of the Award Agreement.


9

--------------------------------------------------------------------------------






RESTRICTED STOCK AWARD AGREEMENT
UNDER THE ZENDESK, INC.
2014 STOCK OPTION AND INCENTIVE PLAN
 
Name of Grantee:
 
 
 
 
 
No. of Shares:
 
 
 
 
 
Grant Date:
 
 

 
Pursuant to the Zendesk, Inc. 2014 Stock Option and Incentive Plan as amended
through the date hereof (the “Plan”), Zendesk, Inc. (the “Company”) hereby
grants a Restricted Stock Award (an “Award”) to the Grantee named above. Upon
acceptance of this Award, the Grantee shall receive the number of shares of
Common Stock, par value $0.01 per share (the “Stock”) of the Company specified
above, subject to the restrictions and conditions set forth herein and in the
Plan. The Company acknowledges the receipt from the Grantee of consideration
with respect to the par value of the Stock in the form of cash, past or future
services rendered to the Company by the Grantee or such other form of
consideration as is acceptable to the Administrator.
1. Award. The shares of Restricted Stock awarded hereunder shall be issued and
held by the Company’s transfer agent in book entry form, and the Grantee’s name
shall be entered as the stockholder of record on the books of the Company.
Thereupon, the Grantee shall have all the rights of a stockholder with respect
to such shares, including voting and dividend rights, subject, however, to the
restrictions and conditions specified in Paragraph 2 below. The Grantee shall
(i) sign and deliver to the Company a copy of this Award Agreement and
(ii) deliver to the Company a stock power endorsed in blank.
2. Restrictions and Conditions.
(a) Any book entries for the shares of Restricted Stock granted herein shall
bear an appropriate legend, as determined by the Administrator in its sole
discretion, to the effect that such shares are subject to restrictions as set
forth herein and in the Plan.
(b) Shares of Restricted Stock granted herein may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of by the Grantee prior
to vesting.
(c) If the Grantee’s employment with the Company and its Subsidiaries is
voluntarily or involuntarily terminated for any reason (including death) prior
to vesting of shares of Restricted Stock granted herein, all shares of
Restricted Stock shall immediately and automatically be forfeited and returned
to the Company.
3. Vesting of Restricted Stock. The restrictions and conditions in Paragraph 2
of this Agreement shall lapse on the Vesting Date or Dates specified in the
following schedule so long as the Grantee remains an employee of the Company or
a Subsidiary on such Dates. If a series of Vesting Dates is specified, then the
restrictions and conditions in Paragraph 2 shall lapse only with respect to the
number of shares of Restricted Stock specified as vested on such date.
 
Incremental Number of Shares Vested
  
Vesting Date
(    %)
  
            
(    %)
  
            
(    %)
  
            
(    %)
  
            
(    %)
  
            

 
Subsequent to such Vesting Date or Dates, the shares of Stock on which all
restrictions and conditions have lapsed shall no longer be deemed Restricted
Stock. The Administrator may at any time accelerate the vesting schedule
specified in this Paragraph 3.
4. Dividends. Dividends on shares of Restricted Stock shall be paid currently to
the Grantee.




--------------------------------------------------------------------------------





5. Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Award shall be subject to and governed by all the terms and conditions of the
Plan, including the powers of the Administrator set forth in Section 2(b) of the
Plan. Capitalized terms in this Agreement shall have the meaning specified in
the Plan, unless a different meaning is specified herein.
6. Transferability. This Agreement is personal to the Grantee, is non-assignable
and is not transferable in any manner, by operation of law or otherwise, other
than by will or the laws of descent and distribution.
7. Responsibility for Taxes. The Grantee acknowledges that, regardless of any
action taken by the Company or, if different, the Subsidiary which employs the
Grantee (the “Employer”), the ultimate liability for all Federal, state and
other income tax, social insurance, payroll tax, fringe benefits tax, payment on
account or other tax related items related to the Grantee’s participation in the
Plan and legally applicable to the Grantee (“Tax-Related Items”) is and remains
the Grantee’s responsibility and may exceed the amount actually withheld by the
Company or the Employer. The Grantee further acknowledges that the Company
and/or the Employer (i) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the Award,
including, but not limited to, the grant or vesting of the Restricted Stock, the
subsequent sale of any shares of Stock acquired under the Plan and the receipt
of any dividends or dividend equivalents; and (ii) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
Restricted Stock to reduce or eliminate the Grantee’s liability for Tax-Related
Items or achieve any particular tax result. Further, if the Grantee is subject
to Tax-Related Items in more than one jurisdiction between the Grant Date and
the date of any relevant taxable or tax withholding event, as applicable, the
Grantee acknowledges that the Company and/or the Employer (or former employer,
as applicable) may be required to withhold or account for Tax-Related Items in
more than one jurisdiction.
(a) Prior to the relevant taxable or tax withholding event, as applicable, the
Grantee agrees to make adequate arrangements satisfactory to the Company and/or
the Employer to satisfy all Tax-Related Items. In this regard, the Grantee
authorizes the Company and/or the Employer, or their respective agents, at their
discretion, to satisfy their withholding obligations, if any, with regard to all
Tax-Related Items by one or a combination of the following:
(i) withholding from the Grantee’s wages or other cash compensation paid to the
Grantee by the Company and/or the Employer; or
(ii) withholding from proceeds of the sale of shares of Stock that are no longer
subject to restrictions either through a voluntary sale or through a mandatory
sale arranged by the Company (on the Grantee’s behalf pursuant to this
authorization without further consent); or
(iii) by any other method deemed by the Company to comply with applicable laws.
(b) Depending on the withholding method and subject to the foregoing, the
Company may withhold or account for Tax-Related Items by considering applicable
minimum statutory withholding amounts or other applicable withholding rates,
including maximum applicable rates, in which case the Grantee will receive a
refund of any over-withheld amount in cash and will have no entitlement to the
equivalent in shares.
(c) Finally, the Grantee agrees to pay to the Company or the Employer any amount
of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of the Grantee’s participation in the Plan
that cannot be satisfied by the means previously described. The Company may
refuse to remove the restrictions on the shares of Stock if the Grantee fails to
comply with his or her obligations in connection with the Tax-Related Items.
(d) Election Under Section 83(b). The Grantee and the Company hereby agree that
the Grantee may, within 30 days following the Grant Date of this Award, file
with the Internal Revenue Service and the Company an election under
Section 83(b) of the Internal Revenue Code. In the event the Grantee makes such
an election, he or she agrees to provide a copy of the election to the Company.
The Grantee acknowledges that he or she is responsible for obtaining the advice
of his or her tax advisors with regard to the Section 83(b) election and that he
or she is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents with regard to such
election.
8. No Obligation to Continue Employment. Neither the Company nor any Subsidiary
is obligated by or as a result of the Plan or this Agreement to continue the
Grantee in employment and neither the Plan nor this Agreement shall interfere in
any way with the right of the Company or any Subsidiary to terminate the
employment of the Grantee at any time.
9. Integration. This Agreement constitutes the entire agreement between the
parties with respect to this Award and supersedes all prior agreements and
discussions between the parties concerning such subject matter.
10. Nature of Grant. In accepting the Award, the Grantee acknowledges,
understands and agrees that:


2

--------------------------------------------------------------------------------





(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;
(b) the grant of the Restricted Stock is voluntary and occasional and does not
create any contractual or other right to receive future grants of restricted
stock, or benefits in lieu of restricted stock, even if restricted stock has
been granted in the past;
(c) all decisions with respect to future restricted stock or other grants, if
any, will be at the sole discretion of the Company;
(d) the Award and the Grantee’s participation in the Plan shall not be
interpreted as forming an employment or other service contract with the Company;
(e) the Grantee is voluntarily participating in the Plan;
(f) the Award and any shares of Stock acquired under the Plan are not intended
to replace any pension rights or compensation;
(g) the Award and any shares of Stock acquired under the Plan, and the income
and value of same, are not part of normal or expected compensation for any
purpose, including, without limitation, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or payments or welfare
benefits or similar payments;
(h) the future value of the shares of Stock underlying the Award is unknown,
indeterminable, and cannot be predicted with certainty;
(i) no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from the termination of the Grantee’s
employment or other service relationship (for any reason whatsoever, whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where the Grantee provides services or the terms of the Grantee’s
employment or service agreement, if any), and in consideration of the grant of
the Restricted Stock to which the Grantee is otherwise not entitled, the Grantee
irrevocably agrees never to institute any claim against the Company or any of
its Subsidiaries, waives his or her ability, if any, to bring any such claim,
and releases the Company and any Subsidiary from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, the Grantee shall be deemed
irrevocably to have agreed not to pursue such claim and agree to execute any and
all documents necessary to request dismissal or withdrawal of such claim; and
(j) unless otherwise provided in the Plan or by the Company in its discretion,
the Award and the benefits evidenced by this Agreement do not create any
entitlement to have the Restricted Stock or any such benefits transferred to, or
assumed by, another company nor to be exchanged, cashed out or substituted for,
in connection with any corporate transaction affecting the Stock.
11. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Grantee’s participation in the Plan, or the Grantee’s acquisition or sale of the
underlying shares of Stock. The Grantee is hereby advised to consult with his or
her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
12. Data Privacy. The Grantee hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the Grantee’s
personal data as described in this Agreement and any other Award grant materials
by and among, as applicable, the Employer, the Company and any of its
Subsidiaries for the exclusive purpose of implementing, administering and
managing the Grantee’s participation in the Plan.
The Grantee understands that the Employer, the Company and its Subsidiaries may
hold certain personal information about the Grantee, including, but not limited
to, the Grantee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all awards
or any other entitlement to shares of Stock awarded, canceled, exercised,
vested, unvested or outstanding in the Grantee’s favor (“Data”), for the
exclusive purpose of implementing, administering and managing the Plan.


3

--------------------------------------------------------------------------------





The Grantee understands that Data will be transferred to the stock plan service
provider selected by the Company, which is assisting the Company with the
implementation, administration and management of the Plan. The Grantee
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipient’s country (e.g., the United States) may
have different data privacy laws and protections than the Grantee’s country. The
Grantee understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative. The Grantee authorizes the Company, the stock
plan service provider and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purposes of implementing, administering
and managing the Grantee’s participation in the Plan. The Grantee understands
that Data will be held only as long as is necessary to implement, administer and
manage the Grantee’s participation in the Plan. The Grantee understands that he
or she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative. Further, the Grantee
understands that he or she is providing the consents herein on a purely
voluntary basis. If the Grantee does not consent, or if the Grantee later seeks
to revoke his or her consent, his or her employment status or service and career
with the Company or any Subsidiary will not be adversely affected; the only
adverse consequence of refusing or withdrawing consent is that the Company would
not be able to grant the Grantee Restricted Stock or other equity awards or
administer or maintain such awards. Therefore, the Grantee understands that
refusing or withdrawing his or her consent may affect the Grantee’s ability to
participate in the Plan. For more information on the consequences of the
Grantee’s refusal to consent or withdrawal of consent, the Grantee understands
that he or she may contact his or her local human resources representative.
13. Governing Law; Venue. The Award and the provisions of this Agreement are
governed by, and subject to, the laws of the State of Delaware, without regard
to the conflict of law provisions. For purposes of any action, lawsuit or other
proceedings brought to enforce this Agreement, relating to it, or arising from
it, the parties hereby submit to and consent to the sole and exclusive
jurisdiction of the courts of San Francisco County, California, or the federal
courts for the United States for the Northern District of California, and no
other courts, including any courts where this grant is made and/or to be
performed.
14. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Grantee hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.
15. Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
16. Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Grantee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.
17. Insider Trading Restrictions/Market Abuse Laws. The Grantee acknowledges
that, depending on the Grantee’s country of residence, the Grantee may be
subject to insider trading restrictions and/or market abuse laws, which may
affect the Grantee’s ability to acquire or sell shares of Stock under the Plan
during such times as the Grantee is considered to have “inside information”
regarding the Company (as defined by the laws in the Grantee’s country). Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable Company insider
trading policy. The Grantee acknowledges that it is his or her responsibility to
comply with any applicable restrictions, and the Grantee is advised to speak to
his or her personal advisor on this matter.
18. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Grantee’s participation in the Plan, on the Award and
on any shares of Stock issued pursuant to this Award, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require the Grantee to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing.
19. Waiver. The Grantee acknowledges that a waiver by the Company of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by the
Grantee or any other Plan participant.
 


4

--------------------------------------------------------------------------------





ZENDESK, INC.
 
 
By:
 
 
 
 
Title:



The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned. Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Grantee (including through an
online acceptance process) is acceptable.
 
Dated:
 
 
 
 
 
 
 
 
Grantee’s Signature
 
 
 
 
 
 
 
 
 
Grantee’s name and address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



5

--------------------------------------------------------------------------------






GLOBAL NON-QUALIFIED STOCK OPTION AGREEMENT
UNDER THE ZENDESK, INC.
2014 STOCK OPTION AND INCENTIVE PLAN
Name of Optionee:
 
 
No. of Option Shares:
 
 
Option Exercise Price per Share
$
 
 
[FMV on Grant Date]
 
Grant Date:
 
 
Expiration Date
 
 

Pursuant to the Zendesk, Inc. 2014 Stock Option and Incentive Plan as amended
through the date hereof (the “Plan”), Zendesk, Inc. (the “Company”) hereby
grants to the Optionee named above an option (the “Stock Option”) to purchase on
or prior to the Expiration Date specified above all or part of the number of
shares of Common Stock, par value $0.01 per share (the “Stock”) of the Company
specified above at the Option Exercise Price per Share specified above. This
Stock Option shall be governed by and subject to the terms and conditions of the
Plan and this Global Non-Qualified Stock Option Agreement (the “Stock Option
Agreement”), including any special terms and conditions for the Optionee’s
country set forth in any appendix to this Stock Option Agreement (the
“Appendix”) (together with the Stock Option Agreement, the “Agreement”).
This Stock Option is not intended to be an “incentive stock option” under
Section 422 of the U.S. Internal Revenue Code of 1986, as amended.
1.Exercisability Schedule. No portion of this Stock Option may be exercised
until such portion shall have become exercisable. Except as set forth below, and
subject to the discretion of the Administrator (as defined in Section 2 of the
Plan) to accelerate the exercisability schedule hereunder, this Stock Option
shall be exercisable with respect to the following number of Option Shares on
the dates indicated so long as Optionee remains an employee or other service
provider with the Company or a Subsidiary on such dates, as further described in
Paragraph 3 of this Stock Option Agreement:
Incremental Number of
Option Shares Exercisable
Exercisability Date
_____________ (___%)
____________
_____________ (___%)
____________
_____________ (___%)
____________
_____________ (___%)
____________
_____________ (___%)
____________

Once exercisable, this Stock Option shall continue to be exercisable at any time
or times prior to the close of business on the Expiration Date, subject to the
provisions of the Agreement and of the Plan.
2.Manner of Exercise.
(a)The Optionee may exercise this Stock Option only in the following manner:
from time to time on or prior to the Expiration Date of this Stock Option, the
Optionee may give written notice to the Administrator of his or her election to
purchase some or all of the Option Shares purchasable at the time of such
notice. This notice shall specify the number of Option Shares to be purchased.
Payment of the purchase price for the Option Shares may be made by one or more
of the following methods: (i) in cash, by certified or bank check or other
instrument acceptable to the Administrator; (ii) by the Optionee delivering to
the Company a properly executed exercise notice together with irrevocable
instructions to a broker to promptly deliver to the Company cash or a check
payable and acceptable to the Company to pay the option purchase price, provided
that in the event the Optionee chooses to pay the option purchase price as so
provided, the Optionee and the broker shall comply with such procedures and
enter into such agreements of indemnity and other agreements as the
Administrator shall prescribe as a condition of such payment procedure;




--------------------------------------------------------------------------------





(iii) if permitted by the Administrator, by a “net exercise” arrangement
pursuant to which the Company will reduce the number of shares of Stock issuable
upon exercise by the largest whole number of shares with a Fair Market Value
that does not exceed the aggregate exercise price; or (iv) a combination of (i),
(ii) and (iii) above. Payment instruments will be received subject to
collection.
The transfer to the Optionee on the records of the Company or of the transfer
agent of the Option Shares will be contingent upon (i) the Company’s receipt
from the Optionee of the full purchase price in the Agreement for the Option
Shares, as set forth above, (ii) the satisfaction of any obligations for
Tax-Related Items (as defined in Paragraph 6 below) due in connection with the
Option, (iii) the fulfillment of any other requirements contained in the
Agreement or in the Plan or in any other agreement or provision of laws, and
(iii) the receipt by the Company of any agreement, statement or other evidence
that the Company may require to satisfy itself that the issuance of Stock to be
purchased pursuant to the exercise of Stock Options under the Plan and any
subsequent resale of the shares of Stock will be in compliance with applicable
laws and regulations.
(b)The shares of Stock purchased upon exercise of this Stock Option shall be
transferred to the Optionee on the records of the Company or of the transfer
agent upon compliance to the satisfaction of the Administrator with all
requirements under applicable laws or regulations in connection with such
transfer and with the requirements of the Agreement and of the Plan. The
determination of the Administrator as to such compliance shall be final and
binding on the Optionee. The Optionee shall not be deemed to be the holder of,
or to have any of the rights of a holder with respect to, any shares of Stock
subject to this Stock Option unless and until this Stock Option shall have been
exercised pursuant to the terms hereof, the Company or the transfer agent shall
have transferred the shares to the Optionee, and the Optionee’s name shall have
been entered as the stockholder of record on the books of the Company.
Thereupon, the Optionee shall have full voting, dividend and other ownership
rights with respect to such shares of Stock.
(c)The minimum number of shares with respect to which this Stock Option may be
exercised at any one time shall be 100 shares, unless the number of shares with
respect to which this Stock Option is being exercised is the total number of
shares subject to exercise under this Stock Option at the time.
(d)Notwithstanding any other provision hereof or of the Plan, no portion of this
Stock Option shall be exercisable after the Expiration Date hereof.
3.Termination of Service Relationship. If the Optionee’s service relationship by
the Company or its Subsidiaries is terminated, the period within which to
exercise the Stock Option may be subject to earlier termination as set forth
below. For purposes of this Stock Option, the Optionee’s service relationship
will be considered terminated as of the date the Optionee is no longer actively
providing services to the Company or any Subsidiary (regardless of the reason
for such termination and whether or not later found to be invalid or in breach
of labor laws in the jurisdiction where the Optionee is providing services or
the terms of the Optionee’s service agreement, if any). Unless otherwise
determined by the Company, (i) the Optionee’s right to vest in this Stock Option
under the Plan, if any, will terminate as of such date and will not be extended
by any notice period (e.g., the Optionee’s period of service would not include
any contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where the Optionee is a
service provider or the terms of the Optionee’s service agreement, if any);  and
(ii) the period (if any) during which the Optionee may exercise this Stock
Option after such termination will commence on the date the Optionee ceases to
actively provide services and will not be extended by any notice period mandated
under labor laws in the jurisdiction where the Optionee is providing services.
The Administrator shall have the exclusive discretion to determine when the
Optionee is no longer actively providing services for purposes of his or her
Stock Option grant (including whether the Optionee may still be considered to be
providing services while on a leave of absence).
(a)Termination Due to Death. If the Optionee’s service relationship terminates
by reason of the Optionee’s death, any portion of this Stock Option outstanding
on such date, to the extent exercisable on the date of death, may thereafter be
exercised by the Optionee’s legal representative or legatee, for a period of
[12] months from the date of death or until the Expiration Date, if earlier. Any
portion of this Stock Option that is not exercisable on the date of death shall
terminate immediately and be of no further force or effect.
(b)Termination Due to Disability. If the Optionee’s service relationship
terminates by reason of the Optionee’s disability (as determined by the
Administrator), any portion of this Stock Option outstanding on such date, to
the extent exercisable on the date of such termination, may thereafter be
exercised by the Optionee for a period of [12] months from the date of
termination or until the Expiration Date, if earlier. Any portion of this Stock
Option that is not exercisable on the date of termination shall terminate
immediately and be of no further force or effect.
(c)Termination for Cause. If the Optionee’s service relationship terminates for
Cause, any portion of this Stock Option outstanding on such date shall terminate
immediately and be of no further force and effect. For purposes hereof,


2

--------------------------------------------------------------------------------





“Cause” shall mean a determination by the Administrator that the Optionee shall
be dismissed as a result of (i) any material breach by the Optionee of any
agreement between the Optionee and the Company or any Subsidiary; (ii) the
conviction of, indictment for or plea of nolo contendere by the Optionee to a
felony or a crime involving moral turpitude; or (iii) any material misconduct or
willful and deliberate non-performance (other than by reason of disability) by
the Optionee of the Optionee’s duties to the Company or any Subsidiary.
(d)Other Termination. If the Optionee’s service relationship terminates for any
reason other than the Optionee’s death, the Optionee’s disability or Cause, and
unless otherwise determined by the Administrator, any portion of this Stock
Option outstanding on such date may be exercised, to the extent exercisable on
the date of termination, for a period of three months from the date of
termination or until the Expiration Date, if earlier. Any portion of this Stock
Option that is not exercisable on the date of termination shall terminate
immediately and be of no further force or effect.
The Administrator’s determination of the reason for termination of the
Optionee’s service relationship shall be conclusive and binding on the Optionee
and his or her representatives or legatees.
4.Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Stock Option shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 2(b) of
the Plan. Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.
5.Transferability. This Agreement is personal to the Optionee, is non-assignable
and is not transferable in any manner, by operation of law or otherwise, other
than by will or the laws of descent and distribution. This Stock Option is
exercisable, during the Optionee’s lifetime, only by the Optionee, and
thereafter, only by the Optionee’s legal representative or legatee.
6.Responsibility for Taxes. The Optionee acknowledges that, regardless of any
action taken by the Company or, if different, any Subsidiary for which the
Optionee renders services (the “Service Recipient”), the ultimate liability for
all income tax, social insurance, payroll tax, fringe benefits tax, payment on
account or other tax‑related items related to the Optionee’s participation in
the Plan and legally applicable to the Optionee (“Tax-Related Items”) is and
remains the Optionee’s responsibility and may exceed the amount, if any,
actually withheld by the Company or the Service Recipient.  The Optionee further
acknowledges that the Company and/or the Service Recipient (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of this Stock Option, including, but not limited
to, the grant, vesting or exercise of this Stock Option, the subsequent sale of 
Option Shares acquired pursuant to such exercise and the receipt of any
dividends; and (ii) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of this Stock Option to reduce or eliminate
the Optionee’s liability for Tax-Related Items or achieve any particular tax
result.  Further, if the Optionee is subject to Tax-Related Items in more than
one jurisdiction, the Optionee acknowledges that the Company and/or the Service
Recipient (or former service recipient, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.
Prior to the relevant taxable or tax withholding event, as applicable, the
Optionee agrees to make adequate arrangements satisfactory to the Company and/or
the Service Recipient to satisfy all Tax-Related Items.  In this regard, the
Optionee authorizes the Company and/or the Service Recipient, or their
respective agents, at their discretion, to satisfy their withholding obligations
with regard to all Tax-Related Items by one or a combination of the following:
(a)
withholding from the Optionee’s wages or other cash compensation paid to the
Optionee by the Company and/or the Service Recipient; or

(b)
withholding from proceeds of the sale of Option Shares acquired upon exercise of
the Stock Option either through a voluntary sale or through a mandatory sale
arranged by the Company (on the Optionee’s behalf pursuant to this authorization
without further consent); or

(c)
withholding in Option Shares to be issued upon exercise of the Option; or

(d)
by any other method deemed by the Company to comply with applicable laws.

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case the Optionee may receive a refund of any over-withheld
amount in cash and will have no entitlement to the equivalent in shares.  If the
obligation for Tax-Related Items is satisfied by withholding in Option Shares,
for tax purposes, the Optionee is


3

--------------------------------------------------------------------------------





deemed to have been issued the full number of Option Shares subject to the
exercised Stock Option, notwithstanding that a number of the Option Shares are
held back solely for the purpose of paying the Tax-Related Items.
Finally, the Optionee agrees to pay to the Company or the Service Recipient any
amount of Tax-Related Items that the Company or the Service Recipient may be
required to withhold or account for as a result of the Optionee’s participation
in the Plan that cannot be satisfied by the means previously described.  The
Company may refuse to issue or deliver the Option Shares or the proceeds of the
sale of Option Shares if the Optionee fails to comply with his or her
obligations in connection with the Tax-Related Items.
7.No Obligation to Continue Service Relationship. Neither the Company nor any
Subsidiary is obligated by or as a result of the Plan or this Agreement to
continue the Optionee’s service relationship and neither the Plan nor this
Agreement shall interfere in any way with the right of the Company or any
Subsidiary to terminate the Optionee’s service relationship at any time.
8.Integration. This Agreement constitutes the entire agreement between the
parties with respect to this Stock Option and supersedes all prior agreements
and discussions between the parties concerning such subject matter.
9.Nature of Grant.  In accepting this Stock Option, the Optionee acknowledges,
understands and agrees that:
(a)the Plan is established voluntarily by the Company, is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, to the extent permitted by the Plan;
(b)the grant of this Stock Option is voluntary and occasional and does not
create any contractual or other right to receive future grants of stock options,
or benefits in lieu of stock options, even if stock options have been granted in
the past;
(c)all decisions with respect to future stock option or other grants, if any,
will be at the sole discretion of the Company;
(d)this Stock Option grant and the Optionee’s participation in the Plan shall
not be interpreted as forming a service contract with the Company;
(e)the Optionee is voluntarily participating in the Plan;
(f)this Stock Option and any Option Shares acquired under the Plan are not
intended to replace any pension rights or compensation;
(g)this Stock Option and any Option Shares acquired under the Plan, and the
income from and value of same, are not part of normal or expected compensation
or salary for purposes of calculating any severance, resignation, termination,
redundancy, dismissal, end-of-service payments, holiday pay, bonuses,
long-service awards, pension or retirement benefits or payments or welfare
benefits or similar mandatory payments;
(h)unless otherwise agreed with the Company, this Stock Option and any Option
Shares acquired under the Plan, and the income from and value of same, are not
granted as consideration for, or in connection with, the service the Optionee
may provide as a director of the Service Recipient or any Subsidiary or
affiliate;
(i)the future value of this Option Shares underlying the Stock Option is
unknown, indeterminable, and cannot be predicted with certainty;
(j)if the underlying Option Shares do not increase in value, this Stock Option
will have no value;
(k)if the Optionee exercises this Stock Option and acquires Option Shares, the
value of such Option Shares may increase or decrease in value, even below the
Option Exercise Price;
(l)no claim or entitlement to compensation or damages shall arise from
forfeiture of this Stock Option resulting from the termination of the Optionee’s
service relationship (for any reason whatsoever, whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where the
Optionee is providing services or the terms of the Optionee’s service agreement,
if any);


4

--------------------------------------------------------------------------------





(m)unless otherwise provided in the Plan or by the Company in its discretion,
this Stock Option and the benefits evidenced by this Agreement do not create any
entitlement to have this Stock Option or any such benefits transferred to, or
assumed by, another company nor to be exchanged, cashed out or substituted for,
in connection with any corporate transaction affecting the Stock; and
(n)the following provisions apply only if the Optionee is providing services
outside the United States:
(i)the Stock Option and the Option Shares subject to the Stock Option are not
part of normal or expected compensation or salary for any purpose; and
(ii)neither the Company, the Service Recipient nor any other Subsidiary shall be
liable for any foreign exchange rate fluctuation between the Optionee’s local
currency and the United States Dollar that may affect the value of this Stock
Option or of any amounts due to the Optionee pursuant to the exercise of this
Stock Option or the subsequent sale of any Option Shares acquired upon exercise.
10.No Advice Regarding Grant.  The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Optionee’s participation in the Plan, or the Optionee’s acquisition or sale of
the underlying Option Shares.  The Optionee is hereby advised to consult with
his or her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
11.Data Privacy.  The Optionee hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the Optionee’s
personal data as described in this Agreement and any other Stock Option grant
materials by and among, as applicable, the Company, the Service Recipient and
any other Subsidiary for the exclusive purpose of implementing, administering
and managing the Optionee’s participation in the Plan. 
The Optionee understands that the Company, the Service Recipient and any other
Subsidiary may hold certain personal information about the Optionee, including,
but not limited to, the Optionee’s name, home address and telephone number,
e-mail address, date of birth, social insurance number, passport number or other
identification number (e.g., resident registration number), salary, nationality,
job title, any shares of stock or directorships held in the Company, details of
all stock options or any other entitlement to shares of Stock or equivalent
benefits awarded, canceled, exercised, purchased, vested, unvested or
outstanding in the Optionee’s favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.  
The Optionee understands that Data will be transferred to the stock plan service
provider selected by the Company, which is assisting the Company with the
implementation, administration and management of the Plan.  The Optionee
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipient’s country (e.g., the United States) may
have different data privacy laws and protections than the Optionee’s country. 
The Optionee understands that, if he or she resides outside the United States,
he or she may request a list with the names and addresses of any potential
recipients of the Data by contacting his or her local human resources
representative.  The Optionee authorizes the Company, the stock plan service
provider and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purposes of implementing, administering and managing
the Optionee’s participation in the Plan, including any requisite transfer of
such Data as may be required to a broker, escrow agent or other third party with
whom the Optionee may elect to deposit any Option Shares received upon exercise
of the Stock Options.  The Optionee understands that Data will be held only as
long as is necessary to implement, administer and manage the Optionee’s
participation in the Plan.  The Optionee understands that, if he or she resides
outside the United States, he or she may, at any time, view Data, request
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting his or her local human resources representative. 
Further, the Optionee understands that he or she is providing the consents
herein on a purely voluntary basis.  If the Optionee does not consent, or if the
Optionee later seeks to revoke his or her consent, his or her service
relationship with the Company, the Service Recipient or any other Subsidiary
will not be affected; the only consequence of refusing or withdrawing consent is
that the Company would not be able to grant the Optionee Stock Options or other
equity awards or administer or maintain such awards.  Therefore, the Optionee
understands that refusing or withdrawing his or her consent may affect the
Optionee’s ability to participate in the Plan.  For more information on the
consequences of the Optionee’s refusal to consent or withdrawal of consent, the
Optionee understands that he or she may contact his or her local human resources
representative.
12.Governing Law; Venue.  This Stock Option grant and the provisions of this
Agreement are governed by, and subject to, the laws of the State of Delaware,
without regard to the conflict of law provisions.  For purposes of any action,
lawsuit or other proceedings brought to enforce this Agreement, relating to it,
or arising from it, the parties hereby submit to and consent


5

--------------------------------------------------------------------------------





to the sole and exclusive jurisdiction of the courts of San Francisco County,
California, or the federal courts for the United States for the Northern
District of California, and no other courts, including the courts where this
grant is made and/or to be performed.
13.Electronic Delivery and Acceptance.  The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means.  The Optionee hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.
14.Language.  If the Optionee has received this Agreement, or any other document
related to this Stock Option and/or the Plan translated into a language other
than English and if the meaning of the translated version is different than the
English version, the English version will control.
15.Severability.  The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
16.Notices. Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and shall be mailed or delivered to the Optionee at
the address on file with the Company or, in either case, at such other address
as one party may subsequently furnish to the other party in writing.
17.Appendix.  Notwithstanding any provisions in this Stock Option Agreement,
this Stock Option grant shall be subject to any special terms and conditions set
forth in any Appendix to this Stock Option Agreement for the Optionee’s
country.  Moreover, if the Optionee relocates to one of the countries included
in the Appendix, the special terms and conditions for such country will apply to
the Optionee, to the extent the Company determines that the application of such
terms and conditions is necessary or advisable for legal or administrative
reasons.  The Appendix constitutes part of this Stock Option Agreement.
18.Insider Trading Restrictions/Market Abuse Laws. The Optionee acknowledges
that the Optionee may be subject to insider trading restrictions and/or market
abuse laws, which may affect the Optionee’s ability to acquire or sell Option
Shares or rights to Option Shares (e.g., the Option) under the Plan during such
times as the Optionee is considered to have “inside information” regarding the
Company (as defined by the laws in the applicable jurisdiction). Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable Company insider
trading policy. The Optionee acknowledges that it is his or her responsibility
to comply with any applicable restrictions, and the Optionee is advised to speak
to his or her personal advisor on this matter.
19.Foreign Asset/Account Reporting Requirements. The Optionee acknowledges that
there may be certain foreign asset and/or account reporting requirements which
may affect the Optionee’s ability to acquire or hold Option Shares or cash
received from participating in the Plan (including the proceeds of any dividends
paid on Option Shares) in a brokerage or bank account outside the Optionee’s
country. The Optionee may be required to report such accounts, assets or related
transactions to the tax or other authorities in his or her country. The Optionee
also may be required to repatriate sale proceeds or other funds received as a
result of participating in the Plan to the Optionee’s country within a certain
time after receipt. The Optionee acknowledges that it is his or her
responsibility to comply with such regulations, and the Optionee is advised to
speak to his or her personal advisor on this matter.
20.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Optionee’s participation in the Plan, on this Stock
Option and on any Option Shares purchased upon exercise of this Stock Option, to
the extent the Company determines it is necessary or advisable for legal or
administrative reasons, and to require the Optionee to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.
21.Waiver. The Optionee acknowledges that a waiver by the Company of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by the
Optionee or any other Plan participant.
ZENDESK, INC.
 
 
By:
 
 
 
 
Title:





6

--------------------------------------------------------------------------------





The Agreement is hereby accepted and the terms and conditions thereof hereby
agreed to by the undersigned. Electronic acceptance of this Agreement pursuant
to the Company’s instructions to the Optionee (including through an online
acceptance process) is acceptable.


Dated:
 
 
 
 
 
 
 
 
Optionee’s Signature
 
 
 
 
 
 
 
 
 
Optionee’s name and address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





7

--------------------------------------------------------------------------------








APPENDIX
TO THE
GLOBAL STOCK OPTION AGREEMENT
Capitalized terms used but not defined in this Appendix shall have the same
meanings assigned to them in the Plan and the Stock Option Agreement.
Terms and Conditions
This Appendix includes additional terms and conditions that govern this Stock
Option if the Optionee works and/or resides in one of the countries listed
below. If the Optionee is a citizen or resident of a country other than the one
in which the Optionee is currently working and/or residing, is considered a
resident of another country for local law purposes or if the Optionee transfers
employment and/or residency to a different country after this Stock Option is
granted, the Company will, in its discretion, determine the extent to which the
terms and conditions contained herein will apply to the Optionee.
Notifications
This Appendix also includes information regarding certain other issues of which
the Optionee should be aware with respect to the Optionee’s participation in the
Plan. The information is based on the securities, exchange control and other
laws in effect in the respective countries as of September 2016. Such laws are
often complex and change frequently. As a result, the Company strongly
recommends that the Optionee not rely on the information noted herein as the
only source of information relating to the consequences of participation in the
Plan because the information may be out-of-date at the time the Optionee vests
in or exercises this Stock Option or sells any Option Shares acquired at
exercise.
In addition, the information contained herein is general in nature and may not
apply to the Optionee’s particular situation. As a result, the Company is not in
a position to assure the Optionee of any particular result. Accordingly, the
Optionee is strongly advised to seek appropriate professional advice as to how
the relevant laws in the Optionee’s country may apply to the Optionee’s
individual situation.
If the Optionee is a citizen or resident of a country other than the one in
which the Optionee is currently working and/or residing, is considered a
resident of another country for local law purposes or if the Optionee transfers
employment and/or residency to a different country after this Stock Option is
granted, the notifications contained in this Appendix may not be applicable to
the Optionee in the same manner.
AUSTRALIA


Notifications


Securities Law Information. If the Optionee acquires Option Shares under the
Plan and offers the Option Shares for sale to a person or entity resident in
Australia, the offer may be subject to disclosure requirements under Australian
law. The Optionee should consult with his or her personal legal advisor before
making any such offer in Australia.


Exchange Control Information. Exchange control reporting is required for inbound
cash transactions exceeding A$10,000 and inbound international fund transfers of
any value, which do not involve an Australian bank.
Tax Information. The Plan is a plan to which Subdivision 83A-C of the Income Tax
Assessment Act 1997 (Cth) applies (subject to the conditions in that Act).
BRAZIL
Terms and Conditions
Nature of Grant. The following provisions supplement Paragraph 9 of the Stock
Option Agreement.


By accepting and/or exercising this Stock Option, the Optionee acknowledges,
understands and agrees that (i) the Optionee is making an investment decision,
(ii) the Optionee will be entitled to exercise this Stock Option, and receive
Option Shares pursuant


8

--------------------------------------------------------------------------------





to this Stock Option, only if the vesting conditions are met and any necessary
services are rendered by the Optionee between the Grant Date and the vesting
date(s), and (iii) the value of the underlying Option Shares is not fixed and
may increase or decrease without compensation to the Optionee.


Compliance with Law. The Optionee must comply with applicable Brazilian laws and
is responsible for paying any and all applicable taxes associated with the
exercise of this Stock Option, the receipt of any dividends, and the sale of
Option Shares acquired under the Plan.


Notifications


Exchange Control Information. If the Optionee is resident or domiciled in
Brazil, the Optionee will be required to submit an annual declaration of assets
and rights held outside of Brazil, including any Option Shares acquired under
the Plan, to the Central Bank of Brazil if the aggregate value of such assets
and rights equals or exceeds US$100,000. More frequent reporting is required if
the aggregate value of such assets and rights exceeds US$100,000,000. Foreign
individuals holding Brazilian visas are considered Brazilian residents for
purposes of this reporting requirement and must declare at least the assets held
abroad that were acquired subsequent to the date of admittance as a resident of
Brazil.


Tax on Financial Transactions. If the Optionee repatriates the proceeds from the
sale of Option Shares or receipt of any cash dividends and converts the funds
into local currency, the Optionee may be subject to the Tax on Financial
Transactions.
CANADA
Terms and Conditions
Manner of Exercise. The following provision supplements Paragraph 2 of the Stock
Option Agreement:
The Optionee is prohibited from paying the purchase price for the Option Shares
by using a "net exercise" arrangement pursuant to Paragraph 2(a)(iii) of the
Stock Option Agreement. The Company reserves the right to permit this method of
payment depending upon the development of local law.
Termination of Service Relationship. The following provision replaces the first
paragraph of Paragraph 3 of the Stock Option Agreement:
If the Optionee's service relationship by the Company or its Subsidiaries is
terminated, the period within which to exercise the Stock Option may be subject
to earlier termination as set forth below. For purposes of this Stock Option,
the Optionee’s service relationship will be considered terminated (regardless of
the reason for such termination and whether or not later found to be invalid or
in breach of labor laws in the jurisdiction where the Optionee is rendering
services or the terms of the Optionee's service agreement, if any) as of the
date that is the earliest of (1) the date the Optionee’s service relationship is
terminated, (2) the date the Optionee receives notice of termination from the
Service Recipient, or (3) the date the Optionee is no longer actively providing
service to the Company or any Subsidiary, regardless of any notice period or
period of pay in lieu of such notice required under applicable law (including,
but not limited to statutory law, regulatory law and/or common law). The
Administrator shall have the exclusive discretion to determine when the Optionee
is no longer actively employed or providing services for purposes of this Stock
Option (including whether the Optionee may still be considered to be providing
services while on a leave of absence).
The following provisions will apply if the Optionee is a resident of Quebec:
French Language Provision. The parties acknowledge that it is their express wish
that the Agreement, as well as all documents, notices and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be drawn up in English.
Les parties reconnaissent avoir exigé la rédaction en anglais de la Convention,
ainsi que de tous documents, avis et procédures judiciaires, exécutés, donnés ou
intentés en vertu de, ou liés directement ou indirectement à, la présente
convention.
Data Privacy. The following provision supplements Paragraph 11 of the Stock
Option Agreement:
The Optionee hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel involved in
the administration and operation of the Plan. The Optionee further authorizes
the Company, the Service Recipient and any of their respective affiliates and
the administrator of the Plan to disclose and discuss the Plan with their
advisors. The Optionee further authorizes the Company, the Service Recipient and
any of their respective affiliates to record such information and to keep such
information in the Optionee’s employee file.


9

--------------------------------------------------------------------------------





Notifications
Securities Law Information. The Optionee will not be permitted to sell or
otherwise dispose of the Option Shares acquired upon exercise of this Stock
Option within Canada. The Optionee will only be permitted to sell or dispose of
any Option Shares if such sale or disposal takes place outside of Canada on the
facilities on which such Option Shares are traded.
Foreign Asset/Account Reporting Information. Canadian residents are required to
report any foreign specified property (including cash held outside of Canada and
Option Shares acquired under the Plan) on form T1135 (Foreign Income
Verification Statement) if the total value of the foreign property exceeds
C$100,000 at any time in the year. Stock Options must be reported (generally, at
nil cost) on Form 11351 if the C$100,000 cost threshold is exceeded due to other
foreign property the Optionee holds. When Option Shares are acquired, their cost
generally is the adjusted cost base (“ACB”) of the Option Shares. The ACB would
ordinarily equal the fair market value of the Option Shares at the time of
acquisition, but if the Optionee owns other Stock, this ACB may have to be
averaged with the ACB of the other Stock. The form T1135 must be filed with the
Optionee’s annual tax return by April 30 of the following year for every year
during which his or her foreign property exceeds C$100,000. The Optionee should
consult with his or her personal tax advisor to determine his or her reporting
requirements.
FRANCE
Terms and Conditions
Language Consent. By accepting this Stock Option, the Optionee confirms having
read and understood the documents relating to this Stock Option (the Plan and
the Agreement) which were provided to the Optionee in English. The Optionee
accepts the terms of those documents accordingly.
Reconnaissance Relative à la Langue Utilisée. En acceptant le attribution, le
Participant confirme avoir lu et compris les documents relatifs à cette
attribution (le Plan et ce Contrat) qui ont été communiqués au Participant en
langue anglaise. Le Participant accepte les termes de ces documents en
connaissance de cause.
Notifications
Foreign Asset/Account Reporting Information. French residents are required to
report all foreign accounts (whether open, current or closed) to the French tax
authorities on their annual tax returns. Failure to complete this reporting
triggers penalties. The Optionee should consult his or her personal advisor to
ensure compliance with applicable reporting obligations.
GERMANY
Notifications
Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported electronically to the German Federal Bank (Bundesbank) on a monthly
basis. In case of payments in connection with securities (including proceeds
realized upon the sale of Option Shares or the receipt of any dividends), the
report must be made by the 5th day of the month following the month in which the
payment was received. The form of report (“Allgemeine Meldeportal Statistik”)
can be accessed via the Bundesbank’s website (www.bundesbank.de) and is
available in both German and English. The Optionee is responsible for making
this report, if applicable.
INDIA
Terms and Conditions
Manner of Exercise. Notwithstanding anything to the contrary in the Plan or the
Agreement, due to legal restrictions in India, the Optionee will not be
permitted to pay the purchase price by a “sell-to-cover” exercise (i.e., whereby
the Optionee delivers to the Company a properly executed exercise notice
together with irrevocable instructions to a broker to sell Option Shares
sufficient to cover the purchase price of Option Shares subject to the exercised
Stock Option and any Tax-Related Items). The Company reserves the right to
permit this manner of exercise depending on the development of local law.
Notifications


10

--------------------------------------------------------------------------------





Exchange Control Information.  Indian residents are required to repatriate any
cash dividends paid on Option Shares within 180 days of receipt and any proceeds
from the sale of such Option Shares to India within 90 days of receipt. Upon
repatriation, Indian residents should obtain a foreign inward remittance
certificate (“FIRC”) from the bank where they deposit the foreign currency and
should maintain the FIRC as evidence of the repatriation of funds in the event
the Reserve Bank of India or the Service Recipient requests proof of
repatriation.
Foreign Asset/Account Reporting.  Indian residents are required to declare the
following items in their annual tax return: (i) any foreign assets held by them
(including Option Shares), and (ii) any foreign bank accounts for which they
have signing authority. The Optionee is responsible for complying with
applicable foreign asset tax laws in India and is advised to consult with a
personal tax advisor in this regard.
IRELAND
Notifications
Director Reporting Obligation. If the Optionee is a director, shadow director or
secretary of a Subsidiary in Ireland, and his or her interests in the Company
represent more than 1% of the Company’s voting share capital, the Optionee must
notify the Irish Subsidiary in writing within five business days of receiving or
disposing of an interest in the Company (e.g., Stock Options, Option Shares), or
within five business days of becoming aware of the event giving rise to the
notification requirement or within five days of becoming a director or secretary
if such an interest exists at the time. This notification requirement also
applies with respect to the interests of the Optionee’s spouse or children under
the age of 18 (whose interests will be attributed to the Optionee if the
Optionee is a director, shadow director or secretary).
JAPAN
Notifications
Exchange Control Information. If the Optionee pays more than ¥30,000,000 for the
purchase of Option Shares in any one transaction, the Optionee must file an ex
post facto Payment Report with the Ministry of Finance (through the Bank of
Japan or the bank carrying out the transaction). The precise reporting
requirements vary depending on whether the relevant payment is made through a
bank in Japan. If the Optionee acquires Option Shares with a value in excess of
¥100,000,000 in a single transaction, the Optionee must also file an ex post
facto Report Concerning Acquisition of Shares with the Ministry of Finance
through the Bank of Japan within 20 days of acquiring the Option Shares. The
forms to make these reports can be acquired at the Bank of Japan.
A Payment Report is required independently of a Report Concerning Acquisition of
Securities. Consequently, if the total amount that the Optionee pays on a
one-time basis at exercise of this Stock Option exceeds ¥100,000,000, the
Optionee must file both a Payment Report and a Report Concerning Acquisition of
Securities.
Foreign Asset/Account Reporting Information. The Optionee is required to report
details of any assets held outside of Japan as of December 31, including Option
Shares acquired under the Plan, to the extent such assets have a total net fair
market value exceeding ¥50,000,000. Such report will be due by March 15 each
year. The Optionee is responsible for complying with this reporting obligation
and is advised to consult his or her personal tax advisor in this regard.
NETHERLANDS
There are no country-specific provisions.
PHILIPPINES
Notifications
Securities Law Information. The grant of this Stock Option is being made
pursuant to an exemption from registration under Section 10.2 of the Philippines
Securities Regulation Code that has been approved by the Philippines Securities
and Exchange Commission. 


11

--------------------------------------------------------------------------------





The risks of participating in the Plan include (without limitation) the risk of
fluctuation in the price of the Stock on the New York Stock Exchange and the
risk of currency fluctuations between the U.S. Dollar and the Optionee's local
currency.  The value of any Option Shares the Optionee may acquire under the
Plan may decrease below the value of the Option Shares at exercise and
fluctuations in foreign exchange rates between the Optionee's local currency and
the U.S. Dollar may affect the value any amounts due to the Optionee pursuant to
the subsequent sale of any Option Shares acquired upon exercise.  The Company is
not making any representations, projections or assurances about the value of the
Option Shares now or in the future.
For further information on risk factors impacting the Company's business that
may affect the value of the Option Shares, the Optionee may refer to the risk
factors discussion in the Company's Annual Report on Form 10-K and Quarterly
Reports on Form 10-Q, which are filed with the U.S. Securities and Exchange
Commission and are available online at www.sec.gov/, as well as on the Company's
website at http://www.zendesk.com/ir-home/default.aspx.  In addition, the
Optionee may receive, free of charge, a copy of the Company's Annual Report,
Quarterly Reports or any other reports, proxy statements or communications
distributed to the Company's stockholders by contacting Investor Relations at
Zendesk, Inc. 1019 Market Street, San Francisco, California 94103, U.S. 
The Optionee acknowledges that he or she is permitted to sell Option Shares
acquired under the Plan through the designated Plan broker appointed by the
Company (or such other broker to whom the Optionee transfers his or her Option
Shares), provided that such sale takes place outside of the Philippines through
the facilities of the New York Stock Exchange on which the Option Shares are
listed.
SINGAPORE
Notifications
Sale of Option Shares. The Option Shares subject to this Stock Option may not be
offered for sale in Singapore prior to the six-month anniversary of the Grant
Date, unless such sale or offer is made pursuant to the exemptions under Part
XIII Division (1) Subdivision (4) (other than section 280) of the Securities and
Futures Act (Chap. 289, 2006 Ed.) (“SFA”).
Securities Law Information. The grant of this Stock Option is being made
pursuant to the “Qualifying Person” exemption under Section 273(1)(f) of the SFA
and is not made with a view to this Stock Option or underlying Option Shares
being subsequently offered for sale to any other party. The Plan has not been
and will not be lodged or registered as a prospectus with the Monetary Authority
of Singapore.
Chief Executive Officer and Director Reporting Obligation. If the Optionee is
the Chief Executive Officer (“CEO”) or a director, associate director or shadow
director of a Singapore Subsidiary, he or she is subject to certain notification
requirements under the Singapore Companies Act, regardless of whether he or she
is a Singapore resident or employed in Singapore. Among these requirements is
the obligation to notify the Singapore Subsidiary in writing when the Optionee
receives or disposes of an interest (e.g., Stock Options, Option Shares) in the
Company or a Subsidiary. These notifications must be made within two business
days of acquiring or disposing of any interest in the Company or any Subsidiary
or within two business days of becoming the CEO or a director, associate
director or shadow director if such an interest exists at that time.
SOUTH KOREA
Notifications
Exchange Control Information. Exchange control laws require Korean residents who
realize US$500,000 or more from the sale of Option Shares or the receipt of
dividends paid on such Option Shares in a single transaction to repatriate the
proceeds to Korea within three years of sale/receipt.
If the Optionee remits funds out of Korea to pay the exercise price for Stock
Options, the remittance of funds must be confirmed by a foreign exchange bank in
Korea. This confirmation is not necessary if the Optionee pays the exercise
price through an arrangement with a broker approved by the Company whereby
payment of the exercise price is accomplished with the proceeds of the sale of
Option Shares, because in this case there is no remittance of funds out of
Korea.
Foreign Asset/Account Reporting Information.  Korean residents must declare all
foreign financial accounts (e.g., non-Korean bank accounts, brokerage accounts,
etc.) to the Korean tax authority and file a report with respect to such
accounts if the value of such accounts exceeds KRW 1 billion (or an equivalent
amount in foreign currency) on any month-end date during a calendar year.  The
Optionee should consult with his or her personal tax advisor to determine how to
value the Optionee’s foreign accounts for purposes of this reporting requirement
and whether the Optionee is required to file a report with respect to such
accounts.


12

--------------------------------------------------------------------------------





SPAIN
Terms and Conditions
Nature of Grant. This provision supplements Paragraph 9 of the Stock Option
Agreement:
In accepting this Stock Option, the Optionee consents to participate in the Plan
and acknowledges that he or she has received a copy of the Plan.
The Optionee understands that the Company has unilaterally, gratuitously and
discretionally decided to grant Stock Options under the Plan to individuals who
may be employees of the Company or a Subsidiary throughout the world. The
decision is a limited decision that is entered into upon the express assumption
and condition that any grant will not economically or otherwise bind the Company
or any Subsidiary. Consequently, the Optionee understands that this Stock Option
is granted on the assumption and condition that this Stock Option and any Option
Shares acquired upon exercise of this Stock Option are not part of any
employment contract (either with the Company or any Subsidiary) and shall not be
considered a mandatory benefit, salary for any purposes (including severance
compensation) or any other right whatsoever. In addition, the Optionee
understands that this Stock Option would not be granted to the Optionee but for
the assumptions and conditions referred to herein; thus, the Optionee
acknowledges and freely accepts that should any or all of the assumptions be
mistaken or should any of the conditions not be met for any reason, then the
grant of this Stock Option shall be null and void.
This Stock Option is a conditional right to Option Shares and can be forfeited
in the case of, or affected by, the Optionee’s termination of employment. This
will be the case even if (1) the Optionee is considered to be unfairly dismissed
without good cause; (2) the Optionee is dismissed for disciplinary or objective
reasons or due to a collective dismissal; (3) the Optionee terminates employment
due to a change of work location, duties or any other employment or contractual
condition; (4) the Optionee terminates employment due to unilateral breach of
contract of the Company or any of its Subsidiaries; or (5) the Optionee’s
employment terminates for any other reason whatsoever. Consequently, upon
termination of the Optionee’s employment for any of the reasons set forth above,
the Optionee will automatically lose any rights to the unvested Stock Options
granted to him or her as of the date of the Optionee’s termination of
employment, as described in the Plan and the Stock Option Agreement.
Exchange Control Information. The Optionee must declare the acquisition and sale
of Option Shares to the Dirección General de Comercio y Inversiones (the “DGCI”)
for statistical purposes. Because the Optionee will not purchase or sell the
Option Shares through the use of a Spanish financial institution, the Optionee
must make the declaration himself or herself by filing a D-6 form with the DGCI.
Generally, the D-6 form must be filed each January while the Option Shares are
owned.
Securities Law Information. No “offer of securities to the public,” as defined
under Spanish law, has taken place or will take place in the Spanish territory
in connection with the grant of the Stock Options. The Stock Option Agreement
has not been nor will it be registered with the Comisión Nacional del Mercado de
Valores, and does not constitute a public offering prospectus.
Foreign Asset/Account Reporting Information. The Optionee is required to declare
electronically to the Bank of Spain any securities accounts (including brokerage
accounts held abroad), as well as the Option Shares held in such accounts if the
value of the transactions during the prior tax year or the balances in such
accounts as of December 31 of the prior tax year exceed €1,000,000.
Further, to the extent that the Optionee holds Option Shares and/or has bank
accounts outside Spain with a value in excess of €50,000 (for each type of
asset) as of December 31, the Optionee will be required to report information on
such assets on his or her tax return (tax form 720) for such year. After such
Option Shares and/or accounts are initially reported, the reporting obligation
will apply for subsequent years only if the value of any previously-reported
Option Shares or accounts increases by more than €20,000.
THAILAND
Notifications
Exchange Control Information. If the Optionee uses cash to exercise his or her
Stock Option, the Optionee may remit funds up to US$1,000,000 per year for the
purchase of Shares upon application in an official form to a commercial bank in
Thailand. If the Optionee uses a cashless method of exercise, no application
will be required.
Thai residents realizing cash proceeds in excess of US$50,000 in a single
transaction from the sale of Option Shares or dividends paid on such Option
Shares must immediately repatriate all cash proceeds to Thailand and convert
such proceeds to Thai Baht within 360 days of repatriation or deposit the funds
in an authorized foreign exchange account in Thailand. The inward remittance
must also be reported to the Bank of Thailand on a foreign exchange transaction
form. Failure to comply with these obligations may result in penalties assessed
by the Bank of Thailand. The Optionee should consult with his or her personal
advisor prior to taking any action with respect to the remittance of proceeds
into Thailand. The Optionee is responsible for ensuring compliance with all
exchange control laws in Thailand.


13

--------------------------------------------------------------------------------







UNITED KINGDOM
Terms and Conditions
Responsibility for Taxes. The following provisions supplement Paragraph 6 of the
Stock Option Agreement:
If payment or withholding of income tax due in connection with the Stock Option
is not made within ninety (90) days of the end of the U.K. tax year in which the
event giving rise to the Tax-Related Items occurs or such other period specified
in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003
(the “Due Date”), the amount of any uncollected income tax will constitute a
loan owed by the Optionee to the Service Recipient, effective on the Due Date.
The loan will bear interest at the then-current official rate of Her Majesty’s
Revenue and Customs (“HMRC”) and it will be immediately due and repayable by the
Optionee, and the Company or the Service Recipient may recover it at any time
thereafter by any of the means referred to in Paragraph 6 of the Stock Option
Agreement.
Notwithstanding the foregoing, if the Optionee is a director or executive
officer of the Company (within the meaning of Section 13(k) of the Exchange
Act), the Optionee will not be eligible for such a loan to cover the unpaid
income tax. In the event that the Optionee is such a director or executive
officer and the income tax is not collected from or paid by the Optionee by the
Due Date, the amount of any uncollected taxes may constitute a benefit to the
Optionee on which additional income tax and national insurance contributions
(“NICs”) may be payable. The Optionee will be responsible for reporting and
paying any income tax due on this additional benefit directly to HMRC under the
self-assessment regime and for paying to the Company or the Service Recipient,
as applicable, any employee NICs due on this additional benefit, which the
Company or the Service Recipient may recover from the Optionee by any of the
means referred to in Paragraph 6 of the Stock Option Agreement.


Joint Election. As a condition of the Optionee’s participation in the Plan and
the exercise of the Stock Option, the Optionee shall accept any liability for
secondary Class 1 NICs which may be payable by the Company and/or the Service
Recipient in connection with the Stock Option and any event giving rise to
Tax-Related Items (the “Employer’s Liability”).  Without prejudice to the
foregoing, the Optionee shall enter into a joint election with the Company or
the Service Recipient, the form of such joint election being formally approved
by HMRC (the “Joint Election”), and any other required consent or elections,
including any such other joint elections as may be required between the Optionee
and any successor to the Company and/or the Service Recipient. The Company
and/or the Service Recipient may collect the Employer’s Liability from the
Optionee by any of the means set forth in Paragraph 6 of the Stock Option
Agreement.








14

--------------------------------------------------------------------------------






GLOBAL RESTRICTED STOCK UNIT AWARD AGREEMENT
UNDER THE ZENDESK, INC.
2014 STOCK OPTION AND INCENTIVE PLAN


Name of Grantee:
 
 
 
 
 
No. of Restricted Stock Units:
 
 
 
 
 
Grant Date:
 
 



Pursuant to the Zendesk, Inc. 2014 Stock Option and Incentive Plan as amended
through the date hereof (the “Plan”), Zendesk, Inc. (the “Company”) hereby
grants an award of the number of Restricted Stock Units listed above (an
“Award”) to the Grantee named above. Each Restricted Stock Unit shall relate to
one share of Common Stock, par value $0.01 per share (the “Stock”) of the
Company. The Award shall be governed by and subject to the terms of the Plan and
this Global Restricted Stock Unit Award Agreement (the “Award Agreement”)
including any special terms and conditions for the Grantee’s country set forth
in any appendix to this Award Agreement (the “Appendix”) (together with the
Award Agreement, the “Agreement”).
1.Restrictions on Transfer of Award. This Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of by the Grantee, and any
shares of Stock issuable with respect to the Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of until (i) the
Restricted Stock Units have vested as provided in Paragraph 2 of this Award
Agreement and (ii) shares of Stock have been issued to the Grantee in accordance
with the terms of the Plan and this Agreement.
2.Vesting of Restricted Stock Units. The restrictions and conditions of
Paragraph 1 of this Award Agreement shall lapse on the Vesting Date or Dates
specified in the following schedule so long as the Grantee remains an employee
or other service provider with the Company or a Subsidiary on such Dates, as
further described in Paragraph 3 of this Award Agreement. If a series of Vesting
Dates is specified, then the restrictions and conditions in Paragraph 1 shall
lapse only with respect to the number of Restricted Stock Units specified as
vested on such date.


Incremental Number of Restricted Stock Units Vested
  
Vesting Date
(    %)
  
            
(    %)
  
 
(    %)
  
 
(    %)
  
 



The Administrator may at any time accelerate the vesting schedule specified in
this Paragraph 2.
3.Termination of Service Relationship. If the Grantee’s service relationship
with the Company and its Subsidiaries terminates for any reason (including death
or disability) prior to the satisfaction of the vesting conditions set forth in
Paragraph 2 above, any Restricted Stock Units that have not vested as of such
date shall automatically and without notice terminate and be forfeited, and
neither the Grantee nor any of his or her successors, heirs, assigns, or
personal representatives will thereafter have any further rights or interests in
such unvested Restricted Stock Units.
For purposes of the Award, the Grantee’s service relationship will be considered
terminated as of the date the Grantee is no longer actively providing services
to the Company or any Subsidiary (regardless of the reason for such termination
and whether or not later found to be invalid or in breach of labor laws in the
jurisdiction where the Grantee is providing services or the terms of the
Grantee’s service agreement, if any). Unless otherwise determined by the
Company, the Grantee’s right to vest in the Restricted Stock Units under the
Plan, if any, will terminate as of such date and will not be extended by any
notice period (e.g., the Grantee’s period of service would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under labor laws in the jurisdiction where the Grantee is providing
services or the terms of the Grantee’s service agreement, if any). The
Administrator shall have the exclusive discretion to determine when the Grantee
is no longer actively providing services for purposes of his or her Award
(including whether the Grantee may still be considered to be providing services
while on a leave of absence).




--------------------------------------------------------------------------------





4.Issuance of Shares of Stock. As soon as practicable following each Vesting
Date (but in no event later than two and one-half months after the end of the
year in which the Vesting Date occurs), the Company shall issue to the Grantee
the number of shares of Stock equal to the aggregate number of Restricted Stock
Units that have vested pursuant to Paragraph 2 of this Award Agreement on such
date and the Grantee shall thereafter have all the rights of a stockholder of
the Company with respect to such shares.
5.Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 2(b) of
the Plan. Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.
6.Responsibility for Taxes. The Grantee acknowledges that, regardless of any
action taken by the Company or, if different, any Subsidiary for which the
Grantee renders services (the “Service Recipient”), the ultimate liability for
all income tax, social insurance, payroll tax, fringe benefits tax, payment on
account or other tax‑related items related to the Grantee’s participation in the
Plan and legally applicable to the Grantee (“Tax-Related Items”) is and remains
the Grantee’s responsibility and may exceed the amount, if any, actually
withheld by the Company or the Service Recipient.  The Grantee further
acknowledges that the Company and/or the Service Recipient (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Restricted Stock Units, including, but not
limited to, the grant, vesting or settlement of the Restricted Stock Units, the
subsequent sale of any shares of Stock acquired under the Plan and the receipt
of any dividends or dividend equivalents; and (ii) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
Restricted Stock Units to reduce or eliminate the Grantee’s liability for
Tax-Related Items or achieve any particular tax result.  Further, if the Grantee
is subject to Tax-Related Items in more than one jurisdiction, the Grantee
acknowledges that the Company and/or the Service Recipient (or former service
recipient, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.
Prior to the relevant taxable or tax withholding event, as applicable, the
Grantee agrees to make adequate arrangements satisfactory to the Company and/or
the Service Recipient to satisfy all Tax-Related Items.  In this regard, the
Grantee authorizes the Company and/or the Service Recipient, or their respective
agents, at their discretion, to satisfy their withholding obligations, if any,
with regard to all Tax-Related Items by one or a combination of the following:
(1)
withholding from the Grantee’s wages or other cash compensation paid to the
Grantee by the Company and/or the Service Recipient; or

(2)
withholding from proceeds of the sale of shares of Stock acquired upon
settlement of the Restricted Stock Units either through a voluntary sale or
through a mandatory sale arranged by the Company (on the Grantee’s behalf
pursuant to this authorization without further consent); or

(3)
withholding in shares of Stock to be issued upon settlement of the Restricted
Stock Units; or

(4)
by any other method deemed by the Company to comply with applicable laws.

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case the Grantee may receive a refund of any over-withheld
amount in cash and will have no entitlement to the equivalent in shares.  If the
obligation for Tax-Related Items is satisfied by withholding in shares of Stock,
for tax purposes, the Grantee is deemed to have been issued the full number of
shares subject to the vested Restricted Stock Units, notwithstanding that a
number of the shares are held back solely for the purpose of paying the
Tax-Related Items.
Finally, the Grantee agrees to pay to the Company or the Service Recipient any
amount of Tax-Related Items that the Company or the Service Recipient may be
required to withhold or account for as a result of the Grantee’s participation
in the Plan that cannot be satisfied by the means previously described.  The
Company may refuse to issue or deliver the shares or the proceeds of the sale of
shares of Stock if the Grantee fails to comply with his or her obligations in
connection with the Tax-Related Items.
7.Section 409A of the Code. This Agreement shall be interpreted in such a manner
that all provisions relating to the settlement of the Award are exempt from the
requirements of Section 409A of the Code as “short-term deferrals” as described
in Section 409A of the Code.
8.No Obligation to Continue Service Relationship. Neither the Company nor any
Subsidiary is obligated by or as a result of the Plan or this Agreement to
continue the Grantee’s service relationship and neither the Plan nor this
Agreement


2

--------------------------------------------------------------------------------





shall interfere in any way with the right of the Company or any Subsidiary to
terminate the Grantee's service relationship at any time.
9.Integration. This Agreement constitutes the entire agreement between the
parties with respect to this Award and supersedes all prior agreements and
discussions between the parties concerning such subject matter.
10.Nature of Grant. In accepting the Award, the Grantee acknowledges,
understands and agrees that:
(i)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;
(ii)the grant of the Restricted Stock Units is voluntary and occasional and does
not create any contractual or other right to receive future grants of restricted
stock units, or benefits in lieu of restricted stock units, even if restricted
stock units have been granted in the past;
(iii)all decisions with respect to future restricted stock units or other
grants, if any, will be at the sole discretion of the Company;
(iv)the Award and the Grantee’s participation in the Plan shall not be
interpreted as forming a service contract with the Company;
(v)the Grantee is voluntarily participating in the Plan;
(vi)the Award and any shares of Stock acquired under the Plan are not intended
to replace any pension rights or compensation;
(vii)the Award and any shares of Stock acquired under the Plan, and the income
from and value of same, are not part of normal or expected compensation or
salary for purposes of calculating any severance, resignation, termination,
redundancy, dismissal, end-of-service payments, holiday pay, bonuses,
long-service awards, pension or retirement benefits or payments or welfare
benefits or similar mandatory payments;
(viii)unless otherwise agreed with the Company, the Award and any shares of
Stock acquired under the Plan, and the income from and value of same, are not
granted as consideration for, or in connection with, the service the Grantee may
provide as a director of the Service Recipient or any Subsidiary or affiliate;
(ix)the future value of the shares of Stock underlying the Award is unknown,
indeterminable, and cannot be predicted with certainty;
(x)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from the termination of the Grantee’s service
relationship (for any reason whatsoever, whether or not later found to be
invalid or in breach of employment laws in the jurisdiction where the Grantee is
providing services or the terms of the Grantee’s service agreement, if any);
(xi)unless otherwise provided in the Plan or by the Company in its discretion,
the Award and the benefits evidenced by this Agreement do not create any
entitlement to have the Restricted Stock Units or any such benefits transferred
to, or assumed by, another company nor to be exchanged, cashed out or
substituted for, in connection with any corporate transaction affecting the
Stock; and
(xii)the following provisions apply only if the Grantee is providing services
outside the United States:
(i)the Restricted Stock Units and the shares of Stock subject to the Restricted
Stock Units are not part of normal or expected compensation or salary for any
purpose; and
(ii)neither, the Company, the Service Recipient nor any other Subsidiary shall
be liable for any foreign exchange rate fluctuation between the Grantee’s local
currency and the United States Dollar that may affect the value of the Award or
of any amounts due to the Grantee pursuant to settlement of the Award or the
subsequent sale of any shares of Stock acquired upon settlement.


3

--------------------------------------------------------------------------------





11.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Grantee’s participation in the Plan, or the Grantee’s acquisition or sale of the
underlying shares of Stock.  The Grantee is hereby advised to consult with his
or her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
12.Data Privacy. The Grantee hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Grantee’s
personal data as described in this Agreement and any other Award grant materials
by and among, as applicable, the Company, the Service Recipient and any other
Subsidiary for the exclusive purpose of implementing, administering and managing
the Grantee’s participation in the Plan. 
The Grantee understands that the Company, the Service Recipient and any other
Subsidiary may hold certain personal information about the Grantee, including,
but not limited to, the Grantee’s name, home address and telephone number,
e-mail address, date of birth, social insurance number, passport number or other
identification number (e.g., resident registration number), salary, nationality,
job title, any shares of stock or directorships held in the Company, details of
all awards or any other entitlement to shares of Stock or equivalent benefits
awarded, canceled, exercised, purchased, vested, unvested or outstanding in the
Grantee’s favor (“Data”), for the exclusive purpose of implementing,
administering and managing the Plan.  
The Grantee understands that Data will be transferred to the stock plan service
provider selected by the Company, which is assisting the Company with the
implementation, administration and management of the Plan.  The Grantee
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipient’s country (e.g., the United States) may
have different data privacy laws and protections than the Grantee’s country. 
The Grantee understands that, if he or she resides outside the United States, he
or she may request a list with the names and addresses of any potential
recipients of the Data by contacting his or her local human resources
representative.  The Grantee authorizes the Company, the stock plan service
provider and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purposes of implementing, administering and managing
the Grantee’s participation in the Plan, including any requisite transfer of
such Data as may be required to a broker, escrow agent or other third party with
whom the Grantee may elect to deposit any shares of Stock received upon vesting
of the Restricted Stock Units.  The Grantee understands that Data will be held
only as long as is necessary to implement, administer and manage the Grantee’s
participation in the Plan.  The Grantee understands that, if he or she resides
outside the United States, he or she may, at any time, view Data, request
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting his or her local human resources representative. 
Further, the Grantee understands that he or she is providing the consents herein
on a purely voluntary basis.  If the Grantee does not consent, or if the Grantee
later seeks to revoke his or her consent, his or her service relationship with
the Company, the Service Recipient or any other Subsidiary will not be affected;
the only consequence of refusing or withdrawing consent is that the Company
would not be able to grant the Grantee Restricted Stock Units or other equity
awards or administer or maintain such awards.  Therefore, the Grantee
understands that refusing or withdrawing his or her consent may affect the
Grantee’s ability to participate in the Plan.  For more information on the
consequences of the Grantee’s refusal to consent or withdrawal of consent, the
Grantee understands that he or she may contact his or her local human resources
representative.
13.Governing Law; Venue. The Award and the provisions of this Agreement are
governed by, and subject to, the laws of the State of Delaware, without regard
to the conflict of law provisions.  For purposes of any action, lawsuit or other
proceedings brought to enforce this Agreement, relating to it, or arising from
it, the parties hereby submit to and consent to the sole and exclusive
jurisdiction of the courts of San Francisco County, California, or the federal
courts for the United States for the Northern District of California, and no
other courts, including any courts where this grant is made and/or to be
performed.
14.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means.  The Grantee hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.
15.Language. If the Grantee has received this Agreement, or any other document
related to the Award and/or the Plan translated into a language other than
English and if the meaning of the translated version is different than the
English version, the English version will control.
16.Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.


4

--------------------------------------------------------------------------------





17.Notices. Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and shall be mailed or delivered to the Grantee at
the address on file with the Company or, in either case, at such other address
as one party may subsequently furnish to the other party in writing.
18.Appendix. Notwithstanding any provisions in this Award Agreement, the Award
shall be subject to any special terms and conditions set forth in any Appendix
to this Award Agreement for the Grantee’s country.  Moreover, if the Grantee
relocates to one of the countries included in the Appendix, the special terms
and conditions for such country will apply to the Grantee, to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons.  The Appendix
constitutes part of this Award Agreement.
19.Insider Trading Restrictions/Market Abuse Laws.  The Grantee acknowledges
that the Grantee may be subject to insider trading restrictions and/or market
abuse laws, which may affect the Grantee’s ability to acquire or sell shares of
Stock or rights to shares of Stock (e.g., Restricted Stock Units) under the Plan
during such times as the Grantee is considered to have “inside information”
regarding the Company (as defined by the laws in the applicable jurisdiction). 
Any restrictions under these laws or regulations are separate from and in
addition to any restrictions that may be imposed under any applicable Company
insider trading policy.  The Grantee acknowledges that it is his or her
responsibility to comply with any applicable restrictions, and the Grantee is
advised to speak to his or her personal advisor on this matter.
20.Foreign Asset/Account Reporting Requirements. The Grantee acknowledges that
there may be certain foreign asset and/or account reporting requirements which
may affect the Grantee’s ability to acquire or hold shares of Stock or cash
received from participating in the Plan (including the proceeds of dividends
paid on shares of Stock) in a brokerage or bank account outside the Grantee’s
country. The Grantee may be required to report such accounts, assets or related
transactions to the tax or other authorities in his or her country. The Grantee
also may be required to repatriate sale proceeds or other funds received as a
result of participating in the Plan to the Grantee’s country within a certain
time after receipt. The Grantee acknowledges that it is his or her
responsibility to comply with such regulations, and the Grantee is advised to
speak to his or her personal advisor on this matter.
21.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Grantee’s participation in the Plan, on the Award and
on any shares of Stock issued upon settlement of the Award, to the extent the
Company determines it is necessary or advisable for legal or administrative
reasons, and to require the Grantee to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.
22.Waiver. The Grantee acknowledges that a waiver by the Company of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by the
Grantee or any other Plan participant.


ZENDESK, INC.
 
 
By:
 
 
 
 
Title:

 
The Agreement is hereby accepted and the terms and conditions thereof hereby
agreed to by the undersigned. Electronic acceptance of this Agreement pursuant
to the Company’s instructions to the Grantee (including through an online
acceptance process) is acceptable.


Dated:
 
 
 
 
 
 
 
 
Grantee’s Signature
 
 
 
 
 
 
 
 
 
Grantee’s name and address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



5

--------------------------------------------------------------------------------






APPENDIX
TO THE
GLOBAL RESTRICTED STOCK UNIT AWARD AGREEMENT


Capitalized terms used but not defined in this Appendix shall have the same
meanings assigned to them in the Plan and the Award Agreement.
Terms and Conditions
This Appendix includes additional terms and conditions that govern the Award if
the Grantee works and/or resides in one of the countries listed below. If the
Grantee is a citizen or resident of a country other than the one in which the
Grantee is currently working and/or residing, is considered a resident of
another country for local law purposes or the Grantee transfers employment
and/or residency to a different country after the Award is granted, the Company
will, in its discretion, determine the extent to which the terms and conditions
contained herein will apply to the Grantee.
Notifications
This Appendix also includes information regarding certain other issues of which
the Grantee should be aware with respect to the Grantee’s participation in the
Plan. The information is based on the securities, exchange control and other
laws in effect in the respective countries as of September 2016. Such laws are
often complex and change frequently. As a result, the Company strongly
recommends that the Grantee not rely on the information noted herein as the only
source of information relating to the consequences of participation in the Plan
because the information may be out-of-date at the time the Grantee vests in the
Restricted Stock Units or sells any shares of Stock issued at settlement of the
Award.
In addition, the information contained herein is general in nature and may not
apply to the Grantee’s particular situation. As a result, the Company is not in
a position to assure the Grantee of any particular result. Accordingly, the
Grantee is strongly advised to seek appropriate professional advice as to how
the relevant laws in the Grantee’s country may apply to the Grantee’s individual
situation.
Finally, if the Grantee is a citizen or resident of a country other than the one
in which the Grantee is currently working and/or residing is considered a
resident of another country for local law purposes or if the Grantee transfers
employment and/or residency to a different country after the Award is granted,
the notifications contained in this Appendix may not be applicable to the
Grantee in the same manner.


AUSTRALIA
Notifications
Exchange Control Information. Exchange control reporting is required for inbound
cash transactions exceeding A$10,000 and inbound international fund transfers of
any value, which do not involve an Australian bank.
Tax Information. The Plan is a plan to which Subdivision 83A-C of the Income Tax
Assessment Act 1997 (Cth) applies (subject to the conditions in that Act).


BRAZIL
Terms and Conditions
Nature of Grant. The following provisions supplement Paragraph 10 of the Award
Agreement.


By accepting this Restricted Stock Unit, the Grantee acknowledges, understands
and agrees that (i) the Grantee is making an investment decision, (ii) the
Grantee will be entitled to vest in this Restricted Stock Unit, and receive
shares of Stock pursuant to this Restricted Stock Unit, only if the vesting
conditions are met and any necessary services are rendered by the Grantee
between the Grant Date and the vesting date(s), and (iii) the value of the
underlying shares of Stock is not fixed and may increase or decrease without
compensation to the Grantee.




6

--------------------------------------------------------------------------------





Compliance with Law. The Grantee must comply with applicable Brazilian laws and
is responsible for paying any and all applicable taxes associated with the
settlement of the Award, the receipt of any dividends, and the sale of shares of
Stock acquired under the Plan.
Notifications
Exchange Control Information. If the Grantee is a resident or is domiciled in
Brazil, he or she will be required to submit an annual declaration of assets and
rights held outside of Brazil, including any shares of Stock acquired under the
Plan, to the Central Bank of Brazil if the aggregate value of such assets and
rights equals or exceeds US$100,000. More frequent reporting is required if the
aggregate value of such assets and rights exceeds US$100,000,000. Foreign
individuals holding Brazilian visas are considered Brazilian residents for
purposes of this reporting requirement and must declare at least the assets held
abroad that were acquired subsequent to the date of admittance as a resident of
Brazil.


Tax on Financial Transactions. If the Grantee repatriates the proceeds from the
sale of shares of Stock or receipt of any cash dividends and converts the funds
into local currency, the Grantee may be subject to the Tax on Financial
Transactions.




CANADA


Terms and Conditions
Termination of Service Relationship. The following provision replaces the second
paragraph of Paragraph 3 of the Award Agreement:
For purposes of the Award, the Grantee’s service relationship will be considered
terminated (regardless of the reason for such termination and whether or not
later found to be invalid or in breach of labor laws in the jurisdiction where
the Grantee is providing services or the terms of the Grantee’s service
agreement, if any) as of the date that is the earliest of (1) the date the
Grantee’s service relationship is terminated, (2) the date the Grantee receives
notice of termination from the Service Recipient, or (3) the date the Grantee is
no longer actively providing service to the Company or any Subsidiary,
regardless of any notice period or period of pay in lieu of such notice required
under applicable law (including, but not limited to statutory law, regulatory
law and/or common law). The Administrator shall have the exclusive discretion to
determine when the Grantee is no longer actively providing services for purposes
of this Award (including whether the Grantee may still be considered to be
providing services while on a leave of absence).
The following provisions will apply if the Grantee is a resident of Quebec:
French Language Provision. The parties acknowledge that it is their express wish
that the Agreement, as well as all documents, notices and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be drawn up in English.
Les parties reconnaissent avoir exigé la rédaction en anglais de la Convention,
ainsi que de tous documents, avis et procédures judiciaires, exécutés, donnés ou
intentés en vertu de, ou liés directement ou indirectement à, la présente
convention.
Data Privacy. The following provision supplements Paragraph 12 of the Award
Agreement:
The Grantee hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel involved in
the administration and operation of the Plan. The Grantee further authorizes the
Company, the Service Recipient and any of their respective affiliates and the
administrator of the Plan to disclose and discuss the Plan with their advisors.
The Grantee further authorizes the Company, the Service Recipient and any of
their respective affiliates to record such information and to keep such
information in the Grantee’s employee file.
Notifications
Securities Law Information. The Grantee will not be permitted to sell or
otherwise dispose of the shares of Stock acquired upon vesting of the Restricted
Stock Units within Canada. The Grantee will only be permitted to sell or dispose
of any shares of Stock if such sale or disposal takes place outside of Canada on
the facilities on which such shares of Stock are traded.
Foreign Asset/Account Reporting Information. Canadian residents are required to
report any foreign specified property (including cash held outside of Canada and
shares of Stock acquired under the Plan) on form T1135 (Foreign Income
Verification Statement)


7

--------------------------------------------------------------------------------





if the total value of the foreign property exceeds C$100,000 at any time in the
year. Unvested Restricted Stock Units must be reported (generally, at nil cost)
on Form 11351 if the C$100,000 cost threshold is exceeded due to other foreign
property the Grantee holds. When shares of Stock are acquired, their cost
generally is the adjusted cost base (“ACB”) of the shares of Stock. The ACB
would ordinarily equal the fair market value of the shares of Stock at the time
of acquisition, but if the Grantee owns other Stock of the Company, this ACB may
have to be averaged with the ACB of the other Stock. The form T1135 must be
filed with the Grantee’s annual tax return by April 30 of the following year for
every year during which his or her foreign property exceeds C$100,000. The
Grantee should consult with his or her personal tax advisor to determine his or
her reporting requirements.




DENMARK


Notifications


Securities/Tax Reporting Information. The Grantee may hold shares of Stock
acquired under the Plan in a safety-deposit account (e.g., a brokerage account)
with either a Danish bank or with an approved foreign broker or bank. If the
shares of Stock are held with a foreign broker or bank, the Grantee is required
to inform the Danish Tax Administration about the safety-deposit account. For
this purpose, the Grantee must file a Form V (Erklaering V) with the Danish Tax
Administration. Both the Grantee and the broker or bank must sign the Form V. By
signing the Form V, the broker or bank undertakes an obligation, without further
request each year, to forward information to the Danish Tax Administration
concerning the shares of Stock in the safety-deposit account. In the event that
the applicable broker or bank with which the account is held does not wish to,
or, pursuant to the laws of the country in question, is not allowed to assume
such obligation to report, the Grantee will be solely responsible for providing
certain details regarding the foreign brokerage or bank account and any shares
of Stock acquired in connection with the Plan and held in such account to the
Danish Tax Administration as part of the Grantee’s annual income tax return.  By
signing the Form V, the Grantee authorizes the Danish Tax Administration to
examine the account. A sample of the Declaration V can be found at the following
website: www.skat.dk/getFile.aspx?Id=47392.
In addition, if the Grantee opens a brokerage account (or a deposit account with
a U.S. bank), the brokerage account (or bank account, as applicable) will be
treated as a deposit account because cash can be held in the account. Therefore,
the Grantee must also file a Form K (Erklaering K) with the Danish Tax
Administration. Both the Grantee and the broker must sign the Form K. By signing
the Form K, the broker or bank, as applicable, undertakes an obligation, without
further request each year, to forward information to the Danish Tax
Administration concerning the content of the deposit account. In the event that
the applicable financial institution (broker or bank) with which the account is
held does not wish to, or, pursuant to the laws of the country in question, is
not allowed to assume such obligation to report, the Grantee will be solely
responsible for providing certain details regarding the foreign brokerage or
bank account to the Danish Tax Administration as part of the Grantee’s annual
income tax return. By signing the Form K, the Grantee authorizes the Danish Tax
Administration to examine the account. A sample of Declaration K can be found at
the following website: www.skat.dk/getFile.aspx?Id=42409&newwindow=true.


Foreign Asset/Account Reporting Information. If the Grantee establishes an
account holding shares of Stock or cash outside of Denmark, the Grantee must
report the account to the Danish Tax Administration. The form which should be
used to make the report can be obtained from a local bank. (Please note that
these obligations are separate from and in addition to the obligations described
above.)




FRANCE


Term and Conditions


Language Consent. By accepting the Award, the Grantee confirms having read and
understood the documents relating to this grant (the Plan and the Agreement)
which were provided to the Grantee in English. The Grantee accepts the terms of
those documents accordingly.
Reconnaissance Relative à la Langue Utilisée. En acceptant le attribution, le
Bénéficiaire confirme avoir lu et compris les documents relatifs à cette
attribution (le Plan et ce Contrat) qui ont été communiqués au Bénéficiaire en
langue anglaise. Le Bénéficiaire accepte les termes de ces documents en
connaissance de cause.
Notifications




8

--------------------------------------------------------------------------------





Foreign Asset/Account Reporting Information. French residents are required to
report all foreign accounts (whether open, current or closed) to the French tax
authorities on their annual tax returns. Failure to complete this reporting
triggers penalties. The Grantee should consult his or her personal advisor to
ensure compliance with applicable reporting obligations.




GERMANY


Notifications


Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported electronically to the German Federal Bank (Bundesbank) on a monthly
basis. In case of payments in connection with securities (including proceeds
realized upon the sale of shares of Stock or the receipt of dividends), the
report must be made by the 5th day of the month following the month in which the
payment was received. The form of report (“Allgemeine Meldeportal Statistik”)
can be accessed via the Bundesbank’s website (www.bundesbank.de) and is
available in both German and English. The Grantee is responsible for making this
report, if applicable.




INDIA


Notifications


Exchange Control Information.  Indian residents are required to repatriate any
cash dividends paid on shares of Stock acquired under the Plan within 180 days
of receipt and any proceeds from the sale of such shares of Stock to India
within 90 days of receipt. Upon repatriation, Indian residents should obtain a
foreign inward remittance certificate (“FIRC”) from the bank where they deposit
the foreign currency and should maintain the FIRC as evidence of the
repatriation of funds in the event the Reserve Bank of India or the Service
Recipient requests proof of repatriation.


Foreign Asset/Account Reporting.  Indian residents are required to declare the
following items in their annual tax return: (i) any foreign assets held by them
(including shares of Stock acquired under the Plan), and (ii) any foreign bank
accounts for which they have signing authority. The Grantee is responsible for
complying with applicable foreign asset tax laws in India and is advised to
consult with a personal tax advisor in this regard.




IRELAND


Notifications


Director Reporting Obligation. If the Grantee is a director, shadow director or
secretary of a Subsidiary in Ireland, and his or her interests in the Company
represent more than 1% of the Company’s voting share capital, the Grantee must
notify the Irish Subsidiary in writing within five business days of receiving or
disposing of an interest in the Company (e.g., Restricted Stock Units, shares of
Stock), or within five business days of becoming aware of the event giving rise
to the notification requirement or within five days of becoming a director or
secretary if such an interest exists at the time. This notification requirement
also applies with respect to the interests of the Grantee’s spouse or children
under the age of 18 (whose interests will be attributed to the Grantee if the
Grantee is a director, shadow director or secretary).




JAPAN


Notifications


Foreign Asset/Account Reporting Information. The Grantee is required to report
details of any assets held outside of Japan as of December 31, including shares
of Stock acquired under the Plan, to the extent such assets have a total net
fair market value exceeding ¥50,000,000. Such report will be due by March 15
each year. The Grantee is responsible for complying with this reporting
obligation and is advised to consult with his or her personal tax advisor in
this regard.




NETHERLANDS


There are no country-specific provisions.


9

--------------------------------------------------------------------------------









PHILIPPINES


Notifications


Securities Law Information. The grant of this Restricted Stock Unit is being
made pursuant to an exemption from registration under Section 10.2 of the
Philippines Securities Regulation Code that has been approved by the Philippines
Securities and Exchange Commission. 
The risks of participating in the Plan include (without limitation) the risk of
fluctuation in the price of the Stock on the New York Stock Exchange and the
risk of currency fluctuations between the U.S. Dollar and the Grantee’s local
currency.  The value of any shares of Stock the Grantee may acquire under the
Plan may decrease below the value of the shares of Stock at vesting and
fluctuations in foreign exchange rates between the Grantee’s local currency and
the U.S. Dollar may affect the value any amounts due to the Grantee pursuant to
the subsequent sale of any shares of Stock acquired upon vesting.  The Company
is not making any representations, projections or assurances about the value of
the shares of Stock now or in the future.
For further information on risk factors impacting the Company's business that
may affect the value of the shares of Stock, the Grantee may refer to the risk
factors discussion in the Company's Annual Report on Form 10-K and Quarterly
Reports on Form 10-Q, which are filed with the U.S. Securities and Exchange
Commission and are available online at www.sec.gov/, as well as on the Company's
website at http://www.zendesk.com/ir-home/default.aspx.  In addition, the
Grantee may receive, free of charge, a copy of the Company's Annual Report,
Quarterly Reports or any other reports, proxy statements or communications
distributed to the Company's stockholders by contacting Investor Relations at
Zendesk, Inc. 1019 Market Street, San Francisco, California 94103, U.S. 


The Grantee acknowledges that he or she is permitted to sell shares of Stock
acquired under the Plan through the designated Plan broker appointed by the
Company (or such other broker to whom the Grantee transfers his or her shares of
Stock), provided that such sale takes place outside of the Philippines through
the facilities of the New York Stock Exchange on which the shares are listed.




SINGAPORE


Notifications


Sale of Shares of Stock. The shares of Stock subject to this Restricted Stock
Unit may not be offered for sale in Singapore prior to the six-month anniversary
of the Grant Date, unless such sale or offer is made pursuant to the exemptions
under Part XIII Division (1) Subdivision (4) (other than section 280) of the
Securities and Futures Act (Chap. 289, 2006 Ed.) (“SFA”).
Securities Law Information. The grant of this Restricted Stock Unit is being
made pursuant to the “Qualifying Person” exemption under Section 273(1)(f) of
the SFA and is not made with a view to this Restricted Stock Unit or underlying
shares of Stock being subsequently offered for sale to any other party. The Plan
has not been and will not be lodged or registered as a prospectus with the
Monetary Authority of Singapore.
Chief Executive Officer and Director Reporting Obligation. If the Grantee is the
Chief Executive Officer (“CEO”) or a director, associate director or shadow
director of a Singapore Subsidiary, he or she is subject to certain notification
requirements under the Singapore Companies Act, regardless of whether he or she
is a Singapore resident or employed in Singapore. Among these requirements is
the obligation to notify the Singapore Subsidiary in writing when the Grantee
receives or disposes of an interest (e.g., Restricted Stock Units, shares of
Stock) in the Company or a Subsidiary. These notifications must be made within
two business days of acquiring or disposing of any interest in the Company or
any Subsidiary or within two business days of becoming the CEO or a director,
associate director or shadow director if such an interest exists at that time.


10

--------------------------------------------------------------------------------







SOUTH KOREA


Notifications


Exchange Control Information. Exchange control laws require Korean residents who
realize US$500,000 or more from the sale of shares of Stock or the receipt of
dividends paid on such shares of Stock in a single transaction to repatriate the
proceeds to Korea within three years of sale/receipt.


Foreign Asset/Account Reporting Information.  Korean residents must declare all
foreign financial accounts (e.g., non-Korean bank accounts, brokerage accounts,
etc.) to the Korean tax authority and file a report with respect to such
accounts if the value of such accounts exceeds KRW 1 billion (or an equivalent
amount in foreign currency) on any month-end date during a calendar year.  The
Grantee should consult with his or her personal tax advisor to determine how to
value the Grantee’s foreign accounts for purposes of this reporting requirement
and whether the Grantee is required to file a report with respect to such
accounts.




SPAIN


Terms and Conditions


Nature of Grant. This provision supplements Paragraph 10 of the Award Agreement:
In accepting this Restricted Stock Unit, the Grantee consents to participate in
the Plan and acknowledges that he or she has received a copy of the Plan.
The Grantee understands that the Company has unilaterally, gratuitously and
discretionally decided to grant Restricted Stock Units under the Plan to
individuals who may be employees of the Company or a Subsidiary throughout the
world. The decision is a limited decision that is entered into upon the express
assumption and condition that any grant will not economically or otherwise bind
the Company or any Subsidiary. Consequently, the Grantee understands that this
Restricted Stock Unit is granted on the assumption and condition that this
Restricted Stock Units and any shares of Stock acquired upon vesting of this
Restricted Stock Unit are not part of any employment contract (either with the
Company or any Subsidiary) and shall not be considered a mandatory benefit,
salary for any purposes (including severance compensation) or any other right
whatsoever. In addition, the Grantee understands that this Restricted Stock Unit
would not be granted to the Grantee but for the assumptions and conditions
referred to herein; thus, the Grantee acknowledges and freely accepts that
should any or all of the assumptions be mistaken or should any of the conditions
not be met for any reason, then the grant of this Restricted Stock Units shall
be null and void.
This Restricted Stock Units are a conditional right to shares of Stock and can
be forfeited in the case of, or affected by, the Grantee’s termination of
employment. This will be the case even if (1) the Grantee is considered to be
unfairly dismissed without good cause; (2) the Grantee is dismissed for
disciplinary or objective reasons or due to a collective dismissal; (3) the
Grantee terminates employment due to a change of work location, duties or any
other employment or contractual condition; (4) the Grantee terminates employment
due to unilateral breach of contract of the Company or any of its Subsidiaries;
or (5) the Grantee’s employment terminates for any other reason whatsoever.
Consequently, upon termination of the Grantee’s employment for any of the
reasons set forth above, the Grantee will automatically lose any rights to the
unvested Restricted Stock Units granted to him or her as of the date of the
Grantee’s termination of employment, as described in the Plan and the Award
Agreement.
Exchange Control Information. The Grantee must declare the acquisition and sale
of shares of Stock to the Dirección General de Comercio y Inversiones (the
“DGCI”) for statistical purposes. Because the Grantee will not purchase or sell
the shares of Stock through the use of a Spanish financial institution, the
Grantee must make the declaration himself or herself by filing a D-6 form with
the DGCI. Generally, the D-6 form must be filed each January while the shares of
Stock are owned.
Securities Law Information. No “offer of securities to the public,” as defined
under Spanish law, has taken place or will take place in the Spanish territory
in connection with the grant of the Restricted Stock Units. The Award Agreement
has not been nor will it be registered with the Comisión Nacional del Mercado de
Valores, and does not constitute a public offering prospectus.
Foreign Asset/Account Reporting Information. The Grantee is required to declare
electronically to the Bank of Spain any securities accounts (including brokerage
accounts held abroad), as well as the shares of Stock held in such accounts if
the value of the transactions during the prior tax year or the balances in such
accounts as of December 31 of the prior tax year exceed €1,000,000.
Further, to the extent that the Grantee holds shares of Stock and/or has bank
accounts outside Spain with a value in excess of €50,000 (for each type of
asset) as of December 31, the Grantee will be required to report information on
such assets on his or her tax return (tax form 720) for such year. After such
shares of Stock and/or accounts are initially reported, the reporting obligation


11

--------------------------------------------------------------------------------





will apply for subsequent years only if the value of any previously-reported
shares of Stock or accounts increases by more than €20,000.


THAILAND
Terms and Conditions
Exchange Control Information. Thai residents realizing cash proceeds in excess
of US$50,000 in a single transaction from the sale of shares of Stock or
dividends paid on such shares of Stock must immediately repatriate all cash
proceeds to Thailand and convert such proceeds to Thai Baht within 360 days of
repatriation or deposit the funds in an authorized foreign exchange account in
Thailand. The inward remittance must also be reported to the Bank of Thailand on
a foreign exchange transaction form. Failure to comply with these obligations
may result in penalties assessed by the Bank of Thailand. The Grantee should
consult with his or her personal advisor prior to taking any action with respect
to the remittance of proceeds into Thailand. The Grantee is responsible for
ensuring compliance with all exchange control laws in Thailand.




UNITED KINGDOM


Terms and Conditions


Responsibility for Taxes. The following provisions supplement Paragraph 6 of the
Award Agreement:


If payment or withholding of income tax due in connection with the Restricted
Stock Units is not made within ninety (90) days of the end of the U.K. tax year
in which the event giving rise to Tax-Related Items occurs or such other period
specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions)
Act 2003 (the “Due Date”), the amount of any uncollected income tax will
constitute a loan owed by the Grantee to the Service Recipient, effective on the
Due Date. The loan will bear interest at the then-current official rate of Her
Majesty’s Revenue and Customs (“HMRC”) and it will be immediately due and
repayable by the Grantee, and the Company or the Service Recipient may recover
it at any time thereafter by any of the means referred to in Paragraph 6 of the
Award Agreement.


Notwithstanding the foregoing, if the Grantee is a director or executive officer
of the Company (within the meaning of Section 13(k) of the Exchange Act), the
Grantee will not be eligible for such a loan to cover the unpaid income tax. In
the event that the Grantee is such a director or executive officer and the
income tax is not collected from or paid by the Grantee by the Due Date, the
amount of any uncollected taxes may constitute a benefit to the Grantee on which
additional income tax and national insurance contributions (“NICs”) may be
payable. The Grantee will be responsible for reporting and paying any income tax
due on this additional benefit directly to HMRC under the self-assessment regime
and for paying to the Company or the Service Recipient, as applicable, any
employee NICs due on this additional benefit, which the Company or the Service
Recipient may recover from the Grantee by any of the means referred to in
Paragraph 6 of the Award Agreement.


Joint Election. As a condition of the Grantee’s participation in the Plan and
vesting of the Restricted Stock Units, the Grantee shall accept any liability
for secondary Class 1 NICs which may be payable by the Company and/or the
Service Recipient in connection with the Award and any event giving rise to
Tax-Related Items (the “Employer's Liability”).  Without prejudice to the
foregoing, the Grantee shall enter into a joint election with the Company or the
Service Recipient, the form of such joint election being formally approved by
HMRC (the “Joint Election”), and any other required consent or elections,
including any such other joint elections as may be required between the Grantee
and any successor to the Company and/or the Service Recipient. The Company
and/or the Service Recipient may collect the Employer's Liability from the
Grantee by any of the means set forth in Paragraph 6 of the Award Agreement.




12